Exhibit 10.1

EXECUTION COPY

SENIOR UNSECURED CREDIT AGREEMENT

dated as of July 21, 2015

among

CHOICE HOTELS INTERNATIONAL, INC.,

as Borrower,

THE LENDERS NAMED HEREIN,

and

DEUTSCHE BANK AG NEW YORK BRANCH,

as Administrative Agent,

with

DEUTSCHE BANK SECURITIES INC.

and

WELLS FARGO SECURITIES, LLC

as Joint Lead Arrangers,

and

DEUTSCHE BANK SECURITIES INC.

and

WELLS FARGO SECURITIES, LLC

as Joint Book-Running Managers,

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Syndication Agent and Swingline Lender,

and

BANK OF AMERICA, N.A., JPMORGAN CHASE BANK, N.A

and

SUNTRUST BANK,

as Co-Documentation Agents



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page   ARTICLE I    DEFINITIONS   

SECTION 1.01.

  

Defined Terms

     1   

SECTION 1.02.

  

Terms Generally

     22   

SECTION 1.03.

  

Effectiveness of Euro Provisions

     23   

SECTION 1.04.

  

Other Definitions and Provisions

     23   

SECTION 1.05.

  

Alternative Currencies

     23    ARTICLE II    THE CREDITS   

SECTION 2.01.

  

Revolving Loans; Competitive Bid Loans

     23   

SECTION 2.02.

  

Swingline Loans

     24   

SECTION 2.03.

  

Procedure for Advances of Revolving Loan and Swingline Loans

     26   

SECTION 2.04.

  

Procedure for Advance of Competitive Bid Loans

     27   

SECTION 2.05.

  

Repayment of Loans

     29   

SECTION 2.06.

  

Permanent Reduction of the Commitments and the Alternative Currency Commitment

     31   

SECTION 2.07.

  

Fees

     31   

SECTION 2.08.

  

Evidence of Indebtedness

     31   

SECTION 2.09.

  

Interest on Loans

     32   

SECTION 2.10.

  

Notice and Manner of Conversion or Continuation of Loans

     34   

SECTION 2.11.

  

Manner of Payment

     35   

SECTION 2.12.

  

Crediting of Payments and Proceeds

     35   

SECTION 2.13.

  

Adjustments

     36   

SECTION 2.14.

  

Nature of Obligations of Lenders Regarding the Loans; Assumption by the
Administrative Agent

     36   

SECTION 2.15.

  

Redenomination of Eurocurrency Loans

     37   

SECTION 2.16.

  

Extension of Maturity Date

     37   

SECTION 2.17.

  

Changed Circumstances

     40   

SECTION 2.18.

  

Indemnity

     42   

SECTION 2.19.

  

Capital Requirements

     42   

SECTION 2.20.

  

Taxes

     42   

SECTION 2.21.

  

Mitigation by Lenders

     45   

SECTION 2.22.

  

General Policy of Lenders

     45   

SECTION 2.23.

  

Rounding and Other Consequential Changes

     45   

SECTION 2.24.

  

Increase in Commitments

     45   

SECTION 2.25.

  

Special Provisions Regarding Revolving Loans

     46   

SECTION 2.26.

  

Replacement of Certain Lenders

     47   

SECTION 2.27.

  

Defaulting Lenders

     47   

SECTION 2.28.

  

Certain Permitted Amendments

     49    ARTICLE III    REPRESENTATIONS AND WARRANTIES   

SECTION 3.01.

  

Organization; Powers

     50   

SECTION 3.02.

  

Authorization

     51   

SECTION 3.03.

  

Enforceability

     51   

 

i



--------------------------------------------------------------------------------

SECTION 3.04.

Governmental Approvals

  51   

SECTION 3.05.

Financial Statements

  51   

SECTION 3.06.

No Material Adverse Change

  51   

SECTION 3.07.

Title to Properties; Possession Under Leases

  52   

SECTION 3.08.

Subsidiaries

  52   

SECTION 3.09.

Litigation; Compliance with Laws

  52   

SECTION 3.10.

Agreements

  52   

SECTION 3.11.

Federal Reserve Regulations

  53   

SECTION 3.12.

Investment Company Act

  53   

SECTION 3.13.

Use of Proceeds

  53   

SECTION 3.14.

Tax Returns

  53   

SECTION 3.15.

No Material Misstatements

  53   

SECTION 3.16.

Employee Benefit Plans

  53   

SECTION 3.17.

Environmental Matters

  54   

SECTION 3.18.

Solvency

  54   

SECTION 3.19.

OFAC

  54   

SECTION 3.20.

Intellectual Property

  54   

SECTION 3.21.

Anti-Corruption Laws

  55    ARTICLE IV    CONDITIONS OF LENDING   

SECTION 4.01.

All Credit Events

  55   

SECTION 4.02.

First Credit Event.

  55    ARTICLE V    AFFIRMATIVE COVENANTS

SECTION 5.01.

Existence; Businesses and Properties

  57   

SECTION 5.02.

Insurance

  58   

SECTION 5.03.

Taxes

  58   

SECTION 5.04.

Financial Statements, Reports, etc

  58   

SECTION 5.05.

Litigation and Other Notices

  60   

SECTION 5.06.

ERISA

  60   

SECTION 5.07.

Maintaining Records; Access to Properties and Inspections

  60   

SECTION 5.08.

Use of Proceeds

  60   

SECTION 5.09.

Subsidiaries; Principal Properties

  61    ARTICLE VI    NEGATIVE COVENANTS   

SECTION 6.01.

Indebtedness

  62   

SECTION 6.02.

Liens

  62   

SECTION 6.03.

Sale and Lease-Back Transactions

  64   

SECTION 6.04.

Investments, Loans and Advances

  64   

SECTION 6.05.

Mergers and Consolidations

  65   

SECTION 6.06.

Asset Sales

  65   

SECTION 6.07.

Transactions with Affiliates

  66   

SECTION 6.08.

Certain Accounting Changes; Organizational Documents

  66   

SECTION 6.09.

Negative Pledges

  66   

SECTION 6.10.

Restricted Payments

  66   

SECTION 6.11.

Consolidated Leverage Ratio

  66   

SECTION 6.12.

Consolidated Fixed Charge Coverage Ratio

  66   

SECTION 6.13.

Use of Proceeds

  67   

 

ii



--------------------------------------------------------------------------------

ARTICLE VII    EVENTS OF DEFAULT    ARTICLE VIII    THE AGENT   

SECTION 8.01.

Appointment

  69   

SECTION 8.02.

Delegation of Duties

  70   

SECTION 8.03.

Exculpatory Provisions

  70   

SECTION 8.04.

Reliance by the Administrative Agent

  70   

SECTION 8.05.

Notice of Default

  71   

SECTION 8.06.

Non-Reliance on the Administrative Agent and Other Lenders

  71   

SECTION 8.07.

Indemnification

  71   

SECTION 8.08.

The Administrative Agent in Its Individual Capacity

  72   

SECTION 8.09.

Resignation of the Administrative Agent; Successor Administrative Agent

  72   

SECTION 8.10.

Other Agents, Arrangers and Managers

  72   

SECTION 8.11.

Mandatory Cost Information

  73    ARTICLE IX    MISCELLANEOUS   

SECTION 9.01.

Notices

  73   

SECTION 9.02.

Survival of Agreement

  73   

SECTION 9.03.

Binding Effect

  74   

SECTION 9.04.

Successors and Assigns

  74   

SECTION 9.05.

Expenses; Indemnity

  77   

SECTION 9.06.

Right of Setoff

  79   

SECTION 9.07.

Applicable Law

  79   

SECTION 9.08.

Waivers; Amendment

  79   

SECTION 9.09.

Entire Agreement

  80   

SECTION 9.10.

Waiver of Jury Trial; Consequential and Punitive Damages

  81   

SECTION 9.11.

Severability

  81   

SECTION 9.12.

Counterparts

  81   

SECTION 9.13.

Headings

  81   

SECTION 9.14.

Jurisdiction; Consent to Service of Process; Judgment Currency

  81   

SECTION 9.15.

Confidentiality

  82   

SECTION 9.16.

Rights and Remedies Cumulative; Non-Waiver; etc

  83   

SECTION 9.17.

USA Patriot Act

  83   

SECTION 9.18.

No Fiduciary Duties

  83   

SECTION 9.19.

No Bankruptcy Proceedings

  84   

SECTION 9.20.

Release of Guarantors

  84   

 

Exhibits Exhibit A-1

Form of Notice of Borrowing

Exhibit A-2

Form of Notice of Account Designation

Exhibit A-3

Form of Notice of Prepayment

Exhibit A-4

Form of Notice of Conversion/Continuation

Exhibit A-5

Form of Competitive Bid Request

Exhibit A-6

Form of Invitation to Bid

 

iii



--------------------------------------------------------------------------------

Exhibit A-7

Form of Competitive Bid

Exhibit A-8

Form of Competitive Bid Accept/Reject Letter

Exhibit B

Form of Administrative Questionnaire

Exhibit C

Form of Assignment and Acceptance

Exhibit D

Form of Guarantee Agreement for Restricted Subsidiaries

Exhibit E

Form of Note

Exhibit F

Form of Designated Bank Note

Exhibit G

Form of Designation Agreement

Schedules

Schedule 1.01(a)

Mandatory Cost

Schedule 2.01

Commitments

Schedule 3.08

Subsidiaries

Schedule 6.02

Existing Liens

 

iv



--------------------------------------------------------------------------------

SENIOR UNSECURED CREDIT AGREEMENT

This SENIOR UNSECURED CREDIT AGREEMENT, dated as of July 21, 2015, is made by
and among CHOICE HOTELS INTERNATIONAL, INC., a Delaware corporation (the
“Borrower”), the Lenders referred to herein, DEUTSCHE BANK AG NEW YORK BRANCH,
as administrative agent for the Lenders (in such capacity, together with any
successor administrative agent appointed in accordance with Section 8.09, the
“Administrative Agent”), DEUTSCHE BANK SECURITIES INC. and WELLS FARGO
SECURITIES, LLC, as joint lead arrangers (the “Arrangers”), DEUTSCHE BANK
SECURITIES INC. and WELLS FARGO SECURITIES, LLC, as joint book-running managers
(the “Book-Running Managers”), WELLS FARGO BANK, NATIONAL ASSOCIATION, as
syndication agent (the “Syndication Agent”) and swingline lender (in such
capacity, together with any successor swingline lender appointed in accordance
with Section 9.04(l), the “Swingline Lender”), and BANK OF AMERICA, N.A.,
JPMORGAN CHASE BANK, N.A and SUNTRUST BANK, as co-documentation agents.

Capitalized terms used in this Agreement shall have the meanings assigned to
such terms in Section 1.01.

The Borrower has requested the Lenders to extend certain credit facilities on
the terms and subject to the conditions herein set forth. Accordingly, for good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged by the parties hereto, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms
shall have the meanings specified below:

“ABR Loan” shall mean any Loan denominated in dollars bearing interest at a rate
determined by reference to the Alternate Base Rate in accordance with the
provisions of Article II.

“Accepting Lenders” shall have the meaning assigned to such term in
Section 2.28(a).

“Adjusted LIBO Rate” shall mean, with respect to any Eurodollar Loan for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

“Administrative Questionnaire’’ shall mean an Administrative Questionnaire in
the form of Exhibit B.

“Administrative Agent” shall have the meaning specified in the recital of
parties to this Agreement.

“Administrative Agent’s Correspondent” shall mean Deutsche Bank AG, London
Branch, or any other financial institution designated by the Administrative
Agent to act as its correspondent hereunder with respect to the distribution and
payment of Eurocurrency Loans.

“Affiliate” shall mean, when used with respect to a specified Person, another
Person (whether now existing or hereafter organized) that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

“Agreement” shall mean this Senior Unsecured Credit Agreement.



--------------------------------------------------------------------------------

“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
greatest of (a) the Prime Rate in effect on such day, (b) the Federal Funds
Effective Rate in effect on such day plus  1⁄2%, or (c) the LIBO Rate for a one
(1) month Interest Period (determined on a daily basis) plus 1%. For purposes
hereof, “Prime Rate” shall mean the rate of interest per annum publicly
announced from time to time by the Deutsche Bank AG New York Branch, as its
prime rate in effect at its principal office in New York City; each change in
the Prime Rate shall be effective on the date such change is publicly announced
as effective. The parties hereto acknowledge that the rate announced publicly by
Deutsche Bank AG New York Branch, as its Prime Rate is an index or base rate and
shall not necessarily be its lowest or best rate charged to its customers.
“Federal Funds Effective Rate” shall mean the rate per annum (rounded upwards,
if necessary, to the next higher 1/100th of 1%) representing the daily effective
federal funds rate as quoted by the Administrative Agent and confirmed in
Federal Reserve Board Statistical Release H.15 (519) or any successor or
substitute publication selected by the Administrative Agent. If, for any reason,
such rate is not available, then “Federal Funds Effective Rate” shall mean a
daily rate which is determined, in the opinion of the Administrative Agent, to
be the rate at which federal funds are being offered for sale in the national
federal funds market at 9:00 a.m. Rates for weekends or holidays shall be the
same as the rate for the most immediately preceding Business Day. Any change in
the Alternate Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or the LIBO Rate shall be effective on the effective date of such
change in the Prime Rate, the Federal Funds Effective Rate or the LIBO Rate,
respectively.

“Alternative Currency” shall mean each lawful and freely available currency
(other than dollars) that is freely transferable and freely convertible into
dollars and in which dealings in deposits are carried on in the London interbank
market, which shall be requested by the Borrower and approved by all of the
Lenders.

“Alternative Currency Amount” shall mean with respect to each Revolving Loan
made or continued (or to be made or continued) in an Alternative Currency, the
amount of such Alternative Currency which is equivalent to the principal amount
in dollars of such Revolving Loan at the most favorable Spot Exchange Rate
determined by the Administrative Agent to be available to it at approximately
11:00 a.m. two (2) Business Days before such Revolving Loan is made or continued
(or to be made or continued). When used with respect to any other sum expressed
in dollars, “Alternative Currency Amount” shall mean the amount of such
Alternative Currency which is equivalent to the amount so expressed in dollars
at the most favorable Spot Exchange Rate determined by the Administrative Agent
to be available to it at the relevant time.

“Alternative Currency Commitment” shall mean the lesser of (a) $35,000,000 and
(b) the Commitment, as such amount may be reduced or modified at any time or
from time to time pursuant to the terms hereof.

“Anniversary Date” shall have the meaning set forth in Section 2.16(a).

“Anti-Corruption Laws” shall mean all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery, corruption or money laundering including,
without limitation, the United Kingdom Bribery Act of 2010 and the United States
Foreign Corrupt Practices Act of 1977, as amended.

“Anti-Terrorism Laws” means any Applicable Law relating to terrorism, trade
sanctions programs and embargoes, import/export licensing, money laundering, or
bribery, including the PATRIOT Act.

“Applicable Law” shall mean all applicable provisions of constitutions, laws,
statutes, ordinances, rules, treaties, regulations, permits, licenses,
approvals, interpretations and orders of courts of governmental authorities and
all orders and decrees of all courts and arbitrators.

 

2



--------------------------------------------------------------------------------

“Applicable Percentage” shall mean, with respect to any Eurocurrency Loan, ABR
Loan or Floating Rate Loan, as the case may be, the applicable percentage per
annum as determined pursuant to clauses (a) and (b) below, as applicable:

(a) Unless and until the Borrower has achieved an Investment Grade Rating and
delivered the notice described in clause (b) below electing to use the
Ratings-Based Pricing Grid, the Applicable Percentage shall be the applicable
percentage per annum set forth in the table below (the “Leverage-Based Pricing
Grid”) under the caption “Applicable Percentage for Eurocurrency and Floating
Rate Loans” or “Applicable Percentage for ABR Loans”, as the case may be, based
upon the Consolidated Leverage Ratio as set forth below, provided that the
Applicable Percentage for Eurocurrency Loans shall be increased by an amount
equal to the applicable Mandatory Cost, as determined pursuant to the relevant
formula set forth on Schedule 1.01(a) hereto:

 

Pricing

Level

  

Consolidated Leverage Ratio

   Applicable Percentage for
Eurocurrency (excluding
Mandatory Costs) and
Floating Rate Loans     Applicable Percentage
for ABR Loans  

I

   < 3.00:1.00      1.350 %      0.350 % 

II

   ³ 3.00:1:00 but < 3.50:1.00      1.500 %      0.500 % 

III

   ³ 3.50:1:00 but < 4.00:1.00      1.650 %      0.650 % 

IV

   ³ 4.00:1.00      1.750 %      0.750 % 

The Applicable Percentage for each ABR Loan or Swingline Loan shall be
determined by reference to the Consolidated Leverage Ratio in effect from time
to time and the Applicable Percentage for any Interest Period for any
Eurocurrency Loan or Eurodollar Loan (if applicable) comprising part of the same
borrowing by the Borrower shall be determined by reference to the Consolidated
Leverage Ratio in effect on the first day of such Interest Period; provided,
however, that (a) the Applicable Percentage for the period from the Closing Date
until the date on which the Administrative Agent receives the financial
statements required to be delivered pursuant to Section 5.04(b) for the quarter
ending June 30, 2015 shall be at Pricing Level II, (b) no change in the
Applicable Percentage resulting from the Consolidated Leverage Ratio shall be
effective until three Business Days after the date on which the Administrative
Agent receives (i) the financial statements required to be delivered pursuant to
Section 5.04(a) or (b), as the case may be, and (ii) a certificate of the
Financial Officer of the Borrower demonstrating the Consolidated Leverage Ratio,
and (c) the Applicable Percentage shall be at Pricing Level IV for so long as
the Borrower has not submitted to the Administrative Agent as and when required
under Section 5.04(a) or (b), as applicable, the information described in clause
(b) of this proviso. If as a result of a restatement of the Borrower’s financial
statements or other recomputation of the Consolidated Leverage Ratio on which
the Applicable Percentage is based, the interest paid or accrued hereunder was
paid or accrued at a rate lower than the interest that would have been payable
had such Leverage Ratio been correctly computed, the Borrower shall pay to the
Administrative Agent for the account of the Lenders within five (5) Business
Days of written demand the difference between the amount that should have been
paid or accrued and the amount actually paid or accrued.

(b) In the event that the Borrower shall have achieved an Investment Grade
Rating, then the Borrower shall have the right, but not the obligation, upon
written notice to the Administrative Agent, to make a written election (such
notice to set forth the date for such election to be effective) to use the
ratings-based pricing grid set forth below (the “Ratings-Based Pricing Grid”),
in which case the Applicable Percentage shall be based on the Debt Rating of the
Borrower, as set forth below, notwithstanding any subsequent failure of the
Borrower to maintain an Investment Grade Rating:

 

3



--------------------------------------------------------------------------------

Pricing

Level

  

Debt Rating

   Applicable Percentage for
Eurocurrency (excluding
Mandatory Costs) and
Floating Rate Loans     Applicable
Percentage for
ABR Loans     Facility Fee     All-in Draw  

I

   > A-/A3      0.900 %      0.000 %      0.100 %      1.000 % 

II

   BBB+/Baa1      0.975 %      0.000 %      0.125 %      1.100 % 

III

   BBB/Baa2      1.050 %      0.050 %      0.150 %      1.200 % 

IV

   BBB-/Baa3      1.300 %      0.300 %      0.200 %      1.500 % 

V

   < BBB-/Baa3 or no Debt Rating      1.500 %      0.500 %      0.250 %     
1.750 % 

In all cases after making such election should the Applicable Percentage based
on the Leverage-Based Pricing Grid set forth above be lower than the “All-in
Draw” based on the Ratings-Based Pricing Grid set forth above, the Borrower
shall have the option, upon written notice to the Administrative Agent, to make
a written election to use the Leverage-Based Pricing Grid set forth in clause
(a) above, which election shall apply until further notice is provided by the
Borrower to the Administrative Agent pursuant to the provisions of this clause
(b) above.

“Approved Fund” shall mean any Person (other than a natural person), including,
without limitation, any special purpose entity, that is (or will be) engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its business, provided
that such Approved Fund must be administered by (a) a Lender, (b) a Lender
Affiliate or (c) an entity or an Affiliate of an entity that administers or
manages a Lender.

“Arrangers” shall have the meaning specified in the recital of parties to this
Agreement.

“Asset Sale” shall mean, with respect to the Borrower or any Subsidiary, any
sale, transfer or other disposition of any assets or other properties (including
individual business assets, patents, trademarks and other intangibles) of the
Borrower or such Subsidiary, including the sale, transfer or disposition of any
capital stock of or any merger or consolidation involving any Subsidiary and any
issuance or sale by any Subsidiary of shares of its capital stock, other than
(i) sales of inventory and used equipment in the ordinary course of business of
the Person (whether the Borrower or a Subsidiary) owning and selling such
inventory or used equipment; (ii) sales, transfers and other dispositions of any
tangible assets by the Borrower or any Subsidiary that have become obsolete or
have been determined by the management of the Borrower or such Subsidiary to no
longer be necessary for the conduct of its business; (iii) sales, transfers and
other dispositions of any assets to the Borrower or any Restricted Subsidiary;
(iv) Sale and Lease-Back Transactions; (v) sales by the Borrower or Subsidiaries
of assets acquired from Persons other than the Borrower or other Subsidiaries,
which sales occur not more than 12 months after the respective dates on which
such assets were acquired; and (vi) the disposition of Hedging Agreements.

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an Eligible Assignee, and accepted by the Administrative Agent,
in the form of Exhibit C.

“Assigned Commitments” shall have the meaning set forth in Section 2.16(d).

“Assignees” shall have the meaning set forth in Section 2.16(d).

“Assignment Date” shall have the meaning set forth in Section 2.16(d).

 

4



--------------------------------------------------------------------------------

“Assignors” shall have the meaning set forth in Section 2.16(d).

“Assumed Commitment” shall have the meaning set forth in Section 2.16(d).

“Bainum Affiliates” shall have the meaning assigned to such term in the
definition of “Permitted Holders”.

“Beneficial Ownership” shall have the meaning provided in Rule 13d-3 of the
Securities and Exchange Commission under the Exchange Act.

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States.

“Book-Running Managers” shall have the meaning specified in the recital of
parties to this Agreement.

“Borrower” shall have the meaning specified in the recital of parties to this
Agreement.

“Borrower Materials” shall have the meaning given such term in Section 5.04.

“Borrower’s Account” shall mean the deposit account of the Borrower identified
in the applicable notice substantially in the form of Exhibit A-2 hereto (a
“Notice of Account Designation”) delivered by the Borrower to the Administrative
Agent or such deposit account as may be otherwise agreed upon by the Borrower
and the Administrative Agent from time to time.

“Business Day” shall mean any day (other than a day which is a Saturday, Sunday
or legal holiday) on which banks are open for business in New York, New York and
Charlotte, North Carolina; provided, however, that (i) when used in connection
with a Floating Rate Loan, the term “Business Day” shall also exclude any day on
which banks are not open for dealings in dollar deposits in the London interbank
market and (ii) when used in connection with a Eurocurrency Loan, “Business Day”
shall also mean any TARGET Day, and shall exclude any day on which commercial
banks are not open for foreign exchange business in London or, if such reference
relates to the date on which any amount is to be paid or made available in an
Alternative Currency, in the principal financial center in the country of such
Alternative Currency.

“Capital Lease Obligations” of any Person shall mean the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP applied on a consistent
basis and, for the purposes of this Agreement, the amount of such obligations at
any time shall be the liability therefor at such time determined in accordance
with GAAP applied on a consistent basis.

“Capital Stock” shall mean (i) in the case of a corporation, capital stock,
(ii) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
capital stock, (iii) in the case of a partnership, partnership interests
(whether general or limited), (iv) in the case of a limited liability company,
membership interests and (v) any other interest or participation that confers on
a Person the right to receive a share of the profits and losses of, or
distribution of assets of, the issuing Person (excluding hypothetical shares of
stock of the Borrower issued to employees as part of a “phantom stock” or
similar compensation plan).

“Cash Management Agreement” shall mean any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
purchasing cards, electronic funds transfer and other cash management
arrangements.

 

5



--------------------------------------------------------------------------------

“Cash Management Obligations” shall mean all existing or future payment and
other obligations owing by the Borrower or any Restricted Subsidiary under any
Cash Management Agreement (which such Cash Management Agreement is permitted
hereunder) with any person that (i) is a Lender or a Lender Affiliate or
(ii) was a Lender or a Lender Affiliate at the time such Cash Management
Agreement is entered into.

“Change in Control” shall be deemed to have occurred if (i) any Person or two or
more Persons acting in concert (other than, in either case, a Permitted Holder)
shall have acquired Beneficial Ownership, directly or indirectly, of, or shall
have acquired by contract or otherwise, Capital Stock of the Borrower (or other
securities convertible into such Capital Stock) representing 35% or more of the
aggregate ordinary voting power represented by the issued and outstanding
Capital Stock of the Borrower, (ii) the direct or indirect sale, assignment,
transfer, lease, conveyance or other disposition (other than by way of merger or
consolidation), in one or a series of related transactions, of all or
substantially all of the Borrower’s and its Subsidiaries’ properties or assets,
taken as a whole, to any “person” (individually and as that term is used in
Section 13(d)(3) and Section 14(d)(2) of the Exchange Act), other than the
Borrower or one of its Subsidiaries, or (iii) Continuing Directors shall cease
for any reason to constitute a majority of the members of the board of directors
of the Borrower then in office.

“Change in Law” shall mean the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, rule, guideline or
directive (whether or not having the force of law) by any Governmental
Authority, provided that notwithstanding anything herein to the contrary,
(i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements or the Basel Committee on Banking
Supervision, in each case pursuant to Basel III, shall be deemed to be a “Change
in Law”, regardless of the date enacted, adopted or issued.

“Closing Date” shall mean the date hereof.

“Code” shall mean the Internal Revenue Code of 1986, and the rules and
regulations thereunder, each as may be amended or modified from time to time.

“Commitment” shall mean, as to any Lender, the obligation of such Lender to
(a) make Revolving Loans to the account of the Borrower hereunder and
(b) purchase participations in Swingline Loans pursuant to Section 2.02(b), in
each case in an aggregate principal amount at any time outstanding not to exceed
the amount set forth opposite such Lender’s name in the Register, as such amount
may be increased or reduced at any time or from time to time pursuant to the
terms hereof. The aggregate Commitments of all Lenders on the Closing Date shall
be $450,000,000.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Competitive Bid” shall mean an offer by a Lender to make a Competitive Bid Loan
pursuant to Section 2.04.

“Competitive Bid Accept/Reject Letter” shall mean a notification made by the
Borrower pursuant to Section 2.04(c) in the form of Exhibit A-8.

“Competitive Bid Interest Period” shall have the meaning assigned thereto in
Section 2.09(b)(ii).

 

6



--------------------------------------------------------------------------------

“Competitive Bid Loan” shall mean any Loan bearing interest at the Competitive
Bid Rate determined in accordance with Section 2.04.

“Competitive Bid Rate” shall mean, as to any Competitive Bid made by a Lender
pursuant to Section 2.04 in the case of (a) a Eurodollar Competitive Bid Loan,
the Adjusted LIBO Rate adjusted by the Competitive Margin and (b) a Fixed Rate
Loan, the fixed rate of interest offered by the Lender making such Competitive
Bid.

“Competitive Bid Reduction” shall have the meaning given such term in
Section 2.01(a).

“Competitive Bid Request” shall mean a request made pursuant to Section 2.04(a)
in the form of Exhibit A-5.

“Competitive Margin” shall mean, as to any Eurodollar Competitive Bid Loan, the
margin (expressed as a percentage rate per annum in the form of a decimal to no
more than four decimal places) to be added to or subtracted from the Adjusted
LIBO Rate in order to determine the interest rate applicable to such Loan, as
specified in the Competitive Bid relating to such Loan.

“Consent Date” shall have the meaning set forth in Section 2.16(a).

“Consolidated” refers to the consolidation of accounts in accordance with GAAP.

“Consolidated EBITDA” shall mean, for any period, the Consolidated Net Income
for such period taken as a single accounting period, plus (a) the sum of the
following amounts of the Borrower and its Subsidiaries for such period
determined on a consolidated basis in conformity with GAAP to the extent
deducted in the determination of such Consolidated Net Income: (i) depreciation
expense, (ii) amortization expense, (iii) interest expense, (iv) income and
franchise tax expense, and (v) other non-cash charges (other than any increase
in the allowance for doubtful accounts), minus (b) the portion of such
Consolidated EBITDA attributable to any Domestic Subsidiary that is not a
Restricted Subsidiary.

“Consolidated Fixed Charge Coverage Ratio” shall mean, as of any date of
determination, the ratio of (i) Consolidated EBITDA for the fiscal four quarter
period most recently ended for which financial statements of the Borrower are
required to be delivered to the Administrative Agent pursuant to Section 5.04(a)
or (b), as the case may be, to (ii) Consolidated Fixed Charges for such fiscal
four quarter period.

“Consolidated Fixed Charges” shall mean, for any period, the sum of
(a) Consolidated Interest Expense plus (b) aggregate distributions on Preferred
Interests payable by the Borrower for such period and distributions made by the
Borrower in such period for the purpose of paying dividends on Preferred
Interests issued by the Borrower, provided that all such obligations of a
Domestic Subsidiary that is not a Restricted Subsidiary shall be excluded from
the determination of Consolidated Fixed Charges.

“Consolidated Indebtedness” shall mean, as of any date of determination without
duplication, all obligations accounted for as Indebtedness on a consolidated
balance sheet of the Borrower and its Consolidated Subsidiaries on such date, in
accordance with GAAP consistently applied, whether such obligations are
classified as long-term or short-term, and including in any event, without
duplication, all (x) Guarantees of Indebtedness of others and (y) all
obligations as an account party in respect of letters of credit and bankers’
acceptances, but excluding Indebtedness of the type described in clause (i) of
the definition of Indebtedness, provided that all such obligations of a Domestic
Subsidiary that is not a Restricted Subsidiary shall be excluded from the
determination of Consolidated Indebtedness.

“Consolidated Interest Expense” shall mean, for any period, the aggregate cash
interest expense of the Borrower and its Consolidated Subsidiaries for such
period, including capitalized interest and

 

7



--------------------------------------------------------------------------------

the portion of any payments made in respect of Capital Lease Obligations deemed
to represent interest, all as determined on a Consolidated basis in accordance
with GAAP consistently applied, but excluding (a) deferred financing costs, and
(b) other non-cash interest expenses.

“Consolidated Leverage Ratio” shall mean, as of any date of determination, the
ratio of (i) Consolidated Indebtedness to (ii) Consolidated EBITDA for the
fiscal four quarter period most recently ended for which financial statements of
the Borrower are required to be delivered to the Administrative Agent pursuant
to Section 5.04(a) or (b), as the case may be. In the event the Borrower shall
complete, directly or through a Subsidiary (other than a Domestic Subsidiary
that is not a Restricted Subsidiary), an acquisition or divestiture of any
Person or business unit during any period, the Consolidated Leverage Ratio as of
the end of and for such period shall thereafter be determined on a pro forma
basis as if such acquisition or divestiture had been completed on the first day
of such period.

“Consolidated Net Assets” shall mean the Consolidated total assets of the
Borrower and its Subsidiaries, after deducting therefrom all current liabilities
of the Borrower and its Subsidiaries (other than the current portion of
long-term Indebtedness of the Borrower and its Subsidiaries and Capitalized
Lease Obligations of the Borrower and its Subsidiaries), all as set forth on the
latest Consolidated balance sheet of the Borrower prepared in accordance with
GAAP.

“Consolidated Net Income” shall mean, for any period, the net income (or loss)
of the Borrower and its Subsidiaries for such period, as determined on a
Consolidated basis in accordance with GAAP consistently applied; provided,
however, that with respect to interest income only cash interest income shall be
included in the determination of Consolidated Net Income.

“Consolidated Total Assets” shall mean, as at any date of determination, the
total assets of the Borrower and its Consolidated Subsidiaries at such time, as
determined on a Consolidated basis in accordance with GAAP consistently applied,
and including in any event and without limitation, the value of all investments
by the Borrower or any Consolidated Subsidiary in any joint venture or other
Person that is not Consolidated with the Borrower in accordance with GAAP, minus
the portion of such Consolidated Total Assets attributable to any Domestic
Subsidiary that is not a Restricted Subsidiary.

“Continuing Directors” shall mean, during any period of up to 24 consecutive
months after the date hereof, individuals who at the beginning of such 24 month
period were directors of the Borrower (together with any new director whose
election by the Borrower’s board of directors or whose nomination for election
by the Borrower’s stockholders was approved by a vote of (i) at least a majority
of the directors then still in office who either were directors at the beginning
of such period or whose election or nomination for election was previously so
approved or (ii) Permitted Holders representing not less than 50% of the
aggregate ordinary voting power represented by the issued and outstanding
Capital Stock of the Borrower).

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ownership of voting securities, by contract or otherwise, and
“Controlling” and “Controlled” shall have correlative meanings; provided,
however, that the existence of a management contract by the Borrower or one of
its Affiliates to manage another entity shall not be deemed to be Control.

“Credit Event” shall have the meaning assigned to such term in Section 4.01.

“DBNY” shall mean Deutsche Bank AG New York Branch.

“Debt Rating” shall mean, as of any date, with respect to either Moody’s or S&P,
the most recent credit rating assigned to the senior, unsecured, non-credit
enhanced, long-term debt of the Borrower issued by such rating agency prior to
such date; provided, however, that (a) if the Debt Ratings issued by Moody’s and
S&P differ and such difference is less than two levels, the higher of such Debt
Ratings shall

 

8



--------------------------------------------------------------------------------

apply and (b) if the Debt Ratings issued by Moody’s and S&P differ and such
difference is two or more levels, the Debt Rating one level below the higher of
such Debt Ratings shall apply. At any time, if either of Moody’s or S&P shall no
longer perform the functions of a securities rating agency, then (x) the
Borrower and the Administrative Agent shall promptly negotiate in good faith to
agree upon a substitute rating agency or agencies (and to correlate the system
of ratings of each substitute rating agency with that of the rating agency being
replaced), and (y) pending such amendment, (1) the Debt Rating of the other of
rating agency described herein, if one has been provided, shall continue to
apply and (2) if such Debt Rating is one of the ratings identified in clause
(a) or (b) of the definition of Investment Grade Rating, as applicable, then the
Borrower will be deemed to have achieved an Investment Grade Rating during such
time.

“Default” shall mean any event or condition which upon notice, lapse of time or
both would constitute an Event of Default.

“Defaulting Lender” shall mean any Lender that (a) has failed to fund any
portion of any Loan or any participation in any Swingline Loan required to be
funded by it hereunder within two Business Days of the date required to be
funded by it hereunder, (b) has otherwise failed to pay over to the
Administrative Agent or any other Lender any other amount required to be paid by
it hereunder within one Business Day of the date when due, unless such amount is
the subject of a good faith dispute, (c) has notified the Borrower, the
Administrative Agent or any other Lender in writing that it does not intend to
comply with any of its funding obligations under this Agreement or has made a
public statement to the effect that it does not intend to comply or has failed
to comply with its funding obligations under this Agreement, or (d) has become
or is, or whose direct or indirect parent company has become or is, insolvent or
has become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee or custodian appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment, provided that a Lender shall
not be a Defaulting Lender solely by virtue of the ownership or acquisition of
any Capital Stock in that Lender or any direct or indirect parent company
thereof by a Governmental Authority. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses
(a) through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to
Section 2.27(f)) upon delivery of written notice of such determination to the
Borrower, the Swingline Lender and each Lender.

“Departing Lender” shall have the meaning assigned to such term in Section 2.26.

“Designated Bank” shall mean a special purpose entity that (i) shall have become
a party to this Agreement pursuant to Section 9.04(i), and (ii) is not otherwise
a Lender.

“Designated Bank Notes” shall mean promissory notes of the Borrower,
substantially in the form of Exhibit F hereto, evidencing the obligation of the
Borrower to repay Competitive Bid Loans made by Designated Banks, as the same
may be amended, supplemented, modified or restated from time to time, and
“Designated Bank Note” shall mean any one of such promissory notes issued under
Section 9.04(i).

“Designating Lender” shall have the meaning set forth in Section 9.04(i).

“Designation Agreement” shall mean a designation agreement in substantially the
form of Exhibit G attached hereto, entered into by a Lender and a Designated
Bank and accepted by the Administrative Agent.

“dollars” or “$” shall mean lawful money of the United States of America.

“Domestic Subsidiary” shall mean any Subsidiary that is organized under the laws
of any political subdivision of the United States of America (other than a
Subsidiary described in clause (ii) of the definition of Foreign Subsidiary).

 

9



--------------------------------------------------------------------------------

“Effective Date” shall mean the date on and as of which each of the conditions
set forth in Section 4.02 shall have been satisfied.

“Eligible Assignee” shall mean (a) a Lender, (b) a Lender Affiliate, (c) an
Approved Fund, and (d) any other person (other than a natural person) approved
by (i) the Administrative Agent and the Swingline Lender and (ii) unless an
Event of Default under clause (b), (c), (g) or (h) of Article VII or a Default
in the performance and observance of Sections 6.11 and 6.12 has occurred and is
continuing, the Borrower (each such approval not to be unreasonably withheld or
delayed), provided that notwithstanding the foregoing, “Eligible Assignee” shall
not include the Borrower or any of the Borrower’s Affiliates or Subsidiaries.

“EMU” shall mean economic and monetary union as contemplated in the Treaty on
European Union.

“EMU Legislation” shall mean legislative measures of the Council of European
Union for the introduction of, change over to or operation of the euro.

“Equivalent Dollar Amount” shall mean, (a) with respect to any Loan denominated
in any Alternative Currency, the amount of dollars that would be required to
purchase the amount of the Alternate Currency of such Loan on the date two
(2) Business Days prior to the date of such Loan (or in the case of any
determination made under Section 2.05 or redenomination under Section 2.15, on
the date of determination or redenomination therein referred to), based upon the
Spot Exchange Rate and (b) with respect to any amount of dollars on any date,
such amount of dollars.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, and the
rules and regulations thereunder, each as amended or modified from time to time.

“ERISA Affiliate” shall mean any person (whether or not incorporated) that is a
member of a group of which the Borrower is a member and which is treated as a
single employer under Section 414 of the Code or Section 4001(b) of ERISA.

“euro” shall mean the single currency to which the Participating Member States
of the European Union have converted.

“Eurocurrency” when used in reference to any Loan shall refer to whether such
Loan, or Loans, denominated in an Alternative Currency are bearing interest at a
rate determined by reference to the LIBO Rate in accordance with the provisions
of Article II.

“Eurodollar” when used in reference to any Loan shall refer to whether such
Loan, or Loans, denominated in dollars are bearing interest at a rate determined
by reference to the Adjusted LIBO Rate in accordance with the provisions of
Article II.

“Event of Default” shall have the meaning assigned to such term in Article VII.

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guarantee of such Guarantor or the grant
of such security interest becomes effective with respect to such related Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guarantee or security
interest is or becomes illegal.

 

10



--------------------------------------------------------------------------------

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Excluded Taxes” shall have the meaning given such term in Section 2.20(a).

“Existing Credit Agreement” shall mean the Senior Secured Credit Agreement dated
as of July 25, 2012, among Choice Hotels International, Inc., Deutsche Bank AG
New York Branch, as administrative agent, the lenders party thereto and the
other parties identified therein, as amended, modified or supplemented to date.

“Existing Stockholder” shall mean any stockholder of the Borrower which,
together with such stockholder’s affiliates, owns more than 5% of the common
stock of the Borrower as of the Closing Date so long as the Bainum Affiliates
continue to own more common stock of the Borrower than such Existing
Stockholder.

“Extending Commitments” shall have the meaning set forth in Section 2.16(b)(ii).

“Extending Lender” shall have the meaning set forth in Section 2.16(a)(i).

“Extension Date” shall have the meaning given such term in Section 2.16.

“Facility” shall mean, at any time, the aggregate amount of the Commitments at
such time.

“Facility Exposure” shall mean, at any date of determination, the sum of the
aggregate principal amount of all outstanding Loans plus, without duplication,
the outstanding Swingline Loans.

“Facility Fee” shall have the meaning assigned thereto in Section 2.07(a).

“FATCA” shall mean Sections 1471 through 1474 of the Code (as of the date hereof
or any amended or successor version that is substantively comparable and not
materially more onerous to comply with) and any current or future regulations or
official interpretations thereof (including any Revenue Ruling, Revenue
Procedure, Notice or similar guidance issued by the United States Internal
Revenue Service thereunder as a precondition to relief or exemption from Taxes
under such provisions) and any agreement entered into pursuant to
Section 1471(b)(1) of the Code.

“Federal Funds Effective Rate” shall have the meaning assigned to such term in
the definition of “Alternate Base Rate”.

“Fee Letter” shall mean any fee letter agreement executed and delivered by the
Borrower and to which any Arranger and/or the Administrative Agent is a party,
as the same may be amended from time to time.

“Financial Officer” of any corporation shall mean the chief financial officer,
principal accounting officer, treasurer or controller of such corporation.

“Fixed Rate Loan” shall mean any Competitive Bid Loan bearing interest at a
fixed percentage rate per annum (expressed in the form of a decimal to no more
than four decimal places) specified by the Lender making such Fixed Rate Loan in
its Competitive Bid.

“Floating Rate Loan” shall mean any Eurodollar Loan and any Swingline Loan.

 

11



--------------------------------------------------------------------------------

“Foreign Lender” shall mean any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“Foreign Subsidiary” shall mean (i) any Subsidiary that is not a Domestic
Subsidiary, including any Subsidiary which is a “controlled foreign corporation”
(within the meaning of Section 957 of the Code) or (ii) any Subsidiary organized
under any political subdivision of the United States of America substantially
all of the assets of which constitute the Capital Stock of one or more
controlled foreign corporations.

“Franchise Agreement” shall mean a contract (whether called a franchise
agreement, license agreement or otherwise) pursuant to which the Borrower grants
a third party the right to operate a hotel under one or more hotel brands, as
each such contract may be amended from time to time.

“Fronting Exposure” shall mean, at any time there is a Defaulting Lender, with
respect to the Swingline Lender, such Defaulting Lender’s Pro Rata Percentage of
Swingline Loans other than Swingline Loans as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders, repaid by the
Borrower or for which cash collateral or other credit support acceptable to the
Swingline Lender shall have been provided in accordance with the terms hereof.

“GAAP” shall mean generally accepted accounting principles in effect from time
to time in the United States of America as recognized by the American Institute
of Certified Public Accountants and the Financial Accounting Standards Board and
any other applicable authoritative bodies, provided that in the event of a
conflict in the principles recognized by the American Institute of Certified
Public Accountants and the Financial Accounting Standards Board and another
applicable authoritative body, the principles in effect at such time and
recognized by the American Institute of Certified Public Accountants and the
Financial Accounting Standards Board shall control.

“Governmental Authority” shall mean the government of the United States of
America or any other nation, or of any political subdivision thereof, whether
state or local, and any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

“Guarantee” of or by any Person shall mean any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness of any other Person (the “primary obligor”) in any
manner, whether directly or indirectly, and including (a) any obligation of such
Person, direct or indirect, to assume, purchase or pay (or advance or supply
funds for the purchase or payment of) such Indebtedness or to purchase (or to
advance or supply funds for the purchase of) any security for the payment of
such Indebtedness, (b) any obligation of such Person to provide other credit
support or to purchase property, securities or services in each case for the
purpose of assuring the owner of such Indebtedness of the payment of such
Indebtedness, and (c) any obligation of such Person to maintain working capital,
equity capital or other financial statement condition or liquidity of the
primary obligor so as to enable the primary obligor to pay such Indebtedness;
provided, however, that the term Guarantee shall not include (i) endorsements
for collection or deposit, in either case in the ordinary course of business or
(ii) performance guarantees, construction guarantees or customary Non-Recourse
guarantees of Non-Recourse Indebtedness, unless and until a claim for payment
has been made under any performance guarantee, construction guarantee or
customary Non-Recourse guarantee, at which time any such performance guarantee,
construction guarantee or customary Non-Recourse guarantee shall be deemed to be
a Guarantee in an amount equal to such claim.

 

12



--------------------------------------------------------------------------------

“Guarantee Agreement” shall mean the Guarantee Agreement, substantially in the
form of Exhibit D, among the Guarantors and the Administrative Agent, and shall
include any Guarantee Joinder Agreement.

“Guarantee Joinder Agreement” shall mean any joinder agreement pursuant to which
a Restricted Subsidiary joins the Guarantee Agreement and becomes a Guarantor,
either substantially in the form attached as an exhibit to the Guarantee
Agreement or in such other form as may be requested by the Borrower and
reasonably approved by the Administrative Agent for such purpose.

“Guarantor” shall mean each Restricted Subsidiary, to the extent required by
Section 5.09(a)(ii).

“Hedging Agreement” shall mean any agreement with respect to any Interest Rate
Contract, forward rate agreement, commodity swap, forward foreign exchange
agreement, currency swap agreement, cross-currency rate swap agreement, currency
option agreement or other agreement or arrangement designed to alter the risks
of any person arising from fluctuations in interest rates, currency values or
commodity prices, all as amended, restated, supplemented or otherwise modified
from time to time.

“Hedging Obligations” shall mean all existing or future payment and other
obligations owing by the Borrower or any Restricted Subsidiary under any Hedging
Agreement (which such Hedging Agreement is permitted hereunder) with any person
that (i) is a Lender or a Lender Affiliate or (ii) was a Lender or a Lender
Affiliate at the time such Hedging Agreement is executed.

“Hotel Properties” shall mean any hotel properties owned on the Closing Date or
acquired or constructed after the Closing Date, including fixtures and
personalty associated therewith.

“Increasing Lender” shall have the meaning set forth in Section 2.16(a)(ii).

“Indebtedness” of any Person shall mean, without duplication, (a) all
obligations of such Person for borrowed money or with respect to deposits or
advances of any kind, (b) all obligations of such Person evidenced by bonds,
debentures, notes or similar instruments, (c) all obligations of such Person
upon which interest charges are customarily paid, (d) all obligations of such
Person under conditional sale or other title retention agreements relating to
property or assets purchased by such Person, (e) all obligations of such Person
issued or assumed as the deferred purchase price of property or services,
(f) all indebtedness of others secured by (or for which the holder of such
indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on property owned or acquired by such person, whether or not the
obligations secured thereby have been assumed (valued at the lesser of (1) the
amount of such indebtedness or (2) if such indebtedness is Non-Recourse to such
Person, the fair market value of such property), (g) all Guarantees by such
Person of Indebtedness of others, (h) all Capital Lease Obligations of such
Person, (i) all obligations of such Person in respect of Hedging Agreements,
(j) all obligations of such Person as an account party in respect of letters of
credit (other than (x) documentary letters of credit (including commercial and
trade letters of credit) issued to secure payment obligations in respect of
goods and services in the ordinary course of business and (y) letters of credit
and surety bonds with respect to underlying obligations of such Person that are
already accounted for as liabilities elsewhere in this definition) and bankers’
acceptances, (k) to the extent not otherwise included, all obligations of such
Person under so-called forward equity purchase contracts where such Person is
obligated to purchase or redeem any shares of equity securities issued by such
Person, and (l) all obligations of such person in respect of any so-called
“synthetic lease” (i.e., a lease of property which is treated as an operating
lease under GAAP and as a loan or financing for U.S. income tax purposes).
Notwithstanding the foregoing, Indebtedness shall (x) not include “deferred
revenues”, “current accounts payable” or “accrued and other expenses” (as such
items are set forth in the financial statements of the Borrower and its
Subsidiaries to be delivered to the Administrative Agent and each Lender
pursuant to Section 5.04) incurred in the ordinary course of business, and
(y) include the Indebtedness of any partnership in which such Person is a
general partner, except to the extent that such Indebtedness is expressly stated
to be non-recourse to such partner.

 

13



--------------------------------------------------------------------------------

“Indenture” shall mean that certain Indenture, dated as of August 25, 2010,
between the Borrower and Wells Fargo Bank, National Association, as trustee, as
supplemented by a Supplemental Indenture dated as of August 25, 2010 and a
Second Supplemental Indenture dated as of June 27, 2012, as the same may be
further amended.

“Initial Maturity Date” shall mean July 21, 2020.

“Insignificant Subsidiary” shall mean, at any time, any Subsidiary of the
Borrower that (x) has (i) assets of not greater than 10% of the Consolidated
total assets of the Borrower and its Subsidiaries (determined as of the last day
of the most recent fiscal quarter of the Borrower) and (ii) revenue of less than
10% of the Consolidated revenues of the Borrower and its Subsidiaries for the
most recently ended four-quarter period of the Borrower and its Subsidiaries
(computed pro forma for any acquisitions or dispositions made during such
four-quarter period) and (y) if aggregated with all other Subsidiaries of the
Borrower with respect to which an event described under clause (g) or (h) of
Article VII has occurred and is continuing, would have (i) assets of not greater
than 10% of the Consolidated total assets of the Borrower and its Subsidiaries
(determined as of the last day of the most recent fiscal quarter of the
Borrower) and (ii) revenue of less than 10% of the Consolidated revenues of the
Borrower and its Subsidiaries for the most recently ended four-quarter period of
the Borrower and its Subsidiaries (computed pro forma for any acquisitions or
dispositions made during such four-quarter period).

“Intellectual Property” shall have the meaning set forth in Section 3.20 hereof.

“Interest Payment Date” shall mean, with respect to any Loan, the last day of
the Interest Period applicable thereto and, in the case of a Eurocurrency Loan
or Eurodollar Loan with an Interest Period of more than three (3) months’
duration or a Fixed Rate Loan with an Interest Period of more than three
(3) months’ duration, each day that would have been an Interest Payment Date for
such Loan had successive Interest Periods of three months’ duration been
applicable to such Loan and, in addition, the date of any refinancing or
conversion of such Loan.

“Interest Period” shall mean (a) as to any Eurocurrency Loan or Eurodollar Loan,
the period commencing on the date of such borrowing and ending on the
numerically corresponding day (or, if there is no numerically corresponding day,
on the last day) in the calendar month that is 1, 2, 3 or 6 months thereafter,
as the Borrower may elect, (b) as to any ABR Loan, the period commencing on the
date of such ABR Loan and ending on the earliest of (i) the last Business Day of
the calendar quarter in which such ABR Loan was made, (ii) the Maturity Date, or
(iii) the date of prepayment of such Loan and (c) as to any Fixed Rate Loan, the
period commencing on the date of such Fixed Rate Loan and ending on the date
specified in the Competitive Bids in which the offer to make the Fixed Rate
Loans were extended, which shall not be earlier than seven (7) days after the
date of such Fixed Rate Loan or later than ninety (90) days after the date of
such Fixed Rate Loan; provided, however, that if any Interest Period would end
on a day other than a Business Day, such Interest Period shall be extended to
the next Business Day unless, in the case of Eurocurrency Loans and Eurodollar
Loans only, such next Business Day would fall in the next calendar month, in
which case such Interest Period shall end on the preceding Business Day.
Interest shall accrue from and including the first day of an Interest Period to
but excluding the last day of such Interest Period.

“Interest Rate Contract” shall mean any interest rate swap agreement, interest
rate cap agreement, interest rate floor agreement, interest rate collar
agreement, interest rate option or any other agreement regarding the hedging of
interest rate risk exposure executed in connection with hedging the interest
rate exposure of any person and any confirming letter executed pursuant to such
agreement, all as amended, restated, supplemented or otherwise modified from
time to time.

 

14



--------------------------------------------------------------------------------

“Interest Rate Determination Date” shall mean, in relation to any period for
which an interest rate is to be determined with respect to a Eurodollar Loan or
Eurocurrency Loan: (a) (if the currency is euro) two TARGET Days before the
first day of that period; or (b) (for any other currency) two Business Days
before the first day of that period, unless, in either case, market practice
differs in the relevant interbank market for a currency, in which case the
Interest Rate Determination Date for that currency will be determined by the
Administrative Agent in accordance with market practice in the relevant
interbank market (and if quotations would normally be given by leading banks in
the relevant interbank market on more than one day, the Interest Rate
Determination Date will be the last of those days).

“Investment Grade Rating” shall mean a Debt Rating of both (a) BBB- or better
from S&P and (b) Baa3 or better from Moody’s. Subject to the last sentence of
the definition of Debt Rating, no Person shall be considered to have achieved an
Investment Grade Rating unless it shall have achieved each rating identified in
clauses (a) and (b).

“Lender” shall mean (a) a Person listed on Schedule 2.01 and any other Person
that shall become a party hereto pursuant to an Assignment and Acceptance or an
accession agreement executed and delivered in accordance with Section 2.24 or
2.28(a), as the case may be, other than such Person that ceases to be a party
hereto pursuant to an Assignment and Acceptance or (b) a Designated Bank;
provided, however, that the term “Lender” shall exclude each Designated Bank
when used in reference to a Revolving Loan, the Commitments or terms relating to
the Revolving Loans and the Commitments and shall further exclude each
Designated Bank for all other purposes hereunder, except that any Designated
Bank which funds a Competitive Bid Loan shall, subject to Section 9.04(i), have
the rights (including, without limitation, the rights given to a Lender
contained in Article IX) and obligations of a Lender associated with holding
such Competitive Bid Loan.

“Lender Affiliate” shall mean, (a) with respect to any Lender, (i) an Affiliate
of such Lender or (ii) any entity (whether a corporation, partnership, trust or
otherwise) that is engaged in making, purchasing, holding or otherwise investing
in bank loans and similar extensions of credit in the ordinary course of its
business and is administered or managed by a Lender or an Affiliate of such
lender and (b) with respect to any Lender that is a fund which invests in bank
loans and similar extensions of credit, any other fund that invests in bank
loans and similar extensions of credit and is managed by the same investment
advisor as such Lender or by an Affiliate of such investment advisor.

“Lending Office” shall mean, with respect to any Lender, the office of such
Lender maintaining such Lender’s Pro Rata Percentage of the Loans.

“Leverage-Based Pricing Grid” shall have the meaning set forth in the definition
of “Applicable Margin”.

“LIBO Rate” shall mean, with respect to any Eurodollar Loan or Eurocurrency Loan
(other than Eurocurrency Loans denominated in Sterling) for any Interest Period,
the rate appearing on the Reuters Screen LIBOR01 (or on any successor or
substitute page of such service, or any successor to or substitute for such
service, providing rate quotations comparable to those currently provided on
such page of such service, as determined by the Administrative Agent from time
to time for purposes of providing quotations of interest rates applicable to
deposits in the applicable currency in the London interbank market) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, as the rate for deposits in the applicable
currency with a maturity comparable to such Interest Period. In the event that
such rate is not available at such time for any reason or in the event of an
Eurocurrency Loan denominated in Sterling, then the “LIBO Rate” with respect to
such Eurodollar Loan or Eurocurrency Loan for such Interest Period shall be the
rate at which deposits in the applicable currency of $5,000,000 (or its
Equivalent Dollar Amount) and for a maturity comparable to such Interest Period
are offered by the Administrative Agent’s Correspondent in immediately available
funds in the London interbank market at approximately 11:00 a.m., London time,
on the Interest Rate Determination Date; provided, however, that for the
avoidance of doubt, in no circumstance shall the LIBO Rate be less than zero.
Each calculation by the Administrative Agent of the LIBO Rate shall be
conclusive and binding for all purposes, absent manifest error.

 

15



--------------------------------------------------------------------------------

“LIBOR Market Index Rate” shall mean, with respect to any Swingline Loan, as of
any date of determination, the rate for 1 month dollar deposits as reported on
Reuters Screen LIBOR01 Page (or on any successor or substitute page of such
service, or any successor to or substitute for such service, providing rate
quotations comparable to those currently provided on such page of such service,
as determined by the Swingline Lender from time to time for purposes of
providing quotations of interest rates applicable to deposits in the applicable
currency in the London interbank market) as of 11:00 a.m., London time, on such
day, or if such day is not a Business Day, then the immediately preceding
Business Day (or if not so reported, then as determined by the Swingline Lender
from another recognized source or interbank quotation), as such rate may
fluctuate on a daily basis; provided, however, that for the avoidance of doubt,
in no circumstance shall the LIBOR Market Index Rate be less than zero.

“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, pledge, encumbrance, hypothecation, charge or security interest in or on
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement relating to such asset and
(c) in the case of securities, any purchase option, call or similar right of a
third party (excluding rights of first refusal) with respect to such securities.

“Loans” shall mean the loans made by the Lenders to the Borrower pursuant to
this Agreement, including each Revolving Loan, each Swingline Loan and each
Competitive Bid Loan.

“Loan Documents” shall mean (a) this Agreement, (b) the Guarantee Agreement,
(c) any Loan Modification Agreement, if requested by a Lender pursuant to
Section 2.08(a), (d) each Note, (e) the Fee Letters, (f) if applicable, any
Designation Agreements and Designated Bank Notes, and (g) each other document or
instrument now or hereafter executed and delivered by a Loan Party in connection
with, pursuant to or relating to this Agreement, excluding Hedging Agreements
and Cash Management Agreements.

“Loan Modification Agreement” shall mean a Loan Modification Agreement in form
and substance reasonably satisfactory to the Administrative Agent, the Borrower
and the applicable Accepting Lenders, among the Borrower, the other Loan
Parties, such Accepting Lenders and the Administrative Agent.

“Loan Modification Offer” shall have the meaning assigned to such term in
Section 2.28(a).

“Loan Parties” shall mean the Borrower and the Restricted Subsidiaries.

“Mandatory Cost” shall mean the percentage rate per annum calculated by the
Administrative Agent in accordance with Schedule 1.01(a) hereto.

“Margin Stock” shall mean “margin stock” or “margin securities” as such terms
are defined in Regulation T, Regulation U and Regulation X.

“Material Adverse Effect” shall mean a materially adverse effect on the
business, operations, assets, property or condition, financial or otherwise, of
the Borrower, its Domestic Subsidiaries that are Restricted Subsidiaries, and
its Foreign Subsidiaries, taken as a whole.

“Maturity Date” shall mean the earliest to occur of (a) the Initial Maturity
Date, as such date may be extended in accordance with Section 2.16, (b) the date
of termination of the Commitments by the Borrower pursuant to Section 2.06,
(c) the date of termination of the Commitments by the Administrative Agent on
behalf of the Lenders pursuant to Article VII or (d) the automatic termination
of the Commitments pursuant to clause (g) or (h) of Article VII.

 

16



--------------------------------------------------------------------------------

“Moody’s” shall mean Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA to which the Borrower or any ERISA Affiliate (other
than one considered an ERISA Affiliate only pursuant to subsection (m) or (o) of
Section 414 of the Code) is making or accruing an obligation to make
contributions, or has within any of the preceding six (6) plan years made or
accrued an obligation to make contributions.

“New Lender” shall have the meaning set forth in Section 2.16(d).

“New Maturity Date” shall have the meaning set forth in Section 2.16(a).

“Non-Consenting Lender” shall mean any Lender that has not consented to any
proposed amendment, modification, waiver or termination of any Loan Document
which, pursuant to Section 9.08(b), requires the consent of all Lenders or all
affected Lenders and with respect to which the Required Lenders shall have
granted their consent.

“Non-Defaulting Lender” shall mean, at any time, any Lender that is not a
Defaulting Lender at such time.

“Non-Extending Lender” shall have the meaning set forth in Section 2.16(a).

“Non-Recourse” shall mean, with reference to any obligation or liability of any
person, any obligation or liability for which such person is not liable or
obligated other than, if at all, as to its interest in a specifically identified
asset only, subject to such limited exceptions to the non-recourse nature of
such obligation or liability, such as fraud, misappropriation, misapplication
and environmental indemnities, as are usual and customary in like transactions
involving institutional lenders at the time of the incurrence of such obligation
or liability.

“Note” shall mean shall mean a promissory note of the Borrower payable to the
order of any Lender, in substantially the form of Exhibit E hereto, evidencing
the indebtedness of the Borrower to such Lender under the Facility.

“Notice of Account Designation” shall have the meaning set forth in the
definition of “Borrower’s Account”.

“Notice of Borrowing” shall have the meaning assigned thereto in
Section 2.03(a).

“Notice of Conversion/Continuation” shall have the meaning assigned thereto in
Section 2.10.

“Notice of Prepayment” shall have the meaning assigned thereto in
Section 2.05(c).

“Obligations” shall mean (a) the Borrower’s obligations in respect of the due
and punctual payment of principal of and interest on the Loans, in each case
when and as due whether at maturity, by acceleration, upon one or more dates set
for prepayment or otherwise, (b) all fees, expenses, indemnities, reimbursements
and other obligations, monetary or otherwise, of the Borrower under this
Agreement or any other Loan Document, (c) all obligations, monetary or
otherwise, of each Loan Party under each Loan Document to which it is a party
and (d) unless otherwise agreed upon in writing by the applicable Lender party
thereto, all Hedging Obligations and Cash Management Obligations; provided,
however, that in no event shall the Obligations of the Loan Parties under the
Loan Documents include Excluded Swap Obligations.

 

17



--------------------------------------------------------------------------------

“Participating Member State” shall mean each state so described in any EMU
Legislation.

“PATRIOT Act” shall mean the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)).

“Payment in Full” shall mean, with respect to any Obligations, (a) the payment
in full in cash of all such Obligations (other than (i) contingent
indemnification obligations to the extent no claim giving rise thereto has been
asserted and (ii) Hedging Obligations and Cash Management Obligations that, at
the time of determination, are allowed by the Person to whom such Obligations
are owing to remain outstanding or are not required to be repaid or cash
collateralized pursuant to the provisions of any document governing the
applicable Hedging Obligations or Cash Management Obligations), and (b) the
termination or expiration of all of the Commitments.

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.

“Permitted Amendments” shall have the meaning assigned to such term in
Section 2.28(c).

“Permitted Corporate Transaction” shall mean that transaction disclosed to the
Lenders prior to the Closing Date.

“Permitted Currency” shall mean dollars or, subject to Section 1.05, any
Alternative Currency, or each such currency, as the context requires.

“Permitted Holder” shall mean (a) (i) all lineal descendants of Stewart W.
Bainum, and all spouses and adopted children of such descendants, (ii) all
trusts for the benefit of any person described in clause (i) and trustees of
such trusts, (iii) all legal representatives of any person or trust described in
clauses (i) and (ii), and (iv) all partnerships, corporations, limited liability
companies or other entities controlled by a Person described in clauses (i),
(ii) or (iii) (such persons referred to in this clause (a) collectively, “Bainum
Affiliates”); or (b) any other Existing Stockholder.

“Permitted Liquid Investments” shall mean (a) direct obligations of, or
obligations the principal of and interest on which are unconditionally
guaranteed by, the United States of America (or by any agency thereof to the
extent such obligations are backed by the full faith and credit of the United
States of America), (b) investments in commercial paper having credit ratings of
at least A-2 from S&P and P-2 from Moody’s, (c) investments in certificates of
deposit, bankers acceptances and time deposits issued or guaranteed by or placed
with, and money market deposit accounts issued or offered by, any domestic
office of any commercial bank organized under the laws of the United States of
America or any State thereof which has a combined capital and surplus and
undivided profits of not less than $200,000,000, (d) investments in the ordinary
course of business in customary repurchase agreements with respect to freely
marketable, short-term securities of the type customarily subject to repurchase
agreements, (e) other readily marketable debt and equity securities traded on
national securities exchanges or on other nationally recognized markets,
including over-the-counter markets, (f) investments, classified in accordance
with GAAP as current assets of the Borrower or any of its Subsidiaries, in money
market investment funds or mutual funds, which are administered by reputable
financial institutions, and the portfolios of which are limited to investments
of the character, quality and maturity described in clauses (a) through
(e) above, and (g) investments that fail to meet the requirements of clause
(f) above solely because such investments do not constitute “current assets” due
to their being maintained in irrevocable trusts in connection with the
Borrower’s sponsorship of non-qualified retirement savings and investment plans
for certain employees and senior executives of the Borrower.

 

18



--------------------------------------------------------------------------------

“Person” shall mean any natural person, corporation, trust, joint venture,
association, company, limited liability company, partnership or government, or
any agency or political subdivision thereof.

“Plan” shall mean any pension plan (other than a Multiemployer Plan) subject to
the provisions of Title IV of ERISA or Section 412 of the Code which is
maintained for employees of the Borrower or any ERISA Affiliate.

“Platform” shall have the meaning given such term in Section 5.04.

“Preferred Interests” shall mean, with respect to any Person, Capital Stock
issued by such Person that are entitled to a preference or priority over any
other Capital Stock issued by such Person upon any distribution of such Person’s
property and assets, whether by dividend or upon liquidation.

“Principal Property” shall have the meaning set forth in the Indenture.

“Principal Property Subsidiary” shall mean a “Restricted Subsidiary”, as such
term is defined in the Indenture.

“Pro Rata Percentage” of any amount shall mean, with respect to any Lender at
any time, the product of such amount times a fraction the numerator of which is
the amount of such Lender’s Commitment at such time (or, if the Commitments
shall have expired or been terminated, such Lender’s Facility Exposure at such
time) and the denominator of which is the aggregate amount of the Lenders’
Commitments at such time (or, if the Commitments shall have expired or been
terminated, the aggregate Facility Exposure at such time).

“Proposed Additional Commitment” shall have the meaning set forth in
Section 2.16(a)(ii).

“Proprietary Information” shall have the meaning given such term in
Section 9.15.

“Public Lender” shall have the meaning given such term in Section 5.04.

“Ratings-Based Pricing Grid” shall have the meaning set forth in the definition
of “Applicable Margin”.

“Recourse” shall mean, with reference to any obligation or liability of any
person, any liability or obligation that is not Non-Recourse to such person.

“Reference Bank” shall mean the Administrative Agent.

“Register” shall have the meaning given such term in Section 9.04(d).

“Regulation D” shall mean Regulation D of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

19



--------------------------------------------------------------------------------

“Release Event” has the meaning specified in Section 9.20.

“Reportable Event” shall mean any reportable event as defined in Section 4043(c)
of ERISA or the regulations issued thereunder with respect to a Plan (other than
a Plan maintained by an ERISA Affiliate which is considered an ERISA Affiliate
only pursuant to subsection (m) or (o) of Section 414 of the Code).

“Required Lenders” shall mean, at any time, Lenders having Commitments
representing at least a majority of the aggregate Commitments or, if the
Commitments have been terminated, Lenders holding Loans representing at least a
majority of the aggregate principal amount of the Loans then outstanding,
provided that the Commitment of, and the portion of the Loans, as applicable,
held or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Required Lenders.

“Responsible Officer” of any corporation shall mean any executive officer or
Financial Officer of such corporation and any other officer or similar official
thereof responsible for the administration of the obligations of such
corporation in respect of this Agreement.

“Restricted Subsidiary” shall mean all Subsidiaries of the Borrower that are not
Unrestricted Subsidiaries.

“Revolving Loan” shall mean any revolving loan made to the Borrower pursuant to
Section 2.01(a), and all such revolving loans as the context requires.

“S&P” shall mean Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc. and any successor thereto.

“Sale and Lease-Back Transaction” shall mean any arrangement, directly or
indirectly, with any person whereby such person shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease such property or other property
which it intends to use for substantially the same purpose or purposes as the
property being sold or transferred.

“Sanctions” shall mean any sanctions administered or enforced by the U.S.
Department of the Treasury’s Office of Foreign Assets Control, the U.S.
Department of State, the United Nations Security Council, the European Union,
Her Majesty’s Treasury or other relevant sanctions authority.

“Senior Financing Transaction” means a financing transaction whereby senior
unsecured Indebtedness is incurred by the Borrower.

“Share” shall have the meaning set forth in Section 2.16(d).

“Sharing Event” shall mean (a) the occurrence of an Event of Default with
respect to the Borrower or a Restricted Subsidiary pursuant to clause (g) or
(h) of Article VII, (b) the termination of the Commitments pursuant to Article
VII or (c) the acceleration of the Loans pursuant to Article VII.

“Spot Exchange Rate” shall mean on the day two (2) Business Days prior to any
calculation date with respect to any Alternative Currency (a) the rate appearing
on Reuters Screen LIBOR01 or the applicable Reuters Screen Page (or such other
relevant display page as determined by the Administrative Agent) for the sale or
purchase, as applicable, of such Alternative Currency for dollars in the London
foreign exchange market at approximately 11:00 a.m. London time for purchase or
delivery two (2) days later, or, if not available, (b) the spot selling rate or
purchasing rate, as applicable, at which the Administrative Agent’s
Correspondent offers to sell or purchase such Alternative Currency for dollars
in the

 

20



--------------------------------------------------------------------------------

London foreign exchange market at approximately 11:00 a.m. London time for
delivery two (2) Business Days later; provided, however, that if, at the time of
any such determination, no such spot rate can reasonably be quoted, the
Administrative Agent may use any method (including obtaining quotes from two
(2) or more market makers for the applicable Alternative Currency) as it deems
applicable to determine such rate, and such determination shall be conclusive
absent manifest error.

“Statutory Reserve Rate” shall mean a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

“Sterling” shall mean, at any date of determination, the lawful currency of the
United Kingdom.

“subsidiary” shall mean with respect to any Person, any corporation,
association, joint venture, partnership or other business entity (whether now
existing or hereafter organized) of which at least a majority of the voting
Capital Stock or other Capital Stock having ordinary voting power for the
election of directors (or the equivalent) is, at the time as of which any
determination is being made, directly or indirectly owned or controlled by such
Person or one or more subsidiaries of such Person or by such Person and one or
more subsidiaries of such Person.

“Subsidiary” shall mean any subsidiary of the Borrower.

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

“Swingline Commitment” shall mean the lesser of (a) $15,000,000 and (b) the
aggregate Commitments of all Lenders.

“Swingline Lender” shall have the meaning specified in the recital of parties to
this Agreement.

“Swingline Loan” shall mean any swingline loan made by the Swingline Lender to
the Borrower pursuant to Section 2.02, and all such swingline loans
collectively, as the context requires.

“Swingline Resignation Date” shall have the meaning assigned to such term in
Section 9.04(l).

“Syndication Agent” shall have the meaning specified in the recital of parties
to this Agreement.

“TARGET” shall mean Trans-European Automated Real-time Gross Settlement Express
Transfer payment system (or, if such system ceases to be operative, such other
payment system (if any) determined by the Administrative Agent to be a suitable
replacement).

 

21



--------------------------------------------------------------------------------

“TARGET Day” shall mean any day on which TARGET is open for the settlement of
payments in euro.

“Taxes” shall have the meaning assigned to such term in Section 2.20(a).

“Termination Value” shall mean, in respect of any one or more Hedging
Agreements, after taking into account the effect of any legally enforceable
netting agreement relating to such Hedging Agreements, (a) for any date on or
after the date such Hedging Agreements have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and
(b) for any date prior to the date referenced in clause (a), the amount(s)
determined as the mark-to-market value(s) for such Hedging Agreements, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Hedging Agreements (which
may include a Lender or any Lender Affiliate).

“Transactions” shall have the meaning assigned to such term in Section 3.02.

“Treaty on European Union” shall mean the Treaty of Rome of March 25, 1957, as
amended by the Single European Act of 1986, the Maastricht Treaty of 1992, and
the Amsterdam Treaty of 1998, each as amended from time to time.

“Unrestricted Subsidiaries” shall mean all Foreign Subsidiaries of the Borrower
and such other Subsidiaries as may be designated or redesignated as unrestricted
by the Borrower in accordance with Section 5.09(a) or (b). As of the Closing
Date, Schedule 3.08 lists all Subsidiaries and categorizes them as Restricted or
Unrestricted.

“Unused Commitment” shall mean, with respect to any Lender at any date of
determination, (a) such Lender’s Commitment at such time minus (b) the sum of
(i) the aggregate principal amount of all Revolving Loans (excluding all
Swingline Loans) made by such Lender (in its capacity as a Lender) and
outstanding at such time plus (ii) such Lender’s Pro Rata Percentage of the
aggregate principal amount of all Competitive Bid Loans outstanding at such
time.

“Unused Fee” shall have the meaning assigned thereto in Section 2.07(a).

“WFB” shall mean Wells Fargo Bank, National Association.

“Wholly Owned Subsidiary” shall mean a Subsidiary all the Capital Stock or other
ownership interest of which is owned by the Borrower or a Wholly Owned
Subsidiary of the Borrower (including any Subsidiary that would be wholly owned
but for directors’ qualifying shares or similar matters).

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

SECTION 1.02. Terms Generally. The definitions herein shall apply equally to
both the singular and plural forms of the terms defined. Whenever the context
may require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include”, “includes” and “including” shall be deemed to
be followed by the phrase “without limitation”. All references herein to
Articles, Sections, Exhibits and Schedules shall be deemed references to
Articles and Sections of, and Exhibits and Schedules to, this Agreement unless
the context shall otherwise require. The words “hereof,” “herein” and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement. Except as otherwise expressly provided herein, all terms of an
accounting or financial nature shall be construed in accordance with GAAP
consistently

 

22



--------------------------------------------------------------------------------

applied, as in effect from time to time; provided, however, that, for purposes
of determining compliance with any covenant set forth in Article VI, such terms
shall be construed in accordance with GAAP as in effect on the date of this
Agreement applied on a basis consistent with the application used in preparing
the Borrower’s audited financial statements referred to in Section 3.05.

SECTION 1.03. Effectiveness of Euro Provisions. With respect to any state (or
the currency of such state) that is not a Participating Member State on the date
of this Agreement, the provisions of Sections 2.09(f), 2.15(b), 2.15(c) and 2.23
shall become effective in relation to such state (and the currency of such
state) at and from the date on which such state becomes a Participating Member
State.

SECTION 1.04. Other Definitions and Provisions.

(a) Use of Capitalized Terms. Unless otherwise defined therein, all capitalized
terms defined in this Agreement shall have the defined meanings when used in
this Agreement and the other Loan Documents or any certificate, report or other
document made or delivered pursuant to this Agreement.

(b) Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to Eastern time (daylight or standard, as applicable).

(c) References to Agreement and Laws. Unless otherwise expressly provided
herein, (i) references to formation documents, governing documents, agreements
(including the Loan Documents) and other contractual instruments shall be deemed
to include all subsequent amendments, restatements, extensions, supplements and
other modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are not prohibited
by any Loan Document; and (ii) references to any Applicable Law shall include
all statutory and regulatory provisions consolidating, amending, replacing,
supplementing or interpreting such Applicable Law.

SECTION 1.05. Alternative Currencies. The Borrower may from time to time request
that Revolving Loans be made in an alternative currency. Any such request shall
be made to the Administrative Agent (which shall promptly notify each Lender
thereof) not later than 12:00 p.m. (noon) 30 days prior to the date of the
desired Revolving Loan. Each Lender shall notify the Administrative Agent, not
later than 12:00 p.m. (noon) 15 Business Days after receipt of such request
whether it consents, in its sole discretion, to making Revolving Loans in such
requested currency. Any failure by a Lender to respond to such request within
the time period specified in the preceding sentence shall be deemed to be a
refusal by such Lender to make Revolving Loans in such requested currency. If
all of the Lenders consent to making the Revolving Loans in such requested
currency, the Administrative Agent shall so notify the Borrower and such
currency shall be deemed for all purposes to be an Alternative Currency
hereunder. Upon any Lender’s refusal to make Revolving Loans in the requested
currency, the Borrower may replace such Lender in accordance with Section 2.26.

ARTICLE II

THE CREDITS

SECTION 2.01. Revolving Loans; Competitive Bid Loans.

(a) Revolving Loans. Subject to the terms and conditions of this Agreement, and
in reliance upon the representations and warranties set forth herein, each
Lender severally agrees to make Revolving Loans in a Permitted Currency to the
Borrower from time to time from the Closing Date through, but not including, the
Maturity Date as requested by the Borrower in accordance with the terms of
Section 2.03, provided that based upon the Equivalent Dollar Amount of all
outstanding Revolving Loans and Competitive Bid Loans, (i) the aggregate amount
of the Commitments shall be deemed used from time to time to the extent of the
aggregate amount of the Competitive Bid Loans then outstanding and such deemed

 

23



--------------------------------------------------------------------------------

use of the aggregate amount of the Commitments shall be allocated among the
Lenders ratably according to their respective Commitments (such deemed use of
the aggregate amount of the Commitments being a “Competitive Bid Reduction”),
(ii) the aggregate principal amount of all outstanding Revolving Loans (after
giving effect to any amount requested and the use of the proceeds thereof) shall
not exceed the Commitment (as reduced by any Competitive Bid Reduction) minus
the sum of all outstanding Swingline Loans, (iii) the aggregate principal amount
of all outstanding Revolving Loans made in an Alternative Currency (after giving
effect to any amount requested and the use of the proceeds thereof) shall not
exceed the Alternative Currency Commitment and (iv) the aggregate principal
amount of all outstanding Revolving Loans (after giving effect to any amount
requested and the use of the proceeds thereof) from any Lender to the Borrower
shall not at any time exceed such Lender’s Commitment (as reduced by such
Lender’s Pro Rata Percentage of any Competitive Bid Reduction) minus such
Lender’s Pro Rata Percentage of outstanding Swingline Loans. Each Revolving Loan
by a Lender shall be in a principal amount equal to such Lender’s Pro Rata
Percentage of the aggregate principal amount of Revolving Loans requested on
such occasion. Subject to the terms and conditions hereof, the Borrower may
borrow, repay and reborrow Revolving Loans hereunder until the Maturity Date.

(b) Competitive Bid Loans. Subject to the terms and conditions of this
Agreement, the Borrower may, prior to the Maturity Date and pursuant to the
procedures set forth in Section 2.04, request the Lenders to make offers to make
Competitive Bid Loans, provided that, based upon the Equivalent Dollar Amount of
all outstanding Revolving Loans, the aggregate principal amount of all
outstanding Competitive Bid Loans (after giving effect to any amount requested
and the use of proceeds thereof) shall not exceed the Commitment minus the sum
of all outstanding Revolving Loans and Swingline Loans. The Lenders may, but
shall have no obligation to, make such offers and the Borrower may, but shall
have no obligation to, accept any such offers in the manner set forth in
Section 2.04.

(c) Affiliates. Each Lender may, at its option, make any Loan under this
Section 2.01 available to the Borrower by causing any foreign or domestic branch
or Affiliate of such Lender to make such Loan; provided, however, that (i) any
exercise of such option shall not affect the rights and obligations of the
Borrower in accordance with the terms of this Agreement and (ii) nothing in this
Section 2.01(c) shall be deemed to obligate any Lender to obtain the funds for
any Loan in any particular place or manner or to constitute a representation or
warranty by any Lender that it has obtained or will obtain the funds for any
Loan in any particular place or manner.

SECTION 2.02. Swingline Loans.

(a) Availability. Subject to the terms and conditions of this Agreement and the
other Loan Documents, and in reliance upon the representations and warranties
set forth in this Agreement and the other Loan Documents, the Swingline Lender
agrees to make Swingline Loans in dollars to the Borrower from time to time from
the Closing Date through, but not including, the Maturity Date, provided that
(i) all Swingline Loans shall be denominated in dollars and (ii) based upon the
Equivalent Dollar Amount of all outstanding Revolving Loans, the aggregate
principal amount of all outstanding Swingline Loans (after giving effect to any
amount requested and the use of proceeds thereof), shall not exceed the lesser
of (A) the aggregate Commitments of all Lenders minus the sum of all outstanding
Revolving Loans and Competitive Bid Loans and (B) the Swingline Commitment.

(b) Refunding.

(i) Swingline Loans shall be refunded by the Lenders on demand by the Swingline
Lender (with a copy to the Administrative Agent). Such refundings shall be made
by the Lenders in accordance with each Lender’s Pro Rata Percentage and shall
thereafter be reflected as Revolving Loans of the Lenders on the books and
records of the Administrative Agent. Each Lender shall fund its respective Pro
Rata Percentage of Revolving Loans as required to repay Swingline Loans
outstanding to the Swingline Lender upon demand by the Swingline Lender but in
no event later

 

24



--------------------------------------------------------------------------------

than 1:00 p.m. on the next succeeding Business Day after such demand is made and
Swingline Lender shall notify the Administrative Agent within one (1) Business
Day of receipt of such refundings. No Lender’s obligation to fund its respective
Pro Rata Percentage of a Swingline Loan shall be affected by any other Lender’s
failure to fund its Pro Rata Percentage of a Swingline Loan, nor shall any
Lender’s Commitment or Pro Rata Percentage be increased as a result of any such
failure of any other Lender to fund its Pro Rata Percentage of a Swingline Loan.

(ii) The Borrower shall pay to the Swingline Lender on demand the amount of such
Swingline Loans to the extent amounts received from the Lenders are not
sufficient to repay in full the outstanding Swingline Loans requested or
required to be refunded and Swingline Lender shall notify the Administrative
Agent within one (1) Business Day of receipt of such payment. In addition, the
Borrower hereby authorizes the Administrative Agent to charge any account
maintained by the Borrower with the Swingline Lender (up to the amount available
therein) in order to immediately pay the Swingline Lender the amount of such
Swingline Loans to the extent amounts received from the Lenders are not
sufficient to repay in full the outstanding Swingline Loans requested or
required to be refunded. If any portion of any such amount paid to the Swingline
Lender shall be recovered by or on behalf of the Borrower from the Swingline
Lender in bankruptcy or otherwise, the loss of the amount so recovered shall be
ratably shared among all the Lenders in accordance with their respective Pro
Rata Percentages (unless the amounts so recovered by or on behalf of the
Borrower pertain to a Swingline Loan extended after the occurrence and during
the continuance of an Event of Default of which the Administrative Agent has
received notice in the manner required pursuant to Section 8.05 and such notice
was provided to the Swingline Lender prior to the extension of such Swingline
Loan and which such Event of Default has not been waived by the Required Lenders
or the Lenders, as applicable).

(iii) Each Lender acknowledges and agrees that its obligation to refund
Swingline Loans in accordance with the terms of this Section is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including, without limitation, non-satisfaction of the conditions set forth in
Article IV. Further, each Lender agrees and acknowledges that if prior to the
refunding of any outstanding Swingline Loans pursuant to this Section, one of
the events described in clauses (g) or (h) of Article VII shall have occurred,
each Lender will, on the date the applicable Revolving Loan would have been
made, purchase an undivided participating interest in the Swingline Loan to be
refunded in an amount equal to its Pro Rata Percentage of the aggregate amount
of such Swingline Loan. Each Lender will immediately transfer to the Swingline
Lender, in immediately available funds, the amount of its participation and upon
receipt thereof the Swingline Lender will deliver to such Lender a certificate
evidencing such participation dated the date of receipt of such funds and for
such amount (with a copy to the Administrative Agent). Whenever, at any time
after the Swingline Lender has received from any Lender such Lender’s
participating interest in a Swingline Loan, the Swingline Lender receives any
payment on account thereof, the Swingline Lender will distribute to such Lender
its participating interest in such amount (appropriately adjusted, in the case
of interest payments, to reflect the period of time during which such Lender’s
participating interest was outstanding and funded) and Swingline Lender shall
copy the Administrative Agent on all correspondence with any Lender regarding
such distributions and notify the Administrative Agent within one (1) Business
Day of receipt of such distributions.

(iv) The Borrower shall repay to the Swingline Lender the outstanding principal
amount of each Swingline Loan on or before the earliest of (A) demand made to
the Borrower pursuant to Section 2.02(b)(ii), (B) the thirtieth (30th) day after
the date such Swingline Loan was funded by the Swingline Lender and (C) the
Maturity Date.

(c) Defaulting Lenders. Notwithstanding anything to the contrary contained in
this Section 2.02, the Swingline Lender shall not be obligated to make any
Swingline Loan at a time when any other Lender is a Defaulting Lender, unless
the Swingline Lender has entered into arrangements with the

 

25



--------------------------------------------------------------------------------

Borrower or such Defaulting Lender that are reasonably satisfactory to the
Swingline Lender to eliminate the Swingline Lender’s Fronting Exposure (after
giving effect to Section 2.27(c)) with respect to any such Defaulting Lender,
including the delivery of cash collateral.

SECTION 2.03. Procedure for Advances of Revolving Loan and Swingline Loans.

(a) Requests for Borrowing. The Borrower shall give the Administrative Agent
irrevocable prior written notice of its intention to borrow substantially in the
form attached hereto as Exhibit A-1 (a “Notice of Borrowing”) not later than
(i) 12:00 p.m. on the same Business Day as each ABR Loan, (ii) 1:00 p.m. on the
same Business Day as each Swingline Loan, (iii) 12:00 p.m. at least three
(3) Business Days before each Eurodollar Loan and (iv) subject to Section 1.05,
12:00 p.m. at least four (4) Business Days before each Eurocurrency Loan, is to
be made, specifying (A) the date of such borrowing, which shall be a Business
Day, (B) with respect to any Loan other than any Swingline Loan, whether the
Loan shall be denominated in dollars or an Alternative Currency, (C) if such
Loan is denominated in dollars, whether such Loan shall be a Floating Rate Loan
or an ABR Loan, (D) the amount of such borrowing, which shall be in an amount
equal to the amount of the Commitment or the Alternative Currency Commitment, as
applicable, then available to the Borrower, or if less, (1) with respect to ABR
Loans and Swingline Loans, in an aggregate principal amount of $100,000 or a
whole multiple of $100,000 in excess thereof, and (2) with respect to Eurodollar
Loans and Eurocurrency Loans, in an aggregate principal amount of $3,000,000 or
a whole multiple of $1,000,000 (or the Alternative Currency Amount thereof, as
applicable) in excess thereof, (E) whether such Loan is to be a Revolving Loan
or a Swingline Loan, (F) in the case of a Eurodollar Loan or a Eurocurrency
Loan, the duration of the Interest Period applicable thereto, and (G) with
respect to any Loan other than any Swingline Loan, whether the proceeds of such
Loan are to be disbursed to the Borrower’s Account or the account of the
Swingline Lender in connection with the repayment of a Swingline Loan. A Notice
of Borrowing received after the applicable deadline set forth above shall be
deemed received on the next Business Day. The Administrative Agent shall
promptly notify the Lenders of each Notice of Borrowing and shall provide any
Notice of Borrowing with respect to a Swingline Loan to the Swingline Lender by
2:00 p.m. on the same Business Day as receipt of such Notice of Borrowing, which
notice may be provided via email.

(b) Disbursement of Revolving Loans Denominated in Dollars and Swingline Loans.
Not later than 2:00 p.m. on the proposed borrowing date for any Revolving Loan
denominated in dollars, each Lender will make available to the Administrative
Agent, for the account of the Borrower, at the office of the Administrative
Agent in dollars in funds immediately available to the Administrative Agent,
such Lender’s Pro Rata Percentage of the Revolving Loan to be made on such
borrowing date and the Borrower hereby irrevocably authorizes the Administrative
Agent to disburse the proceeds of each such borrowing in immediately available
funds by crediting or wiring such proceeds to the Borrower’s Account or any
other account identified by the Borrower in the Notice of Borrowing with respect
to such borrowing. Not later than 4:00 p.m. on the proposed borrowing date for
any Swingline Loan, the Swingline Lender will make available to the Borrower at
the Borrower’s Account in immediately available funds the Swingline Loan to be
made on such borrowing date. Subject to Section 2.14 hereof, the Administrative
Agent shall not be obligated to disburse the portion of the proceeds of any
Revolving Loan requested pursuant to Section 2.03(a) to the extent that any
Lender has not made available to the Administrative Agent its Pro Rata
Percentage of such Revolving Loan. Revolving Loans to be made for the purpose of
purchasing interests in Swingline Loans shall be made by the Lenders as provided
in Section 2.02(b).

(c) Disbursement of Revolving Loans denominated in an Alternative Currency. Not
later than 11:00 a.m. (in the city in which the Administrative Agent’s
Correspondent is located) on or before the proposed borrowing date for any
Revolving Loan denominated in an Alternative Currency, each Lender will make
available to the Administrative Agent, for the account of the Borrower, at the
office of the Administrative Agent’s Correspondent in the requested Alternative
Currency in funds immediately available to the Administrative Agent, such
Lender’s Pro Rata Percentage of the Revolving Loan to be made on such borrowing
date. The Borrower hereby irrevocably authorizes the Administrative Agent to
disburse the

 

26



--------------------------------------------------------------------------------

proceeds of each borrowing requested pursuant to this Section 2.03 in
immediately available funds by crediting or wiring such proceeds to the
Borrower’s Account. Subject to Section 2.14, the Administrative Agent shall not
be obligated to disburse the portion of the proceeds of any Loan requested
pursuant to this Section 2.03 to the extent that any Lender has not made
available to the Administrative Agent its Pro Rata Percentage of such Loan.

SECTION 2.04. Procedure for Advance of Competitive Bid Loans.

(a) Competitive Bid Request. In order to request Competitive Bids, the Borrower
shall deliver to the Administrative Agent a duly completed Competitive Bid
Request in the form of Exhibit A-5 hereto (a “Competitive Bid Request”) to be
received by the Administrative Agent not later than 12:00 p.m. (i) five
(5) Business Days before each proposed Eurodollar Competitive Bid Loan and
(ii) two (2) Business Days before each proposed Fixed Rate Loan, provided that
the Borrower may not submit more than two (2) Competitive Bid Requests during
any period of five (5) consecutive Business Days. Notwithstanding the foregoing,
the Borrower may not submit more than six (6) Competitive Bid Requests during
any calendar month. No Eurocurrency Loan or ABR Loan shall be requested in, or
made pursuant to, a Competitive Bid Request. A Competitive Bid Request that does
not conform substantially to the form of Exhibit A-5 may be rejected in the
Administrative Agent’s sole discretion, and the Administrative Agent shall
promptly notify the Borrower of such rejection by telephone promptly confirmed
by telecopy. Such request shall in each case refer to this Agreement and specify
(i) whether the borrowing then being requested is to be a Eurodollar Competitive
Bid Loan or a Fixed Rate Loan, (ii) the date of such borrowing (which shall be a
Business Day), (iii) the aggregate principal amount of such borrowing which
shall be in a minimum principal amount of $1,000,000 or a whole multiple of
$1,000,000 in excess thereof, and (iv) the Competitive Bid Interest Periods with
respect to each Eurodollar Competitive Bid Loan and each Fixed Rate Loan which
Competitive Bid Interest Periods may not expire on a date later than the first
Business Day prior to the Maturity Date, provided that the Borrower may not
request bids for more than three (3) different durations of Competitive Bid
Interest Periods in the same Competitive Bid Request. Promptly after its receipt
of a Competitive Bid Request that is not rejected as aforesaid, the
Administrative Agent shall invite by facsimile (in the form set forth in Exhibit
A-6 hereto) the Lenders to bid, on the terms and conditions of this Agreement,
to make Competitive Bid Loans pursuant to the Competitive Bid Request.

(b) Competitive Bids.

(i) Each Lender may, in its sole discretion, make up to three (3) Competitive
Bids to the Borrower in response to a Competitive Bid Request. Each Competitive
Bid by a Lender must be received by the Administrative Agent via facsimile, in
the form of Exhibit A-7 hereto, (A) not later than 10:30 a.m. three (3) Business
Days before any proposed Eurodollar Competitive Bid Loan and (B) not later than
10:30 a.m. on the same Business Day as a proposed Fixed Rate Loan, and any
Competitive Bid received by the Administrative Agent after such time can be
rejected by the Administrative Agent. Competitive Bids that do not conform
substantially to the form of Exhibit A-7 or otherwise include additional
conditions to funding shall be rejected by the Administrative Agent and the
Administrative Agent shall notify the Lender making such nonconforming bid of
such rejection as soon as practicable. Each Competitive Bid shall refer to this
Agreement and specify (A) the principal amount of the Competitive Bid Loan or
Loans that the Lender is willing to make to the Borrower which shall be in a
minimum principal amount of $1,000,000 or a whole multiple of $1,000,000 in
excess thereof and may equal the entire principal amount of the Competitive Bid
Loan requested by the Borrower, (B) the Competitive Bid Rate or Rates at which
the Lender is prepared to make the Competitive Bid Loan or Loans and (C) the
Competitive Bid Interest Period with respect thereto. A Competitive Bid
submitted by a Lender pursuant to this Section 2.04(b)(i) shall be irrevocable.

(ii) If the Administrative Agent shall elect to submit a Competitive Bid in its
capacity as a Lender, it shall submit such bid directly to the Borrower at least
one quarter (1/4) of an hour earlier than the latest time at which the other
Lenders are required to submit their bids to the Administrative Agent pursuant
to Section 2.04(b)(i).

 

27



--------------------------------------------------------------------------------

(iii) The Administrative Agent shall notify the Borrower by facsimile, (A) not
later than 11:00 a.m. three (3) Business Days before a proposed Eurodollar
Competitive Bid Loan and (B) not later than 11:00 a.m. on the same Business Day
of each proposed Fixed Rate Loan, of all the Competitive Bids made, the
Competitive Bid Rate or Rates, the principal amount of each Competitive Bid Loan
in respect of which a Competitive Bid was made, the Competitive Bid Interest
Period applicable to each such Eurodollar Competitive Bid Loan and the identity
of the Lender that made each bid. The Administrative Agent shall send a copy of
all Competitive Bids to the Borrower for its records as soon as practicable
after completion of the bidding process set forth in this Section 2.04.

(iv) All notices required by this Section 2.04 shall be given in accordance with
Section 9.01.

(c) Acceptance/Rejection.

(i) The Borrower may, in its sole and absolute discretion, subject only to the
provisions of this paragraph (c), accept or reject any Competitive Bid referred
to in paragraph (b) above. The Borrower shall notify the Administrative Agent by
telephone, confirmed by facsimile in the form of Exhibit A-8 hereto (a
“Competitive Bid Accept/Reject Letter”), whether and to what extent it has
decided to accept or reject any or all of the bids referred to in
Section 2.04(b), (A) not later than 12:00 p.m. three (3) Business Days before a
proposed Eurodollar Competitive Bid Loan and (B) not later than 12:00 p.m. on
the day of each proposed Fixed Rate Loan, provided that (A) the failure by the
Borrower to give such notice shall be deemed to be a rejection of all the bids
referred to in Section 2.04(b), (B) the acceptance of bids by the Borrower shall
be made on the basis of ascending order (from lowest to highest) of bids for
Eurodollar Competitive Bid Loans or Fixed Rate Loans within each Competitive Bid
Interest Period and the Borrower shall not accept a bid made at a particular
Competitive Bid Rate for a particular Competitive Bid Interest Period if the
Borrower has rejected a bid made at a lower Competitive Bid Rate for the same
Competitive Bid Interest Period, (C) if Competitive Bids are made by two (2) or
more Lenders for the same Competitive Bid Rate and the same Competitive Bid
Interest Period, the principal amount accepted shall be allocated among such
Lenders by the Borrower (after consultation with the Administrative Agent) on a
pro rata basis rounded to the nearest $1,000,000, (D) the aggregate amount of
the Competitive Bids accepted by the Borrower shall not exceed the principal
amount specified in the Competitive Bid Request, and (E) no bid shall be
accepted for a Competitive Bid Loan unless such Competitive Bid Loan is in a
minimum principal amount of $1,000,000 or a whole multiple of $1,000,000 in
excess thereof. A notice given by the Borrower pursuant to this
Section 2.04(c)(i) shall be irrevocable.

(ii) The Administrative Agent shall promptly notify each bidding Lender whether
or not its Competitive Bid has been accepted (and if so, in what amount and at
what Competitive Bid Rate) by facsimile, and each successful bidder will
thereupon become bound, subject to the other applicable conditions hereof, to
make the Competitive Bid Loan in respect of which its bid has been accepted.

(d) Disbursement of Competitive Bid Loans. Not later than 2:00 p.m. on the
proposed borrowing date, each Lender whose Competitive Bid was accepted will
make available to the Administrative Agent, for the account of the Borrower, at
the Administrative Agent’s Office in funds immediately available to the
Administrative Agent, such Lender’s Competitive Bid Loan to be made on such
borrowing date. After receipt thereof from the applicable Lenders, the
Administrative Agent shall disburse not later than 3:30 p.m. the proceeds of
each borrowing accepted pursuant to Section 2.04(c) in immediately available
funds by

 

28



--------------------------------------------------------------------------------

crediting such proceeds to the Borrower’s Account. The Administrative Agent
shall not be obligated to disburse the proceeds of any Competitive Bid Loan
accepted pursuant to Section 2.04(c) until the applicable Lender shall have made
available to the Administrative Agent its Competitive Bid Loan.

SECTION 2.05. Repayment of Loans.

(a) Repayment on the Maturity Date. The Borrower hereby agrees to repay the
outstanding principal amount of (i) all Revolving Loans in full in the
applicable Permitted Currency in which each Revolving Loan was initially funded
on the Maturity Date, (ii) each Competitive Bid Loan on the expiration of the
applicable Competitive Bid Interest Period in accordance with Section 2.08(b)
and (iii) all Swingline Loans in accordance with Section 2.02(b), together, in
each case, with all accrued but unpaid interest thereon. Each Lender agrees,
promptly after a request from the Borrower following the Maturity Date, to
return to the Borrower any Note issued to such Lender pursuant to this Agreement
(including any Designated Bank Notes).

(b) Mandatory Repayment of Revolving Loans.

(i) Aggregate Commitments. If at any time (as determined by the Administrative
Agent under Section 2.05(b)(iv)), based upon the Equivalent Dollar Amount of all
outstanding Revolving Loans, (A) solely because of currency fluctuation, the
outstanding principal amount of all Revolving Loans exceeds one hundred and five
percent (105%) of the aggregate Commitments minus the sum of all outstanding
Competitive Bid Loans and Swingline Loans or (B) for any other reason, the
outstanding principal amount of all Revolving Loans exceeds the aggregate
Commitments minus the sum of all outstanding Competitive Bid Loans and Swingline
Loans, then, in each such case, the Borrower shall (I) first, if (and to the
extent) necessary to eliminate such excess, immediately repay outstanding
Swingline Loans (and/or reduce any pending request for a borrowing of such Loans
on such day by the Equivalent Dollar Amount of such excess), (II), second, if
(and to the extent) necessary to eliminate such excess, immediately repay
outstanding Revolving Loans which are ABR Loans by the Equivalent Dollar Amount
of such excess (and/or reduce any pending request for a borrowing of such Loans
on such day by the Equivalent Dollar Amount of such excess), (III) third, if
(and to the extent) necessary to eliminate such excess, immediately repay
Revolving Loans which are Eurodollar Loans and Eurocurrency Loans (and/or reduce
any pending requests for a borrowing or continuation or conversion of such Loans
submitted in respect of such Loans on such day by the Equivalent Dollar Amount
of such excess), and (IV) fourth, if (and to the extent) necessary to eliminate
such excess, to immediately repay Competitive Bid Loans, in the inverse order of
maturity of any such Competitive Bid Loans.

(ii) Alternative Currency Commitment. If at any time (as determined by the
Administrative Agent under Section 2.05(b)(iv)), based upon the Equivalent
Dollar Amount of all outstanding Revolving Loans, (A) solely because of currency
fluctuation, the outstanding principal amount of all Revolving Loans denominated
in an Alternative Currency exceeds the lesser of (1) one hundred and five
percent (105%) of the aggregate Commitments of all Lenders minus the sum of all
outstanding Revolving Loans denominated in dollars and Competitive Bid Loans and
Swingline Loans and (2) one hundred and five percent (105%) of the Alternative
Currency Commitment or (B) for any other reason, the outstanding principal
amount of all Alternative Currency Loans exceeds the lesser of (1) the aggregate
Commitments of all Lenders minus the sum of all outstanding Revolving Loans
denominated in dollars, Competitive Bid Loans and Swingline Loans and (2) the
Alternative Currency Commitment, then, in each such case, such excess shall be
immediately repaid in the currency in which such Revolving Loan(s) were
initially funded by the Borrower to the Administrative Agent for the account of
the Lenders.

(iii) Swingline Commitment. If at any time (as determined by the Administrative
Agent under Section 2.05(b)(iv)), based upon the Equivalent Dollar Amount of all
outstanding Revolving

 

29



--------------------------------------------------------------------------------

Loans, and for any reason the outstanding principal amount of all Swingline
Loans exceeds the lesser of (A) the aggregate Commitments of all Lenders minus
the sum of all outstanding Revolving Loans and Competitive Bid Loans and (B) the
Swingline Commitment, then, in each such case, such excess shall be immediately
repaid by the Borrower to the Administrative Agent for the account of the
Lenders.

(iv) Compliance and Payments. The Borrower’s compliance with this
Section 2.05(b) shall be tested from time to time by the Administrative Agent at
its sole discretion, but in any event shall be tested on the date on which the
Borrower requests the Lenders to make a Revolving Loan under Section 4.01. All
determinations of the outstanding principal amount of Loans shall be based on
their Equivalent Dollar Amounts. To determine this, on such testing dates, the
Administrative Agent shall determine the Spot Exchange Rate with respect to each
Eurocurrency Loan. Each such repayment pursuant to this Section 2.05(b) shall be
accompanied by any amount required to be paid pursuant to Section 2.18 hereof.
In order to permit the Administrative Agent to determine the Borrower’s
compliance pursuant to this Section, upon the request of the Administrative
Agent, the Swingline Lender shall confirm for the Administrative Agent via
telephone or email the principal amount of any Swingline Loans then outstanding.

(c) Optional Repayments. The Borrower may at any time and from time to time
repay the Loans, in whole or in part, upon at least four (4) Business Days’
irrevocable notice to the Administrative Agent with respect to Eurocurrency
Loans, upon at least three (3) Business Days’ irrevocable notice to the
Administrative Agent with respect to Eurodollar Loans and Competitive Bid Loans
and upon notice received no later than 2:00 p.m. (Eastern time) on the proposed
date of repayment with respect to ABR Loans and Swingline Loans, substantially
in the form attached hereto as Exhibit A-3 (a “Notice of Prepayment”),
specifying (i) the date of repayment, (ii) the amount of repayment,
(iii) whether the repayment is of the Revolving Loans, Competitive Bid Loans,
Swingline Loans, or a combination thereof, and, if of a combination thereof, the
amount allocable to each and (iv) whether the repayment is of Eurocurrency
Loans, Floating Rate Loans, ABR Loans, or a combination thereof, and, if of a
combination thereof, the amount allocable to each. Upon receipt of such notice,
the Administrative Agent shall promptly notify each Lender. If any such notice
is given, the amount specified in such notice shall be due and payable on the
date set forth in such notice. Partial repayments shall be in an aggregate
amount of (i) $100,000 or a whole multiple of $100,000 in excess thereof with
respect to ABR Loans and Swingline Loans, (ii) $3,000,000 or a whole multiple of
$1,000,000 in excess thereof with respect to Eurodollar Loans and Eurocurrency
Loans (based upon the Alternative Currency Amount thereof) and (iii) $1,000,000
or a whole multiple of $1,000,000 in excess thereof with respect to Competitive
Bid Loans. Each such repayment shall be accompanied by any amount required to be
paid pursuant to Section 2.05(d).

(d) Limitation on Repayment of Certain Loans. The Borrower may not repay any
Eurodollar Loan, any Eurocurrency Loan or any Competitive Bid Loan on any day
other than on the last day of the Interest Period or Competitive Bid Interest
Period applicable thereto unless such repayment is accompanied by any amount
required to be paid pursuant to Section 2.18 hereof.

(e) Hedging Agreements and other Borrowings. No repayment or prepayment pursuant
to this Section 2.05 shall affect any of the Borrower’s obligations under any
Hedging Agreement or any of the Borrower’s right to obtain other Loans.

(f) Payment of Interest and Other Expenses. Each repayment or prepayment
pursuant to this Section 2.05 shall be accompanied by accrued interest on the
amount repaid.

 

30



--------------------------------------------------------------------------------

SECTION 2.06. Permanent Reduction of the Commitments and the Alternative
Currency Commitment.

(a) Voluntary Reduction. The Borrower shall have the right at any time and from
time to time, upon at least five (5) Business Days prior written notice to the
Administrative Agent, to permanently reduce, without premium or penalty, (i) the
entire Commitment at any time or (ii) portions of the Commitment, from time to
time, in an aggregate principal amount not less than $5,000,000 or any whole
multiple of $1,000,000 in excess thereof. Any such reduction shall
(A) permanently reduce the Lenders’ Commitments pro rata in accordance with
their respective Pro Rata Percentages and (B) permanently reduce the Alternative
Currency Commitment pro rata in accordance with the relative amount of the
Alternative Currency Commitment and the Commitment.

(b) Corresponding Payments. Each permanent reduction permitted pursuant to this
Section 2.06 shall be accompanied by a payment of principal sufficient to reduce
(i) the aggregate Equivalent Dollar Amount of all outstanding Revolving Loans
and Swingline Loans, as applicable, after such reduction to the Commitment as so
reduced and (ii) to the extent that the Alternative Currency Commitment is
reduced, the aggregate Equivalent Dollar Amount of all outstanding Eurocurrency
Loans to the Alternate Currency Commitment as so reduced. Any reduction of the
Commitment to zero shall be accompanied by payment of all outstanding Revolving
Loans, Competitive Bid Loans and Swingline Loans and shall result in the
termination of the Commitment. If the reduction of the Commitment or the
Alternative Currency Commitment, as applicable, requires the repayment of any
Eurodollar Loan, any Eurocurrency Loan or any Competitive Bid Loans bearing
interest at the Adjusted LIBO Rate, such repayment shall be accompanied by any
amount required to be paid pursuant to Section 2.18 hereof.

SECTION 2.07. Fees.

(a) Unused Fee and Facility Fee. For any period when the Applicable Percentage
is determined with reference to the Leverage-Based Pricing Grid pursuant to the
definition of “Applicable Percentage”, the Borrower shall pay to the
Administrative Agent for the account of the Lenders an unused commitment fee
(the “Unused Fee”), from the Closing Date in the case of each initial Lender and
from the effective date specified in the Assignment and Acceptance or accession
agreement executed and delivered in accordance with Section 2.24 or 2.28(a), as
applicable, pursuant to which it became a Lender in the case of each other
Lender until the Maturity Date, payable in arrears quarterly on the last
Business Day of each calendar quarter and on the Maturity Date, to be calculated
for each period for which the Unused Fee is payable on the average daily Unused
Commitment of such Lender during such period at the rate of 0.20% per annum;
provided, however, that for any period when the Applicable Percentage is
determined with reference to the Ratings-Based Pricing Grid pursuant to the
definition of “Applicable Percentage”, the Borrower shall pay a facility fee
(the “Facility Fee”) at the applicable rate set forth under the title “Facility
Fee” in clause (b) of the definition of “Applicable Percentage”, times the
actual daily amount of each Lender’s Commitment, regardless of usage. Each
Facility Fee will be payable quarterly in arrears on the last Business Day of
each calendar quarter commencing on September 30, 2015, and on the Maturity
Date. The Unused Fees and Facility Fees will be calculated on a 360-day basis.

(b) Administrative Agent’s and Other Fees. The Borrower agrees to pay the fees
set forth in the Fee Letter in accordance with the terms thereof.

(c) Competitive Bid Processing Fee. For each Competitive Bid Request received by
the Administrative Agent hereunder, the Borrower shall pay to the Administrative
Agent a competitive bid processing fee of $1,500.00.

SECTION 2.08. Evidence of Indebtedness.

(a) Loans. The Loans made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Loans made by the Lenders to the Borrower and the

 

31



--------------------------------------------------------------------------------

interest and payments thereon. Any failure to so record or any error in doing so
shall not, however, limit or otherwise affect the obligation of the Borrower
hereunder to pay any amount owing with respect to the Obligations. In the event
of any conflict between the accounts and records maintained by any Lender and
the accounts and records of the Administrative Agent in respect of such matters,
the accounts and records of the Administrative Agent shall control in the
absence of manifest error. Any Lender, through the Administrative Agent, may
request that Loans made by it be evidenced by a Note. In such event, the
Borrower shall prepare, execute and deliver to such Lender a Note payable to the
order of such Lender (or, if requested by such Lender, to such Lender and its
registered assigns).

(b) Participations. In addition to the accounts and records referred to in
subsection (a), each Lender and the Administrative Agent shall maintain in
accordance with its usual practice accounts or records evidencing the purchases
and sales by such Lender of participations in Swingline Loans. In the event of
any conflict between the accounts and records maintained by the Administrative
Agent and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

(c) Conclusive Evidence. To the extent no Note has been issued to a Lender, this
Agreement shall be deemed to comprise conclusive evidence for all purposes of
the indebtedness resulting from the Loans hereunder.

SECTION 2.09. Interest on Loans.

(a) Interest Rate Options. Subject to the provisions of this Section 2.09, at
the election of the Borrower, (i) Revolving Loans denominated in dollars shall
bear interest at (A) the Alternate Base Rate plus the Applicable Percentage or
(B) the Adjusted LIBO Rate plus the Applicable Percentage, (ii) Revolving Loans
denominated in an Alternative Currency shall bear interest at the LIBO Rate plus
the Applicable Percentage (plus any applicable Mandatory Cost) and
(iii) Swingline Loans shall bear interest at the LIBOR Market Index Rate plus
the Applicable Percentage. The Borrower shall select the rate of interest and
Interest Period, if any, applicable to any Loan at the time a Notice of
Borrowing is given pursuant to Section 2.03 or at the time a Notice of
Conversion/Continuation is given pursuant to Section 2.10. Any Loan or any
portion thereof as to which the Borrower has not duly specified an interest rate
(excluding Alternative Currency Loans) as provided herein shall be deemed an ABR
Loan denominated in dollars. Requests for Alternative Currency Loans as to which
the Borrower has not duly specified an interest rate and interest period shall
be deemed a LIBO Rate Loan for a one (1) month interest period.

(b) Interest Periods.

(i) In connection with each Eurodollar Loan or Eurocurrency Loan, the Borrower,
by giving notice at the times described in Section 2.09(a), shall elect an
Interest Period to be applicable to such Loan, which Interest Period shall be a
period of one (1), two (2), three (3), or six (6) months with respect to each
such Loan, provided that:

(A) the Interest Period shall commence on the date of advance of or conversion
to any Eurodollar or Eurocurrency Loan and, in the case of immediately
successive Interest Periods, each successive Interest Period shall commence on
the date on which the immediately preceding Interest Period expires;

(B) if any Interest Period would otherwise expire on a day that is not a
Business Day, such Interest Period shall expire on the next Business Day,
provided that if any Interest Period with respect to a Eurodollar or
Eurocurrency Loan would otherwise expire on a day that is not a Business Day but
is a day of the month after which no further Business Day occurs in such month,
such Interest Period shall expire on the immediately preceding Business Day;

 

32



--------------------------------------------------------------------------------

(C) any Interest Period with respect to a Eurodollar or Eurocurrency Loan that
begins on the last Business Day of a calendar month (or on a day for which there
is no numerically corresponding day in the calendar month at the end of such
Interest Period) shall end on the last Business Day of the relevant calendar
month at the end of such Interest Period; and

(D) no Interest Period shall extend beyond the Maturity Date.

(ii) In connection with each Competitive Bid Loan, the Borrower, by giving
notice at the times described in Section 2.04, shall elect an interest period
(each, a “Competitive Bid Interest Period”) applicable to such Competitive Bid
Loan, which Competitive Bid Interest Period shall be a period of such duration
as accepted by the Borrower pursuant to Section 2.04(c), provided that:

(A) the Competitive Bid Interest Period for a Fixed Rate Loan shall not be less
than seven (7) days nor more than ninety (90) days;

(B) the Competitive Bid Interest Period for any Eurodollar Competitive Bid Loan
shall be a period of one (1), two (2), or three (3) months;

(C) the Competitive Bid Interest Period shall commence on the date of advance of
any Competitive Bid Loan;

(D) if any Competitive Bid Interest Period would otherwise expire on a day that
is not a Business Day, such Interest Period shall expire on the next Business
Day; and

(E) no Competitive Bid Interest Period shall expire on a date later than the
first Business Day prior to the Maturity Date.

(iii) There shall be no more than eight (8) Interest Periods in effect at any
time.

(c) Default Rate. Upon the occurrence and during the continuance of any payment
Event of Default, and at the option of the Required Lenders upon the occurrence
and during the continuance of any other Event of Default, (i) the Borrower shall
no longer have the option to request Eurocurrency Loans and Eurodollar Loans,
Competitive Bid Loans or Swingline Loans, (ii) all outstanding Eurocurrency
Loans and Eurodollar Loans shall bear interest at a rate per annum of two
percent (2%) in excess of the rate then applicable to such Loans until the end
of the applicable Interest Period and thereafter at a rate equal to two percent
(2%) in excess of the rate then applicable to ABR Loans, (iii) all outstanding
Competitive Bid Loans shall bear interest at a rate per annum equal to two
percent (2%) in excess of the rate then applicable to such Competitive Bid Loan
until the end of the applicable Competitive Bid Interest Period and thereafter
of a rate equal to two percent (2%) in excess of the rate then applicable to ABR
Loans and (iv) all outstanding ABR Loans, Swingline Loans and other Obligations
arising hereunder or under any other Loan Document shall bear interest at a rate
per annum equal to two percent (2%) in excess of the rate then applicable to ABR
Loans or such other Obligations arising hereunder or under any other Loan
Document. Interest at the default rate described in clauses (ii) through
(iv) above shall accrue from and after the date on which the Required Lenders
elect to impose such rate (or in the case of a payment Event of Default, from
and after the occurrence of such Event of Default) and for so long as such event
of Default exists. Interest shall continue to accrue on the Loans after the
filing by or against the Borrower of any petition seeking any relief in
bankruptcy or under any act or law pertaining to insolvency or debtor relief,
whether state, federal or foreign.

(d) Interest Payment and Computation. Interest on each ABR Loan and each
Swingline Loan shall be payable in arrears on the last Business Day of each
calendar quarter commencing September 30, 2015; and interest on each Eurodollar
Loan, Eurocurrency Loan and Competitive Bid Loan shall be payable on the last
day of each Interest Period or Competitive Bid Interest Period, respectively,

 

33



--------------------------------------------------------------------------------

applicable thereto, and if such Interest Period extends over three (3) months,
at the end of each three (3) month interval during such Interest Period. All
computations of interest for Eurocurrency Loans denominated in Sterling and for
ABR Loans when the Alternate Base Rate is determined by the Prime Rate shall be
made on the basis of a year of 365 or 366 days, as the case may be, and actual
days elapsed. All other computations of fees and interest provided hereunder
shall be made on the basis of a 360-day year and actual days elapsed (which
results in more fees or interest, as applicable, being paid than if computed on
the basis of a 365/366-day year).

(e) Maximum Rate. In no contingency or event whatsoever shall the aggregate of
all amounts deemed interest under this Agreement charged or collected pursuant
to the terms of this Agreement exceed the highest rate permissible under any
Applicable Law which a court of competent jurisdiction shall, in a final
determination, deem applicable hereto. In the event that such a court determines
that the Lenders have charged or received interest hereunder in excess of the
highest applicable rate, the rate in effect hereunder shall automatically be
reduced to the maximum rate permitted by Applicable Law and the Lenders shall at
the Administrative Agent’s option (i) promptly refund to the Borrower any
interest received by the Lenders in excess of the maximum lawful rate or
(ii) apply such excess to the principal balance of the Obligations on a pro rata
basis. It is the intent hereof that the Borrower not pay or contract to pay, and
that neither the Administrative Agent nor any Lender receive or contract to
receive, directly or indirectly in any manner whatsoever, interest in excess of
that which may be paid by the Borrower under Applicable Law.

(f) Basis of Accrual. Subject to Section 1.03, with respect to the currency of
any state that becomes a Participating Member State, the accrual of interest or
fees expressed in this Agreement with respect to such currency shall be based
upon the applicable convention or practice in the London Interbank Market for
the basis of accrual of interest or fees in respect of the euro, which such
convention or practice shall replace such expressed basis effective as of and
from the date on which such state becomes a Participating Member State, provided
that if any Loan in the currency of such state is outstanding immediately prior
to such date, such replacement shall take effect, with respect to such Loan, at
the end of the then current Interest Period.

SECTION 2.10. Notice and Manner of Conversion or Continuation of Loans. Provided
that no Default or Event of Default has occurred and is then continuing, the
Borrower shall have the option to (a) convert at any time following the third
Business Day after the Closing Date all or any portion of any outstanding ABR
Loans in a principal amount equal to $3,000,000 or any whole multiple of
$1,000,000 in excess thereof into one or more Eurodollar Loans, (b) upon the
expiration of any Interest Period, convert all or any part of its outstanding
Eurodollar Loans in a principal amount equal to $3,000,000 or a whole multiple
of $1,000,000 in excess thereof into ABR Loans or (c) upon the expiration of any
Interest Period, continue any Eurodollar Loan or Eurocurrency Loan denominated
in any Permitted Currency in a principal amount of $3,000,000 or any whole
multiple of $1,000,000 in excess thereof (or with respect to Eurocurrency Loans,
the Alternative Currency Amount in each case thereof) as a Eurodollar or
Eurocurrency (as applicable) Loan in the same Permitted Currency. Whenever the
Borrower desires to convert or continue Loans as provided above, the Borrower
shall give the Administrative Agent irrevocable prior written notice in the form
attached as Exhibit A-4 (a “Notice of Conversion/Continuation”) not later than
11:00 a.m. four (4) Business Days (with respect to any Eurocurrency Loan) and
three (3) Business Days (with respect to any Loan denominated in dollars) before
the day on which a proposed conversion or continuation of such Loan is to be
effective specifying (A) the Loans to be converted or continued, and, in the
case of any Eurodollar Loan or Eurocurrency Loan to be converted or continued,
the last day of the Interest Period therefor, (B) the Permitted Currency in
which such Loan is denominated, (C) the effective date of such conversion or
continuation (which shall be a Business Day), (D) the principal amount of such
Loans to be converted or continued, and (E) the Interest Period to be applicable
to such converted or continued Eurodollar Loan or Eurocurrency Loan. The
Administrative Agent shall promptly notify the Lenders of such Notice of
Conversion/Continuation.

 

34



--------------------------------------------------------------------------------

SECTION 2.11. Manner of Payment.

(a) Loans Denominated in Dollars. Each payment by the Borrower on account of the
principal of or interest on any Loan denominated in dollars or of any fee,
commission or other amounts payable to the Lenders under this Agreement or any
Loan (except as set forth in Section 2.11(b)) shall be made in dollars not later
than 1:00 p.m. on the date specified for payment under this Agreement to, in
connection with any Swingline Loans, the Swingline Lender, and in all other
cases, the Administrative Agent for the account of the applicable Lenders
(except as set forth below) pro rata in accordance with their respective Pro
Rata Percentages (except as specified below) in immediately available funds and
shall be made without any set-off, counterclaim or deduction whatsoever. Any
payment received after such time but before 2:00 p.m. on such day shall be
deemed a payment on such date for the purposes of Article VII, but for all other
purposes shall be deemed to have been made on the next succeeding Business Day.
Any payment received after 2:00 p.m. shall be deemed to have been made on the
next succeeding Business Day for all purposes.

(b) Loans Denominated in Alternative Currencies. Each payment by the Borrower on
account of the principal of or interest on the Revolving Loans denominated in
any Alternative Currency shall be made in such Alternative Currency not later
than 11:00 a.m. (in the city in which the Administrative Agent’s Correspondent
is located) on the date specified for payment under this Agreement to the
Administrative Agent’s account with the Administrative Agent’s Correspondent for
the account of the applicable Lenders (except as set forth below) pro rata in
accordance with their respective Pro Rata Percentages (except as set forth
below) in immediately available funds, and shall be made without any set-off,
counterclaim or deduction whatsoever. Any payment received after such time but
before 12:00 noon (in the city in which the Administrative Agent’s Correspondent
is located) on such day shall be deemed a payment on such date for the purposes
of Article VII, but for all other purposes shall be deemed to have been made on
the next succeeding Business Day. Any payment received after 12:00 noon (in the
city in which the Administrative Agent’s Correspondent is located) shall be
deemed to have been made on the next succeeding Business Day for all purposes.

(c) Pro Rata Treatment. Upon receipt by the Administrative Agent of each such
payment, the Administrative Agent shall distribute to each applicable Lender at
its address for notices set forth herein its pro rata share of such payment in
accordance with such Lender’s Pro Rata Percentage (except as specified below)
and shall wire advice of the amount of such credit to each such Lender. Each
payment to the Administrative Agent of Administrative Agent’s fees or expenses
shall be made for the account of the Administrative Agent. Each payment to the
Administrative Agent with respect to a Swingline Loan (including, without
limitation, the Swingline Lender’s fees or expenses) shall be made for the
account of the Swingline Lender. Any amount payable to any Lender under Sections
2.16, 2.17, 2.18, 2.19, 2.20 or 9.05 shall be paid to the Administrative Agent
for the account of the applicable Lender. Subject to Section 2.09(b)(i), if any
payment under this Agreement or any Loan shall be specified to be made upon a
day which is not a Business Day, it shall be made on the next day which is a
Business Day and such extension of time shall in such case be included in
computing any interest if payable along with such payment.

(d) Defaulting Lenders. Notwithstanding anything to the contrary contained in
this Section 2.11, if any Lender becomes a Defaulting Lender, then, until such
time as such Lender is no longer a Defaulting Lender, each payment by the
Borrower hereunder shall be applied in accordance with Section 2.27(b).

SECTION 2.12. Crediting of Payments and Proceeds. In the event that the Borrower
shall fail to pay any of the Obligations when due and the Obligations have been
accelerated pursuant to Article VII, all payments received by the Lenders upon
the Loans and the other Obligations and all net proceeds from the enforcement of
the Obligations (in each case, exclusive of all Excluded Swap Obligations) shall
be applied: (a) first to all expenses then due and payable by the Borrower
hereunder and under the other Loan Documents, (b) then to all indemnity
obligations then due and payable by the Borrower hereunder and under the other
Loan Documents, (c) then to all Administrative Agent’s fees then due and
payable, (d) then to all facility and other fees and commissions then due and
payable, (e) then to the accrued and unpaid interest on

 

35



--------------------------------------------------------------------------------

the Swingline Loan to the Swingline Lender, (f) then to the principal amount
outstanding under the Swingline Loans to the Swingline Lender, (g) then pro rata
to accrued and unpaid interest on the Loans (pro rata in accordance with all
such amounts due), and (h) then pro rata to (i) the principal amount of the
Loans (pro rata in accordance with all such amounts due), (ii) any Hedging
Obligations (including any termination payments and any accrued and unpaid
interest thereon) (pro rata in accordance with all such amounts due) and
(iii) any Cash Management Obligations (including any principal amounts and any
accrued and unpaid interest thereon) (pro rata in accordance with all such
amounts due).

SECTION 2.13. Adjustments. If any Lender (a “Benefited Lender”) shall at any
time receive any payment of all or part of the Obligations owing to it, or
interest thereon, or if any Lender shall at any time receive any collateral in
respect to the Obligations owing to it (whether voluntarily or involuntarily, by
set-off or otherwise) in a greater proportion (taking into account any
Competitive Bid Loans of such Lender) than any such payment to and collateral
received by any other Lender, if any, in respect of the similar Obligations
owing to such other Lender, or interest thereon, such Benefited Lender shall
purchase for cash from the other Lenders in the applicable Facility such portion
of each such other Lender’s Loans, or shall provide such other Lenders with the
benefits of any such collateral, or the proceeds thereof, as shall be necessary
to cause such Benefited Lender to share the excess payment or benefits of such
collateral or proceeds ratably with each of the Lenders, provided that

(a) if all or any portion of such excess payment or benefits is thereafter
recovered from such Benefited Lender, such purchase shall be rescinded, and the
purchase price and benefits returned to the extent of such recovery, but without
interest; and

(b) provisions of this paragraph shall not be construed to apply to (A) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement, (B) the application of cash collateral provided for in
Section 2.27 or (C) any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in Swingline Loans to any assignee or participant, other than to the Borrower or
any Subsidiary thereof (as to which the provisions of this paragraph shall
apply).

The Borrower agrees that each Lender so purchasing a portion of another Lender’s
Loans may exercise all rights of payment (including, without limitation, rights
of set-off) with respect to such portion as fully as if such Lender were the
direct holder of such portion.

SECTION 2.14. Nature of Obligations of Lenders Regarding the Loans; Assumption
by the Administrative Agent. The obligations of the Lenders under this Agreement
to make the Loans are several and are not joint or joint and several. Unless the
Administrative Agent shall have received notice from a Lender prior to a
proposed borrowing date that such Lender will not make available to the
Administrative Agent such Lender’s ratable portion of the amount to be borrowed
on such date (which notice shall not release such Lender of its obligations
hereunder), the Administrative Agent may assume that such Lender has made such
portion available to the Administrative Agent on the proposed borrowing date in
accordance with the terms hereof, and the Administrative Agent may, in reliance
upon such assumption, make available to the Borrower on such date a
corresponding amount. If such amount is made available to the Administrative
Agent on a date after such borrowing date, such Lender shall pay to the
Administrative Agent on demand interest, until paid, (a) with respect to any
Loan denominated in dollars for each day after the date such amount was due
until the date such amount is paid to the Administrative Agent, at the Federal
Funds Effective Rate for the first day such payment is not made, and thereafter
at the interest rate applicable to such Loan pursuant to Section 2.09(a) or (c),
as the case may be, and (b) with respect to any Loan denominated in an
Alternative Currency, for each day after the date such amount was due until the
date such amount is paid to the Administrative Agent, at a rate per annum equal
to the Administrative Agent’s aggregate marginal cost (including the cost of
maintaining any required reserves or deposit insurance and of any fees,
penalties, overdraft charges or other costs or expenses incurred by the
Administrative Agent as a result of the failure to deliver funds hereunder) of
carrying such amount for the first day such payment is not made, and thereafter

 

36



--------------------------------------------------------------------------------

at the interest rate applicable to such Loan pursuant to Section 2.09(a) or (c),
as the case may be. A certificate of the Administrative Agent with respect to
any amounts owing under this Section 2.14 shall be conclusive, absent manifest
error. If such Lender’s Pro Rata Percentage of such borrowing is not made
available to the Administrative Agent by such Lender within three (3) Business
Days after such borrowing date, the Administrative Agent shall be entitled to
recover such amount made available by the Administrative Agent with interest
thereon at the rate per annum applicable to ABR Loans hereunder, on demand, from
the Borrower. The failure of any Lender to make available its Pro Rata
Percentage of any Loan requested by a Borrower shall not relieve it or any other
Lender of its obligation, if any, hereunder to make its Pro Rata Percentage of
such Loan available on the borrowing date, but no Lender shall be responsible
for the failure of any other Lender to make its Pro Rata Percentage of such Loan
available on the borrowing date. Notwithstanding anything set forth herein to
the contrary, any Lender that fails to make available its Pro Rata Percentage of
any Loan shall not (a) have any voting or consent rights under or with respect
to any Loan Document or (b) constitute a “Lender” (or be included in the
calculation of Required Lenders hereunder) for any voting or consent rights
under or with respect to any Loan Document, in each case, as described further
in Section 2.27.

SECTION 2.15. Redenomination of Eurocurrency Loans.

(a) Conversion to the Base Rate. If any Eurocurrency Loan is required to bear
interest based at the Alternate Base Rate rather than the LIBO Rate pursuant to
Section 2.09(c), Section 2.17 or any other applicable provision hereof, such
Loan shall be funded in dollars in an amount equal to the Equivalent Dollar
Amount of such Eurocurrency Loan, all subject to the provisions of
Section 2.05(b). The Borrower shall reimburse the Lenders upon any such
conversion for any amounts required to be paid under Section 2.18.

(b) Redenomination of Loans. Subject to Section 1.03, any Loan to be denominated
in the currency of the applicable Participating Member State shall be made in
euro.

(c) Redenomination of Obligations. Subject to Section 1.03, any obligation of
any party under this Agreement or any other Loan Document which has been
denominated in the currency of a Participating Member State shall be
redenominated into euro.

(d) Further Assurances. The terms and provisions of this Agreement will be
subject to such changes of construction as reasonably determined by the
Administrative Agent in consultation with the Borrower to reflect the
implementation of the EMU in any Participating Member State or any market
conventions relating to the fixing and/or calculation of interest being changed
or replaced and to reflect market practice at that time, and subject thereto, to
put the Administrative Agent, the Lenders and the Borrower in the same position,
so far as possible, that they would have been if such implementation had not
occurred. In connection therewith, the Borrower agrees, at the request of the
Administrative Agent, at the time of or at any time following the implementation
of the EMU in any Participating Member State or any market conventions relating
to the fixing and/or calculation of interest being changed or replaced, to enter
into an agreement amending this Agreement in such manner as the Administrative
Agent shall reasonably request in consultation with the Borrower.

SECTION 2.16. Extension of Maturity Date.

(a) The Borrower may, by notice to the Administrative Agent (which shall
promptly notify the Lenders) not less than 45 days and not more than 90 days
prior to each of the first, second and third anniversaries of the Closing Date
(each anniversary, an “Anniversary Date”), request that each Lender extend such
Lender’s then current Maturity Date to the date (the “New Maturity Date”) that
is one year after the then current Maturity Date. Each Lender, acting in its
sole discretion, shall, by written notice to the Administrative Agent given no
later than the date (the “Consent Date”) that is 20 days prior to the relevant
Anniversary Date (provided that, if such date is not a Business Day, the Consent
Date shall be the next succeeding Business Day), advise the Administrative Agent
as to:

(i) whether or not such Lender agrees to such extension of its then current
Maturity Date (each Lender so agreeing to such extension being an “Extending
Lender”); and

 

37



--------------------------------------------------------------------------------

(ii) only if such Lender is an Extending Lender, whether or not such Lender also
irrevocably offers to increase the amount of its Commitment (each Lender so
offering to increase its Commitment being an “Increasing Lender” as well as an
Extending Lender) and, if so, the amount of the additional Commitment such
Lender so irrevocably offers to assume hereunder (such Lender’s “Proposed
Additional Commitment”).

Each Lender that determines not to extend its then current Maturity Date (a
“Non-Extending Lender”) shall notify the Administrative Agent (which shall
notify the Lenders) of such fact promptly after such determination but in any
event no later than the Consent Date, and any Lender that does not advise the
Administrative Agent in writing on or before the Consent Date shall be deemed to
be a Non-Extending Lender and (without limiting the Borrower’s rights under
Section 2.16(c)) shall have no liability to the Borrower in connection
therewith. The election of any Lender to agree to such extension shall not
obligate any other Lender to so agree. The Administrative Agent shall notify the
Borrower of each Lender’s determination under this Section 2.16(a) no later than
the date 15 days prior to the relevant Anniversary Date (or, if such date is not
a Business Day, on the next preceding Business Day).

(b) (i) If all of the Lenders are Extending Lenders, then, effective as of the
Consent Date, the then current Maturity Date of each Lender shall be extended to
the New Maturity Date, and the respective Commitments of the Lenders will not be
subject to change at such Consent Date pursuant to this Section 2.16.

(ii) If and only if the sum of (x) the aggregate amount of the Commitments of
the Extending Lenders plus (y) the aggregate amount of the Proposed Additional
Commitments of the Increasing Lenders (such sum, the “Extending Commitments”)
shall be equal to at least 50% of the then total Commitments, then:

(A) effective as of the Consent Date, the then current Maturity Date of each
Extending Lender shall be extended to the New Maturity Date;

(B) the Borrower shall (so long as no Event of Default shall have occurred and
be continuing) have the right, but not the obligation, to take either of the
following actions with respect to each Non-Extending Lender during the period
commencing on the Consent Date and ending on the immediately succeeding
Anniversary Date:

(X) the Borrower may elect by notice to the Administrative Agent and such
Non-Extending Lender that the Maturity Date of such Non-Extending Lender be
changed to a date (which date shall be specified in such notice) on or prior to
such immediately succeeding Anniversary Date (and, upon the giving of such
notice, the Initial Maturity Date of such Non-Extending Lender shall be so
changed); or

(Y) the Borrower may replace such Non-Extending Lender as a party to this
Agreement in accordance with Section 2.16(c); and

(C) the Borrower shall have the right, but not the obligation, to pay the
Extending Lenders (and to no other Lenders) an extension fee, provided that if
such fee is paid, it will be shared on a ratable basis among the Extending
Lenders.

 

38



--------------------------------------------------------------------------------

(iii) If neither of the conditions specified in clause (i) or clause (ii) of
this Section 2.16(b) is satisfied, then neither the then current Maturity Date
nor the Commitment of any Lender will change pursuant to this Section 2.16 on
such Consent Date, and the Borrower will not have the right to take any of the
actions specified in Section 2.16(b)(ii)(B).

(c) Replacement by the Borrower of Non-Extending Lenders pursuant to
Section 2.16(b)(ii)(B)(Y) shall be effected as follows (certain terms being used
in this Section 2.16(c) having the meanings assigned to them in Section 2.16(d))
on the relevant Assignment Date:

(i) the Assignors shall severally assign and transfer to the Assignees, and the
Assignees shall severally purchase and assume from the Assignors, all of the
Assignors’ rights and obligations (including, without limitation, the Assignors’
respective Commitments) hereunder and under the other Loan Documents;

(ii) each Assignee shall pay to the Administrative Agent, for account of the
Assignors, an amount equal to such Assignee’s Share of the aggregate outstanding
principal amount of the Loans then held by the Assignors; and

(iii) the Borrower shall pay to the Administrative Agent, for account of the
Assignors, all interest, fees and other amounts (other than principal of
outstanding Loans) then due and owing to the Assignors by the Borrower hereunder
(including, without limitation, payments due such Assignors, if any, under
Sections 2.17(c), 2.18, 2.20, and 9.05).

The assignments provided for in this Section 2.16(c) shall be effected on the
relevant Assignment Date in accordance with Section 9.04 and pursuant to one or
more Assignments and Acceptances. After giving effect to such assignments, each
Assignee shall have a Commitment hereunder (which, if such Assignee was a Lender
hereunder immediately prior to giving effect to such assignment, shall be in
addition to such Assignee’s existing Commitment) in an amount equal to the
amount of its Assumed Commitment representing a Commitment. Upon any such
termination or assignment, such Assignor shall cease to be a party hereto but
shall continue to be obligated under Section 8.07 and be entitled to the
benefits of Section 9.05, as well as to any fees and other amounts accrued for
its account under Sections 2.07, 2.17(c), 2.18 or 2.20 and not yet paid.

(d) For purposes of this Section 2.16 the following terms shall have the
following meanings (such meanings to be equally applicable to both the singular
and plural forms of the terms defined):

“Assigned Commitments” means the Commitments of Non-Extending Lenders to be
replaced pursuant to Section 2.16(b)(ii)(B)(Y).

“Assignees” means, at any time, Increasing Lenders and, if the Assigned
Commitments exceed the aggregate amount of the Proposed Additional Commitments,
one or more New Lenders.

“Assignment Date” means the Anniversary Date or such earlier date as shall be
acceptable to the Borrower, the relevant Assignors, the relevant Assignees and
the Administrative Agent.

“Assignors” means, at any time, the Lenders to be replaced by the Borrower
pursuant to Section 2.16(b)(ii)(B)(Y).

The “Assumed Commitment” of each Assignee shall be determined as follows:

(a) If the aggregate amount of the Proposed Additional Commitments of all of the
Increasing Lenders shall exceed the aggregate amount of the Assigned
Commitments, then (i) the amount of the Assumed Commitment of each Increasing

 

39



--------------------------------------------------------------------------------

Lender shall be equal to (x) the aggregate amount of the Assigned Commitments
multiplied by (y) a fraction, the numerator of which is equal to such Increasing
Lender’s Commitment as then in effect and the denominator of which is the
aggregate amount of the Commitments of all Increasing Lenders as then in effect;
and (ii) no New Lender shall be entitled to become a Lender hereunder pursuant
to Section 2.16(c) (and, accordingly, each New Lender shall have an Assumed
Commitment of zero).

(b) If the aggregate amount of the Proposed Additional Commitments of all of the
Increasing Lenders shall be less than or equal to the aggregate amount of the
Assigned Commitments, then: (i) the amount of the Assumed Commitment of each
Increasing Lender shall be equal to such Increasing Lender’s Proposed Additional
Commitment; and (ii) the excess, if any, of the aggregate amount of the Assigned
Commitments over the aggregate amount of the Proposed Additional Commitments
shall be allocated among New Lenders in such a manner as the Borrower and the
Administrative Agent may agree.

“New Lender” means an Eligible Assignee approved by the Administrative Agent
that the Borrower has requested to become a Lender hereunder pursuant to this
Section 2.16.

“Share” means, as to any Assignee, a fraction the numerator of which is equal to
such Assignee’s Assumed Commitment and the denominator of which is the aggregate
amount of the Assumed Commitments of all the Assignees.

(e) In the event that an extension is effected pursuant to this Section 2.16
(but subject to the provisions of Sections 2.05 and 2.06 and Article VII), the
aggregate principal amount of all Loans shall be repaid in full ratably to the
Lenders on the New Maturity Date. As of the Extension Date, any and all
references in this Agreement or any of the other Loan Documents to the “Initial
Maturity Date” or the “Maturity Date”, as applicable, shall refer to the New
Maturity Date.

(f) Notwithstanding anything to the contrary set forth herein, this Section 2.16
shall supersede any provisions in Section 2.11(c) and Section 9.08 to the
contrary.

SECTION 2.17. Changed Circumstances.

(a) Circumstances Affecting LIBO Rate, LIBOR Market Index Rate and Alternative
Currency Availability. If with respect to any Interest Period for any Floating
Rate Loan or Eurocurrency Loan the Administrative Agent or Required Lenders
(after consultation with the Administrative Agent) shall determine that (i) by
reason of circumstances affecting the foreign exchange and interbank markets
generally, deposits in eurodollars or an Alternative Currency in the applicable
amounts are not being quoted via the Reuters Screen LIBOR01 or the applicable
Reuters Screen Page or offered to the Administrative Agent or such Lender for
such Interest Period, (ii) a fundamental change has occurred in the foreign
exchange or interbank markets with respect to any Alternative Currency
(including, without limitation, changes in national or international financial,
political or economic conditions or currency exchange rates or exchange
controls) or (iii) it has become otherwise materially impractical for the
Administrative Agent or the Lenders to make such Loan in an Alternative
Currency, then the Administrative Agent shall forthwith give notice thereof to
the Borrower. Thereafter, until the Administrative Agent notifies the Borrower
that such circumstances no longer exist, the obligation of the Lenders to make
Floating Rate Loans or Eurocurrency Loans, as applicable, and the right of the
Borrower to convert any Loan to or continue any Loan as a Floating Rate Loan or
a Eurocurrency Loan, as applicable, shall be suspended, and the Borrower shall
repay in full (or cause to be repaid in full) the then outstanding principal
amount of each such Floating Rate Loan or Eurocurrency Loan, as applicable,
together with accrued interest thereon, on the last day of the then current
Interest Period applicable to such Floating Rate Loan or Eurocurrency Loan, as
applicable, or convert the then outstanding principal amount of each such
Floating Rate Loan or Eurocurrency Loan, as applicable, to an ABR Loan in
dollars as of the last day of such Interest Period.

 

40



--------------------------------------------------------------------------------

(b) Laws Affecting LIBO Rate, LIBOR Market Index Rate and Alternative Currency
Availability. If, after the date hereof, the introduction of, or any change in,
any Applicable Law or any change in the interpretation or administration thereof
by any Governmental Authority, central bank or comparable agency charged with
the interpretation or administration thereof, or compliance by any of the
Lenders (or any of their respective Lending Offices) with any request or
directive (whether or not having the force of law) of any such Governmental
Authority, central bank or comparable agency, shall make it unlawful or
impossible for any of the Lenders (or any of their respective Lending Offices)
to honor its obligations hereunder to make or maintain any Floating Rate Loan or
any Eurocurrency Loan, such Lender shall promptly give notice thereof to the
Administrative Agent and the Administrative Agent shall promptly give notice to
the Borrower and the other Lenders. Thereafter, until the Administrative Agent
notifies the Borrower that such circumstances no longer exist, (i) the
obligations of such Lender to make Floating Rate Loans or Eurocurrency Loans, as
applicable, and the right of the Borrower to convert or continue any Loan made
by such Lender as a Floating Rate Loan or a Eurocurrency Loan, as applicable,
shall be suspended, and (ii) if such Lender may not lawfully continue to
maintain a Floating Rate Loan or a Eurocurrency Loan, as applicable, to the end
of the then current Interest Period applicable thereto as a Floating Rate Loan
or Eurocurrency Loan, as applicable, the applicable Floating Rate Loan or an
Eurocurrency Loan, as applicable, shall immediately be converted to an ABR Loan
in dollars for the remainder of such Interest Period.

(c) Increased Costs. If any Change in Law shall:

(i) except as provided in Section 2.20(e), subject any of the Lenders (or any of
their respective Lending Offices) to any tax, duty or other charge with respect
to any Loan or shall change the basis of taxation of payments to any of the
Lenders (or any of their respective Lending Offices) of the principal of or
interest on any Loan or any other amounts due under this Agreement in respect
thereof (except for any Taxes covered by Section 2.20(c) or Excluded Taxes);

(ii) impose, modify or deem applicable any reserve (including, without
limitation, any reserve imposed by the Board), special deposit, insurance or
capital or similar requirement against assets of, deposits with or for the
account of, or credit extended by any of the Lenders (or any of their respective
Lending Offices); or

(iii) impose on any Lender (or any of their respective Lending Offices) or the
London interbank market any other condition, cost or expense (other than Taxes)
affecting this Agreement or Loans made by such Lender,

and the result of any of the foregoing events described in clause (i), (ii) or
(iii) above is to increase the costs to any of the Lenders of maintaining any
Floating Rate Loan, Competitive Bid Loan or Eurocurrency Loan, as applicable, or
to reduce the yield or amount of any sum received or receivable by any of the
Lenders under this Agreement or under the Loans in respect of a Floating Rate
Loan, Competitive Bid Loan or a Eurocurrency Loan, as applicable, then, upon the
request of such Lender, the Borrower shall pay to such Lender such additional
amount or amounts as will compensate such Lender or Lenders for such increased
cost or reduction. The amount of such compensation shall be determined, in the
applicable Lender’s sole discretion, based upon the assumption that such Lender
funded its Pro Rata Percentage of the Floating Rate Loans, Competitive Bid Loans
or Eurocurrency Loans, as applicable, in the London interbank market and using
any attribution or averaging methods which such Lender reasonably deems
appropriate and practical. A certificate of such Lender setting forth in
reasonable detail the basis for determining such amount or amounts necessary to
compensate such Lender shall be forwarded to the Borrower through the
Administrative Agent and shall be conclusively presumed to be correct save for
manifest error.

 

41



--------------------------------------------------------------------------------

(d) Exchange Indemnification and Increased Costs. The Borrower shall, upon
demand from the Administrative Agent, pay to the Administrative Agent or any
applicable Lender, the amount of (i) any loss or cost or increased cost incurred
by the Administrative Agent or any applicable Lender, (ii) any reduction in any
amount payable to or in the effective return on the capital to the
Administrative Agent or any applicable Lender, (iii) any interest or any other
return, including principal, foregone by the Administrative Agent or any
applicable Lender as a result of the introduction of, change over to or
operation of the euro, or (iv) any currency exchange loss, that Administrative
Agent or any Lender sustains as a result of any payment being made by a Borrower
in a currency other than that originally extended to the Borrower or as a result
of any other currency exchange loss incurred by the Administrative Agent or any
applicable Lender under this Agreement. A certificate of the Administrative
Agent setting forth the basis for determining such additional amount or amounts
necessary to compensate the Administrative Agent or the applicable Lender shall
be conclusively presumed to be correct save for manifest error.

SECTION 2.18. Indemnity. The Borrower hereby indemnifies each of the Lenders
against any loss or expense (including, without limitation, any foreign exchange
costs, but excluding loss of anticipated profits) which may arise or be
attributable to each Lender’s obtaining, liquidating or employing deposits or
other funds acquired to effect, fund or maintain any Loan (a) as a consequence
of any failure by the Borrower to make any payment when due of any amount due
hereunder in connection with a Eurodollar Loan, Competitive Bid Loan or a
Eurocurrency Loan, (b) due to any failure of the Borrower to borrow, continue or
convert on a date specified therefor in a Notice of Borrowing, Competitive Bid
Request or Notice of Conversion/Continuation or (c) due to any payment,
prepayment or conversion of any Eurodollar Loan, Competitive Bid Loan or
Eurocurrency Loan on a date other than the last day of the Interest Period
therefor. The amount of such loss or expense shall be determined based upon the
assumption that such Lender funded its Pro Rata Percentage, as applicable, of
the Eurodollar Loan, Competitive Bid Loan or Eurocurrency Loan in the London
interbank market and using any reasonable attribution or averaging methods which
such Lender deems appropriate and practical. A certificate of such Lender
setting forth the basis for determining such amount or amounts necessary to
compensate such Lender shall be forwarded to the Borrower through the
Administrative Agent and shall be conclusively presumed to be correct save for
manifest error.

SECTION 2.19. Capital Requirements. If any Lender determines that any Change in
Law affecting such Lender or any lending office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements has or
would have the effect of reducing the rate of return on the capital of, or has
affected or would affect the amount of capital or liquidity required to be
maintained by, any Lender or any corporation controlling such Lender as a
consequence of, or with reference to this Agreement, the Loans, the Commitments,
the Swingline Commitment and other commitments of this type, below the rate
which such Lender or such other corporation could have achieved but for such
Change in Law (taking into consideration such Lender’s policies and the policies
of such Lender’s holding company with respect to capital adequacy and
liquidity), then within five (5) Business Days after written demand by any such
Lender, the Borrower shall pay to such Lender from time to time as specified by
such Lender additional amounts sufficient to compensate such Lender or other
corporation for such reduction. A certificate submitted to the Borrower and the
Administrative Agent by such Lender setting forth in reasonable detail such
amounts, shall, in the absence of manifest error, be presumed to be correct and
binding for all purposes.

SECTION 2.20. Taxes.

(a) Payments Free and Clear. Except as otherwise provided in Section 2.20(e),
any and all payments by the Borrower hereunder or under the Loans shall be made
free and clear of and without deduction for any and all present or future taxes,
levies, imposts, deductions, charges or withholding, and all liabilities with
respect thereto excluding, (i) in the case of each Lender and the Administrative
Agent, income and franchise taxes imposed by the jurisdiction under the laws of
which such Lender or the Administrative Agent (as the case may be) is organized
or is or should be qualified to do business or any political subdivision
thereof, (ii) in the case of each Lender, income and franchise taxes imposed by
the jurisdiction of such Lender’s Lending Office or any political subdivision
thereof, (iii) in the case of a Foreign Lender (other

 

42



--------------------------------------------------------------------------------

than an assignee pursuant to a request by the Borrower under Section 2.26), any
withholding tax that is imposed under any law in effect at the time such Foreign
Lender becomes a party hereto (or designates a new lending office), except to
the extent that such Foreign Lender (or its assignor, if any) was entitled, at
the time of designation of a new lending office (or assignment), to receive
additional amounts from the Borrower with respect to such withholding tax
pursuant to this Section 2.20(a), (iv) in the case of a Foreign Lender, is
attributable to such Foreign Lender’s failure or inability (other than as a
result of the occurrence, after the date of this Agreement, of any Change in
Law) to comply with Section 2.20(e) and (v) any U.S. federal withholding Taxes
imposed under FATCA (all such taxes, levies, imposts, deductions, charges,
withholdings and liabilities not excluded by items (i), (ii), (iii) or
(iv) being hereinafter referred to as “Taxes,” and all such excluded taxes,
levies, imposts, deductions, charges, withholdings and liabilities described in
items (i), (ii), (iii) or (iv) being hereinafter referred to as “Excluded
Taxes”). If the Borrower shall be required by law to deduct or withhold any
Taxes from or in respect of any sum payable hereunder or under any Loan to any
Lender or the Administrative Agent, (A) except as otherwise provided in
Section 2.20(e), the sum payable shall be increased as may be necessary so that
after making all required deductions or withholdings (including deductions or
withholdings applicable to additional sums payable under this Section 2.20) such
Lender or the Administrative Agent (as the case may be) receives an amount equal
to the amount such party would have received had no such deductions or
withholdings been made, (B) the Borrower shall make such deductions or
withholdings, (C) the Borrower shall pay the full amount deducted to the
relevant taxing authority or other authority in accordance with Applicable Law,
and (D) the Borrower shall deliver to the Administrative Agent and such Lender
evidence of such payment to the relevant taxing authority or other Governmental
Authority in the manner provided in Section 2.20(d).

(b) Stamp and Other Taxes. In addition, the Borrower shall pay any present or
future stamp, registration, recordation or documentary taxes or any other
similar fees or charges or excise or property taxes, levies of the United States
or any state or political subdivision thereof or any applicable foreign
jurisdiction which arise from any payment made hereunder or from the execution,
delivery or registration of, or otherwise with respect to, this Agreement, the
Loans or the other Loan Documents, or the perfection of any rights or security
interest in respect thereof (hereinafter referred to as “Other Taxes”).

(c) Indemnity. Except as otherwise provided in Section 2.20(e), the Borrower
shall indemnify each Lender and the Administrative Agent for the full amount of
Taxes and Other Taxes (including, without limitation, any Taxes and Other Taxes
imposed by any jurisdiction on amounts payable under this Section 2.20) paid by
such Lender or the Administrative Agent (as the case may be) and any liability
(including penalties, interest and expenses) arising therefrom or with respect
thereto, whether or not such Taxes or Other Taxes were correctly or legally
asserted. Such indemnification shall be made within 30 days from the date such
Lender or the Administrative Agent (as the case may be) makes written demand
therefor. A certificate of the Administrative Agent or such Lender setting forth
in reasonable detail the basis for determining such indemnification shall be
forwarded to the Borrower through the Administrative Agent and shall be
conclusively presumed to be correct save for manifest error. Nothing contained
in this Section 2.20(c) shall prevent the Borrower from pursuing, at the sole
cost and expense of the Borrower, the refund of any such Taxes or Other Taxes
from the Foreign Lender which paid, or upon whose behalf the Borrower paid, such
Taxes or Other Taxes if the Borrower in good faith believes such taxes were
incorrectly or illegally asserted.

(d) Evidence of Payment. Within 30 days after the date of any payment of Taxes
or Other Taxes, the Borrower shall furnish to the Administrative Agent and the
applicable Lender, at its address referred to in Section 9.01, the original or a
certified copy of a receipt evidencing payment thereof or other evidence of
payment satisfactory to the Administrative Agent.

(e) Delivery of Tax Forms. To the extent required by Applicable Law to reduce or
eliminate withholding or payment of taxes, each Lender and the Administrative
Agent shall deliver to the Borrower, with a copy to the Administrative Agent, on
the Closing Date or concurrently with the delivery of the relevant Assignment
and Acceptance or any accession agreement executed and delivered in accordance

 

43



--------------------------------------------------------------------------------

with Section 2.24 or 2.28(a), as applicable, (i) two United States Internal
Revenue Service Forms W-9, Forms W-8ECI, Forms W-8BEN or Forms W-8BEN-E, as
applicable (or successor forms) properly completed and certifying in each case
that such Lender is entitled to a complete exemption from withholding or
deduction for or on account of any United States federal income taxes, and
(ii) an United States Internal Revenue Service Form W-9, W-8BEN or W-8BEN-E or
W-8ECI or successor applicable form, as the case may be, to establish an
exemption from United States backup withholding taxes. Each such Lender further
agrees to deliver to the Borrower, with a copy to the Administrative Agent, as
applicable, two Form W-9, Form W-8BEN, Form W-8BEN-E or Form W-8ECI, or
successor applicable forms or manner of certification, as the case may be, on or
before the date that any such form expires or becomes obsolete or after the
occurrence of any event requiring a change in the most recent form previously
delivered by it to the Borrower, certifying in the case of a Form W-9, Form
W-8BEN, Form W-8BEN-E or Form W-8ECI (or successor forms) that such Lender is
entitled to receive payments under this Agreement without deduction or
withholding of any United States federal income taxes (unless in any such case
an event (including without limitation any change in treaty, law or regulation)
has occurred prior to the date on which any such delivery would otherwise be
required which renders such forms inapplicable or the exemption to which such
forms relate unavailable and such Lender notifies the Borrower and the
Administrative Agent that it is not entitled to receive payments without
deduction or withholding of United States federal income taxes) and, in the case
of a Form W-9, Form W-8BEN, Form W-8BEN-E or Form W-8ECI, establishing an
exemption from United States backup withholding tax. If a payment made to a
Lender under any Loan Document would be subject to U.S. federal withholding Tax
imposed by FATCA if such Lender were to fail to comply with the applicable
reporting requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), such Lender shall deliver to the Borrower
and the Administrative Agent at the time or times prescribed by law and at such
time or times reasonably requested by the Borrower or the Administrative Agent
such documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Notwithstanding anything in any Loan Document to the
contrary, the Borrower shall not be required to pay additional amounts to any
Lender or the Administrative Agent under Section 2.20 or Section 2.17(c), (i) if
such Lender or the Administrative Agent fails to comply with the requirements of
this Section 2.20(e), other than to the extent that such failure is due to a
Change in Law occurring after the date on which such Lender or the
Administrative Agent became a party to this Agreement or (ii) that are the
result of such Lender’s or the Administrative Agent’s gross negligence or
willful misconduct, as applicable.

(f) Survival. Without prejudice to the survival of any other agreement of the
Borrower hereunder, the agreements and obligations of the Borrower and Lenders
contained in this Section 2.20 shall survive the payment in full of the
Obligations and the termination of the Commitments of all Lenders.

(g) Treatment of Certain Refunds. If the Administrative Agent or a Lender
determines, in its sole but reasonable discretion, that it has received a refund
of any Taxes or Other Taxes as to which it has been indemnified by the Borrower
or with respect to which the Borrower has paid additional amounts pursuant to
this Section, it shall pay to the Borrower an amount equal to such refund (but
only to the extent of indemnity payments made, or additional amounts paid, by
the Borrower under this Section with respect to the Taxes or Other Taxes giving
rise to such refund), net of all reasonable and documented out-of-pocket
expenses of the Administrative Agent or such Lender, as the case may be, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that the Borrower, upon the
request of the Administrative Agent or such Lender, agrees to repay the amount
paid over to the Borrower (plus any penalties, interest or other charges imposed
by the relevant Governmental Authority) to the Administrative Agent or such
Lender in the event the Administrative Agent or such Lender is required to repay
such refund to such Governmental Authority. This paragraph (g) shall not be
construed to require the Administrative Agent or any Lender to make available
its tax returns (or any other information relating to its taxes which it deems
confidential) to the Borrower or any other Person.

 

44



--------------------------------------------------------------------------------

(h) Indemnification by Lenders. Each Lender shall indemnify the Administrative
Agent within 10 days after demand therefor, for the full amount of any Excluded
Taxes attributable to such Lender that are payable or paid by the Administrative
Agent, and reasonable expenses arising therefrom or with respect thereto,
whether or not such Excluded Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document against any amount due to the
Administrative Agent under this paragraph (h). The agreements in this paragraph
(h) shall survive the resignation and/or replacement of the Administrative
Agent.

SECTION 2.21. Mitigation by Lenders. If any Lender requests compensation
pursuant to Section 2.17 or Section 2.19, or if the Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.20, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, solely in the judgment of
such Lender, such designation or assignment (a) would eliminate or reduce
amounts payable pursuant to Section 2.17, Section 2.19 or Section 2.20, as the
case may be, in the future and (b) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be practically
disadvantageous to such Lender. Failure or delay on the part of any Lender to
demand compensation pursuant to Section 2.17 or Section 2.19 shall not
constitute a waiver of such Lender’s right to demand such compensation, provided
that the Borrower shall not be required to compensate a Lender pursuant to such
Sections for any increased costs or reductions incurred more than 180 days prior
to the date that such Lender notifies the Borrower of the event giving rise to
such increased costs or reductions and of such Lender’s intention to claim
compensation therefor (except that if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the 180 day period referred
to above shall be extended to include the period of retroactive effect thereof).

SECTION 2.22. General Policy of Lenders. Notwithstanding anything in this
Agreement to the contrary, no Lender shall be entitled to compensation under
Section 2.17, Section 2.18, Section 2.19 or Section 2.20 if it shall not be the
general policy or practice of such Lender to demand such compensation in similar
circumstances and unless such demand is generally consistent with such Lender’s
treatment of comparable borrowers of such Lender with respect to similarly
affected commitments or loans.

SECTION 2.23. Rounding and Other Consequential Changes. Subject to Section 1.03,
without prejudice and in addition to any method of conversion or rounding
prescribed by any EMU Legislation and without prejudice to the respective
obligations of the Borrower to the Administrative Agent and the Lenders and the
Administrative Agent and the Lenders to the Borrower under or pursuant to this
Agreement, except as expressly provided in this Agreement, each provision of
this Agreement, including, without limitation, the right to combine currencies
to effect a set-off, shall be subject to such reasonable changes of
interpretation as the Administrative Agent may from time to time specify to be
necessary or appropriate to reflect the introduction of or change over to the
euro in Participating Member States.

SECTION 2.24. Increase in Commitments.

(a) After the Closing Date but prior to the Maturity Date, the Borrower shall
have the right to request from time to time additional Commitments (the
“Additional Commitments”) in an aggregate amount not to exceed $150,000,000,
each which request shall be made by the Borrower giving written notice (the
“Additional Commitment Notice”) to the Administrative Agent such details with
respect thereto as are reasonably requested by the Administrative Agent. Each
request for Additional Commitments shall request Additional Commitments in an
amount not less than $25,000,000 (or such lesser amount approved by the
Administrative Agent). Upon receipt of such request, the Administrative Agent
shall notify the existing Lenders of the requested Additional Commitments and
offer each such Lender an opportunity to participate

 

45



--------------------------------------------------------------------------------

at its sole discretion in the Additional Commitments. Any existing Lender that
does not agree (in its sole discretion) to provide a portion of the proposed
Additional Commitments within 10 days after receipt from the Administrative
Agent of such notice shall be deemed to have declined participation in any
amount of such proposed Additional Commitments. Notwithstanding any existing
Lender’s rejection of any portion of the proposed Additional Commitments, each
existing Lender shall remain a Lender hereunder, subject to the terms and
conditions hereof. In addition, the Borrower and the Administrative Agent may
offer to additional proposed Lenders that qualify as Eligible Assignees
(including any required consent of the Administrative Agent and/or the Swingline
Lender, such consent not to be unreasonably withheld) the opportunity to accept
all or a portion of the amount of the proposed Additional Commitments. The
allocation of the Additional Commitments among the Lenders and Eligible
Assignees who agree to accept any portion thereof shall be made by the Borrower,
in consultation with the Administrative Agent. Upon the effectiveness of the
Additional Commitments, (i) each Eligible Assignee (that is not an existing
Lender) which has been allocated any portion of the Additional Commitments shall
execute an accession agreement to this Agreement, (ii) the Commitments of the
existing Lenders which have been allocated any portion of the Additional
Commitments shall be increased by such amount, (iii) the Pro Rata Percentages of
the Lenders (including the Eligible Assignees as the new Lenders) shall be
adjusted to reflect such allocations, (iv) if applicable, and subject to the
payment of applicable amounts pursuant to Section 2.18 in connection therewith,
the Borrower shall be deemed to have made such borrowings and repayments of the
Revolving Loans, and the Lenders shall make such adjustments of outstanding
Revolving Loans between and among them, as shall be necessary to effect the
reallocation of the Commitments such that, after giving effect thereto, the
Revolving Loans shall be held by the Lenders (including the Eligible Assignees
as the new Lenders) ratably in accordance with their Commitments and (v) other
changes shall be made to the Loan Documents as may be necessary to reflect the
aggregate amount, if any, by which Lenders (including the Eligible Assignees as
the new Lenders) have agreed to increase their respective Commitments or make
new Commitments in response to the Borrower’s request for an increase in the
aggregate Commitments pursuant to this Section 2.24 and which other changes do
not adversely affect the rights of those Lenders who do not elect to increase
their respective Commitments, in each case without the consent of the Lenders
other than those Lenders increasing their Commitments.

(b) Notwithstanding the foregoing, an increase in the aggregate amount of the
Commitments pursuant to Section 2.24(a) shall be effective only if (i) no
Default or Event of Default shall have occurred and be continuing on the date
such increase is to become effective; (ii) each of the representations and
warranties made by the Borrower in this Agreement and the other Loan Documents
shall be true and correct on and as of the date of the Additional Commitment
Notice and the date such increase is to become effective with the same force and
effect as if made on and as of such date (or, if any such representation or
warrant is expressly stated to have been made as of a specific date, as of such
specific date); and (iii) the Administrative Agent shall have received such
documents and certificates as the Administrative Agent or its counsel may
reasonably request relating to the authorization of such increase.

SECTION 2.25. Special Provisions Regarding Revolving Loans.

(a) Upon the occurrence of a Sharing Event, automatically (and without the
taking of any action) (x) all then outstanding Eurocurrency Loans shall be
automatically converted into Eurodollar Loans denominated in dollars (in an
amount equal to the Equivalent Dollar Amount of the aggregate principal amount
of the Eurocurrency Loans on the date such Sharing Event first occurred, which
Eurodollar Loans denominated in dollars (i) shall thereafter be deemed to be ABR
Loans and (ii) unless the Sharing Event resulted solely from a termination of
the Commitments of all Lenders pursuant to clause (i) in the last paragraph of
Article VII, shall be immediately due and payable on the date such Sharing Event
has occurred) and (y) unless the Sharing Event resulted solely from a
termination of the Commitments of all Lenders, all accrued and unpaid interest
and other amounts owing with respect to such Eurocurrency Loans shall be
immediately due and payable in dollars, taking the Equivalent Dollar Amount of
such accrued and unpaid interest and other amounts.

 

46



--------------------------------------------------------------------------------

(b) Upon the occurrence of a Sharing Event (i) no further Revolving Loans or
Swingline Loans shall be made, (ii) all amounts from time to time accruing with
respect to, and all amounts from time to time payable on account of, any
outstanding Eurocurrency Loans (including, without limitation, any interest and
other amounts which were accrued but unpaid on the date of such purchase) shall
be payable in dollars as if such Eurocurrency Loans had originally been made in
dollars and shall be distributed by the relevant Lenders (or their affiliates)
to the Administrative Agent for the account of the Lenders which made such
Revolving Loans or are participating therein and (iii) the Commitments of the
Lenders and the Swingline Commitment of the Swingline Lender shall be
automatically terminated.

SECTION 2.26. Replacement of Certain Lenders. In the event any Lender (a) shall
have requested additional compensation from the Borrower under Section 2.17(c),
Section 2.19 or Section 2.20, (b) shall have given notice under Section 2.17 of
its inability to make or maintain as such any Eurocurrency Loan or Floating Rate
Loan, (c) is a Defaulting Lender hereunder, (d) shall have refused to make
Revolving Loans in requested alternative currencies under Section 1.05, or
(e) is a Non-Consenting Lender, the Borrower may, at its sole expense and
effort, require such Lender (each, a “Departing Lender”) to transfer and assign,
without recourse (in accordance with and subject to the restrictions contained
in, and the consents required by, Section 9.04) all its interests, rights and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such assigned obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided, however, that (i) such
assignment shall not conflict with any Applicable Law, (ii) the Borrower shall
have received a written consent of the Administrative Agent in the case of an
assignee that is not a Lender, which consent shall not unreasonably be withheld,
and (iii) the Borrower or such assignee shall have paid to the Departing Lender
in immediately available funds the principal of and interest accrued to the date
of such payment on the Loans made by it hereunder and all other amounts owed to
it hereunder. If such Departing Lender does not execute and deliver to the
Administrative Agent a duly completed Assignment and Acceptance and/or any other
documentation necessary to reflect such replacement within a period of time
deemed reasonable by the Administrative Agent after the later of (x) the date on
which the replacement Lender executes and delivers such Assignment and
Acceptance and/or such other documentation and (y) the date on which the
Departing Lender receives all payments described in clause (iii), then such
Departing Lender shall be deemed to have executed and delivered such Assignment
and Acceptance and/or such other documentation as of such date and the Borrower
shall be entitled (but not obligated) to execute and deliver such Assignment and
Acceptance and/or such other documentation on behalf of such Departing Lender.

SECTION 2.27. Defaulting Lenders. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by Applicable Law:

(a) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 9.08(b) and the definition of “Required
Lenders”.

(b) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of such Defaulting
Lender (whether voluntary or mandatory, at maturity, or otherwise, and including
any amounts made available to the Administrative Agent for the account of such
Defaulting Lender pursuant to Section 9.06), shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the Swingline Lender hereunder; third, if so
determined by the Administrative Agent or requested by the Swingline Lender, to
be held as cash collateral for future funding obligations of such Defaulting
Lender of any participation in any Swingline Loan; fourth, as the Borrower may
request (so long as no Default or Event of Default exists), to the funding of
any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the

 

47



--------------------------------------------------------------------------------

Borrower, to be held in a non-interest bearing deposit account and released pro
rata in order to (x) satisfy obligations of such Defaulting Lender to fund Loans
under this Agreement and (y) be held as cash collateral for future funding
obligations of such Defaulting Lender of any participation in any Swingline
Loan; sixth, to the payment of any amounts owing to the Administrative Agent,
the Lenders or the Swingline Lender as a result of any judgment of a court of
competent jurisdiction obtained by the Administrative Agent, any Lender or the
Swingline Lender against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Agreement; seventh, so long as no
Default or Event of Default exists, to the payment of any amounts owing to the
Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; and eighth,
to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction, provided that if (i) such payment is a payment of the principal
amount of any Revolving Loans or of any funded participations in Swingline Loans
for which such Defaulting Lender has not fully funded its appropriate share and
(ii) such Revolving Loans or funded participations in Swingline Loans were made
at a time when the conditions set forth in Section 4.01 were satisfied or
waived, such payment shall be applied solely to pay the Revolving Loans of, and
funded participations in Swingline Loans owed to, all Non-Defaulting Lenders on
a pro rata basis prior to being applied to the payment of any Revolving Loans
of, or funded participations in Swingline Loans owed to, such Defaulting Lender.
Any payments, prepayments or other amounts paid or payable to a Defaulting
Lender that are applied (or held) to pay amounts owed by a Defaulting Lender or
to post cash collateral pursuant to this Section 2.27(b) shall be deemed paid to
and redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

(c) Reallocation of Pro Rata Percentages to Reduce Fronting Exposure. During any
period in which there is a Defaulting Lender, all or any part of such Defaulting
Lender’s obligation to acquire, refinance or fund participations in Swingline
Loans pursuant to Section 2.02(b) shall be reallocated among the Non-Defaulting
Lenders in accordance with their respective Pro Rata Percentages (computed
without giving effect to the Commitment of such Defaulting Lender), provided
that (i) each such reallocation shall be given effect only if, at the date the
applicable Lender becomes a Defaulting Lender, no Default or Event of Default
exists, (ii) the representations and warranties set forth in Article III hereof
shall be true and correct in all material respects on and as of the date of such
reallocation with the same effect as though made on and as of such date, except
to the extent such representations and warranties expressly relate to an earlier
date, and (iii) the aggregate obligation of each Non-Defaulting Lender to
acquire, refinance or fund participations in Swingline Loans shall not exceed
the positive difference, if any, of (A) the Commitment of that Non-Defaulting
Lender as decreased in connection with any outstanding Competitive Bid Loan in
accordance with Section 2.01(a) minus (B) the sum of (1) the aggregate
outstanding principal amount of the Revolving Loans of that Lender plus (2) such
Lender’s Pro Rata Percentage of outstanding Swingline Loans. No reallocation
hereunder shall constitute a waiver or release of any claim of any party
hereunder against a Defaulting Lender arising from that Lender having become a
Defaulting Lender, including any claim of a Non-Defaulting Lender as a result of
such Non-Defaulting Lender’s increased exposure following such reallocation.

(d) Prepayment of Swingline Loans. Promptly on demand by the Swingline Lender or
the Administrative Agent from time to time, the Borrower shall prepay Swingline
Loans in an amount of all Fronting Exposure with respect to the Swingline Lender
(after giving effect to Section 2.27(c)).

(e) Certain Fees.

(i) No Defaulting Lender shall be entitled to receive any Unused Fee or Facility
Fee pursuant to Section 2.07(a) for any period during which that Lender is a
Defaulting Lender.

(ii) With respect to any fees not required to be paid to any Defaulting Lender
pursuant to clause (i) above, the Borrower shall (x) pay to each Non-Defaulting
Lender that portion of any such fees otherwise payable to such Defaulting Lender
with respect to such Defaulting Lender’s participation in Swingline Loans that
has been reallocated to such Non-Defaulting Lender pursuant

 

48



--------------------------------------------------------------------------------

to Section 2.27(c), (y) pay to the Swingline Lender the amount of any such fees
otherwise payable to such Defaulting Lender to the extent allocable to such
Swingline Lender’s Fronting Exposure to such Defaulting Lender, and (z) not be
required to pay any remaining amount of any such fees.

(f) Defaulting Lender Cure. If the Borrower, the Administrative Agent and the
Swingline Lender agree in writing in their sole discretion that a Defaulting
Lender should no longer be deemed to be a Defaulting Lender, the Administrative
Agent will so notify the parties hereto, whereupon as of the date specified in
such notice and subject to any conditions set forth therein (which may include
arrangements with respect to any cash collateral), that Lender will, to the
extent applicable, purchase that portion of outstanding Revolving Loans and
funded and unfunded participations in Swingline Loans of the other Lenders or
take such other actions as the Administrative Agent may determine to be
necessary to cause the Revolving Loans and funded and unfunded participations in
Swingline Loans to be held on a pro rata basis by the Lenders in accordance with
their Pro Rata Percentages (without giving effect to Section 2.27(c)), whereupon
such Lender will cease to be a Defaulting Lender, provided that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Borrower while such Lender was a Defaulting Lender; and
provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
such Lender’s having been a Defaulting Lender.

SECTION 2.28. Certain Permitted Amendments.

(a) The Borrower may, by written notice to the Administrative Agent from time to
time beginning on the date that is 18 months after the Closing Date, but not
more than three times during the term of this Agreement (and with no more than
one such offer outstanding at any one time), make one or more offers (each, a
“Loan Modification Offer”) to all the Lenders to make one or more Permitted
Amendments pursuant to procedures reasonably specified by the Administrative
Agent and reasonably acceptable to the Borrower. Such notice shall set forth
(i) the terms and conditions of the requested Permitted Amendment and (ii) the
date on which such Permitted Amendment is requested to become effective (which
shall not be less than 10 Business Days or more than 30 Business Days after the
date of such notice, unless otherwise agreed to by the Administrative Agent).
Notwithstanding anything to the contrary in Section 9.08, each Permitted
Amendment shall only require the consent of the Borrower, the Administrative
Agent and those Lenders that accept the applicable Loan Modification Offer (such
Lenders, the “Accepting Lenders”), and each Permitted Amendment shall become
effective only with respect to the Loans and Commitments of the Accepting
Lenders. In connection with any Loan Modification Offer, the Borrower may, at
its sole option, terminate the aggregate Commitments of one or more of the
Lenders that are not Accepting Lenders, and in connection therewith shall repay
in full all outstanding Loans, and accrued but unpaid interest and fees (along
with any amount owing pursuant to Section 2.18), at such time owing to such
terminated Lender, with such termination taking effect, and any related
repayment being made, upon the effectiveness of the Permitted Amendment.
Additionally, to the extent the Borrower has terminated the Commitments of such
Lenders, it may request any other Eligible Assignee (including any required
consent of the Administrative Agent and/or the Swingline Lender, such consent
not to be unreasonably withheld) to provide a commitment to make loans on the
terms set forth in such Loan Modification Offer in an amount not to exceed the
amount of the Commitments terminated pursuant to the preceding sentence,
provided that each Eligible Assignee (that is not an existing Lender) shall
execute an accession agreement to this Agreement. Upon the effectiveness of any
Permitted Amendment and any termination of any Lender’s Commitments (and any
related repayment of Loans and unpaid interest and fees) pursuant to this
section and any related commitment of an Eligible Assignee with respect to such
terminated Commitments, subject to the payment of applicable amounts pursuant to
Section 2.18 in connection therewith, the Borrower shall be deemed to have made
such borrowings and repayments of the Loans, and the Lenders shall make such
adjustments of outstanding Loans between and among them, as shall be necessary
to effect the reallocation of the Commitments such that, after giving effect
thereto, the Loans shall be held by the Lenders (including the Eligible
Assignees as the new Lenders) ratably in accordance with their Commitments.

 

49



--------------------------------------------------------------------------------

(b) The Borrower and each Accepting Lender shall execute and deliver to the
Administrative Agent a Loan Modification Agreement and such other documentation
as the Administrative Agent shall reasonably specify to evidence the acceptance
of the Permitted Amendments and the terms and conditions thereof. The
Administrative Agent shall promptly notify each Lender as to the effectiveness
of each Loan Modification Agreement. Each of the parties hereto hereby agrees
that, upon the effectiveness of any Loan Modification Agreement, this Agreement
shall be deemed amended to the extent (but only to the extent) necessary to
reflect the existence and terms of the Permitted Amendment evidenced thereby and
only with respect to the Loans and Commitments of the Accepting Lenders,
including any amendments necessary to treat the applicable Loans and/or
Commitments of the Accepting Lenders as a new “Class” of loans and/or
commitments hereunder. Notwithstanding the foregoing, no Permitted Amendment
shall become effective unless the Administrative Agent, to the extent reasonably
requested by the Administrative Agent, shall have received legal opinions, board
resolutions, officer’s and secretary’s certificates and other documentation
consistent with those delivered on the Closing Date under this Agreement.

(c) “Permitted Amendments” means any or all of the following: (i) an extension
of the Maturity Date, (ii) an increase in the interest rate with respect to the
Loans and/or Commitments of the Accepting Lenders, (iii) the inclusion of
additional fees to be payable to the Accepting Lenders in connection with the
Permitted Amendment (including any upfront fees), (iv) such amendments to this
Agreement and the other Loan Documents as shall be appropriate, in the
reasonable judgment of the Administrative Agent, to provide the rights and
benefits of this Agreement and other Loan Documents to each new “Class” of loans
and/or commitments resulting therefrom, provided that (A) the allocation of the
participation exposure with respect to any then-existing or subsequently made
Swingline Loan as between the commitments of such new “Class” and the
Commitments of the then-existing Lenders shall be made on a pro rata basis as
between the commitments of such new “Class” and the Commitments of the
then-existing Lenders, (B) the Swingline Commitment may not be extended without
the prior written consent of the Swingline Lender, and only to the extent the
Swingline Commitment so extended does not exceed the aggregate Commitments
extended pursuant to clause (i) above, (C) payments of principal and interest on
Loans (including loans of Accepting Lenders) shall continue to be shared pro
rata in accordance with Section 2.11(c), except that notwithstanding
Section 2.11(c) the Loans and Commitments of the Lenders that are not Accepting
Lenders may be repaid and terminated on their applicable Maturity Date, without
any pro rata reduction of the Commitments and repayment of loans of Accepting
Lenders with a different Maturity Date, and (v) such other amendments to this
Agreement and the other Loan Documents as shall be appropriate, in the
reasonable judgment of the Administrative Agent, to give effect to the foregoing
Permitted Amendments.

(d) This Section 2.28 shall supersede any provision in Section 9.08 to the
contrary. Notwithstanding any reallocation into extending and non-extending
“Classes” in connection with a Permitted Amendment, all Loans to the Borrower
under this Agreement shall rank pari passu in right of payment.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to each of the Lenders that:

SECTION 3.01. Organization; Powers. Each of the Borrower and the Restricted
Subsidiaries (a) is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization, except for inactive Restricted
Subsidiaries that do not engage in any business and whose failure to be validly
existing or in good standing would not reasonably be expected to have a Material
Adverse Effect, (b) has all requisite power and authority to own its property
and assets and to carry on its business as now conducted and as proposed to be
conducted, (c) is qualified to do business in every jurisdiction where such
qualification is required, except where the failure so to qualify would not
result in a Material Adverse Effect, and (d) in the case of each Loan Party, has
the power and authority to execute, deliver and perform its obligations under
each Loan Document to which it is party and each other agreement or instrument
contemplated thereby and in the case of the Borrower, to borrow and incur other
obligations hereunder.

 

50



--------------------------------------------------------------------------------

SECTION 3.02. Authorization. The execution, delivery and performance by each
Loan Party of the Loan Documents to which it is to be a party and in the case of
the Borrower the borrowings of the Loans, the use of proceeds thereof
(collectively, the “Transactions”) (a) have been duly authorized by all
requisite action, including approval of such Loan Party’s Board of Directors (if
applicable) and if required, stockholder action on the part of such Loan Party,
or, in the case of the use of proceeds thereof, will be so authorized in the
ordinary course after the Closing Date, and (b) will not (i) violate (A) any
provision of law, statute, rule or regulation applicable to the Borrower or any
Subsidiary if such matter could reasonably be expected to have a Material
Adverse Effect, or of the certificate or articles of incorporation or other
constitutive documents or by-laws of the Borrower or any Subsidiary, (B) any
order of any Governmental Authority if such matter could reasonably be expected
to have a Material Adverse Effect or (C) any provision of any indenture,
agreement or other instrument to which the Borrower or any Subsidiary is a party
or by which any of them or any of their property is or may be bound if such
matter could reasonably be expected to have a Material Adverse Effect, (ii) be
in conflict with, result in a breach of or constitute (alone or with notice or
lapse of time or both) a default under any such indenture, agreement or other
instrument if such matter could reasonably be expected to have a Material
Adverse Effect or (iii) result in the creation or imposition of any Lien (other
than pursuant to the Loan Documents or the Indenture) upon or with respect to
any property or assets now owned or hereafter acquired by the Borrower or any
Restricted Subsidiary.

SECTION 3.03. Enforceability. This Agreement has been duly executed and
delivered by the Borrower and constitutes, and each other Loan Document when
executed and delivered by the Loan Parties party thereto will constitute, a
legal, valid and binding obligation of the Borrower and the other Loan Parties
enforceable against the Borrower and the other Loan Parties in accordance with
its terms, except as may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, or similar laws affecting the enforcement of
creditors’ rights generally and by general principles of equity.

SECTION 3.04. Governmental Approvals. No action, consent or approval of,
registration or filing with or any other action by any Governmental Authority is
or will be required in connection with the Transactions, except such as have
been made or obtained and are in full force and effect or will be made or
obtained in accordance with applicable laws, except when failure to obtain any
such consents or approvals could not reasonably be expected to cause a Material
Adverse Effect or jeopardize enforceability of any of the Loan Documents.

SECTION 3.05. Financial Statements. The Borrower has heretofore furnished to
Administrative Agent (i) the Consolidated balance sheets and statements of
income and cash flow of the Borrower and its Consolidated Subsidiaries as of and
for the fiscal year ended December 31, 2014, audited and accompanied by the
opinion of Ernst & Young LLP, independent public accountants and (ii) the
unaudited Consolidated balance sheets and statements of income and cash flow of
the Borrower and its Consolidated Subsidiaries as of and for the fiscal quarter
ended March 31, 2015 certified by the Financial Officer of the Borrower. Such
financial statements present fairly the financial condition and results of
operations of the Borrower and its Consolidated Subsidiaries as of such dates
and for such periods. Such balance sheets and the notes thereto disclose all
material liabilities, direct or contingent, of the Borrower and its Consolidated
Subsidiaries as of the dates thereof. Such financial statements were prepared in
accordance with GAAP applied on a consistent basis.

SECTION 3.06. No Material Adverse Change. As of the date hereof, there has been
no material adverse change in the business, assets, operations, property,
condition, financial or otherwise, material contingent liabilities or material
agreements of the Borrower and the Restricted Subsidiaries, taken as a whole,
since December 31, 2014, not previously disclosed in writing to the
Administrative Agent or Lenders or disclosed in public filings of the Borrower
made with the Securities and Exchange Commission prior to the Closing Date and
publicly available electronically at www.sec.gov or www.choicehotels.com (it
being understood that changes in general economic conditions shall not be deemed
to constitute such a material adverse change).

 

51



--------------------------------------------------------------------------------

SECTION 3.07. Title to Properties; Possession Under Leases.

(a) Each of the Borrower and the Restricted Subsidiaries has good and marketable
title to, or valid leasehold interests in, all its properties and assets, except
(i) for minor defects in title that do not interfere with its ability to conduct
its business as currently conducted or to utilize such properties and assets for
their intended purposes or (ii) where such failure would not otherwise,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. All such material properties and assets are free and clear of
Liens, other than Liens permitted by Section 6.02(a).

(b) Each of the Borrower and the Restricted Subsidiaries has complied with all
obligations under all leases to which it is a party and all such leases are in
full force and effect, except to the extent any failure to do so would not
reasonably be expected to have a Material Adverse Effect. Each of the Borrower
and the Subsidiaries enjoys peaceful and undisturbed possession under all such
material leases, except to the extent any failure to do so would not reasonably
be expected to have a Material Adverse Effect.

SECTION 3.08. Subsidiaries. Schedule 3.08 sets forth as of the date hereof a
list of all Subsidiaries of the Borrower, their respective jurisdictions of
formation and the percentage ownership interest of the Borrower therein.

SECTION 3.09. Litigation; Compliance with Laws.

(a) There are not any actions, suits or proceedings at law or in equity or by or
before any Governmental Authority now pending or, to the knowledge of any
Responsible Officer of the Borrower, threatened against or affecting the
Borrower or any Restricted Subsidiary or any business, property or rights of any
such Person and to the knowledge of any Responsible Officer of the Borrower
there are not any investigations now pending or threatened against the Borrower
or any Restricted Subsidiary, in each case, (i) which involve any Loan Document
or the Transactions (excluding any such actions, suits or proceedings threatened
by the Lenders or the Administrative Agent) or (ii) as to which there is a
reasonable probability of an adverse determination and which, if such probable
adverse determination occurred, could, individually or in the aggregate,
reasonably be anticipated to result in a Material Adverse Effect.

(b) To the best knowledge of any Responsible Officer of the Borrower, neither
the Borrower nor any of the Subsidiaries is in violation of any law, rule or
regulation, or in default with respect to any judgment, writ, injunction or
decree of any Governmental Authority, where such violation or default could
reasonably be anticipated to result in a Material Adverse Effect.

SECTION 3.10. Agreements.

(a) Neither the Borrower nor any of the Subsidiaries is a party to any agreement
or instrument or subject to any corporate or other restriction that has resulted
or could reasonably be anticipated to result in a Material Adverse Effect.

(b) Neither the Borrower nor any of its Subsidiaries is in default in any manner
under any provision of any indenture or other agreement or instrument evidencing
Indebtedness, or any other material agreement or instrument to which it is a
party or by which it or any of its properties or assets are or may be bound,
where such default could reasonably be anticipated to result in a Material
Adverse Effect.

 

52



--------------------------------------------------------------------------------

SECTION 3.11. Federal Reserve Regulations.

(a) Neither the Borrower nor any of the Subsidiaries is engaged principally, or
as one of its important activities, in the business of extending credit for the
purpose of purchasing or carrying Margin Stock.

(b) Following application of the proceeds of each Loan, not more than
twenty-five percent (25%) of the value of the assets of the Borrower will be
Margin Stock. No part of the proceeds of any Loan has been used for any purpose
that violates the provisions of Regulations T, U or X.

SECTION 3.12. Investment Company Act. Neither the Borrower nor any Subsidiary is
an “investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940.

SECTION 3.13. Use of Proceeds. The Borrower will use the proceeds of the Loans
in accordance with Section 5.08.

SECTION 3.14. Tax Returns. Each of the Borrower and the Restricted Subsidiaries
has filed or caused to be filed all Federal, state, local and foreign tax
returns required to have been filed by it and has paid or caused to be paid all
taxes shown to be due and payable on such returns or on any assessments received
by it, except, in each case, (a) taxes that are being contested in good faith by
appropriate proceedings and for which the Borrower or such Subsidiary shall have
set aside on its books reserves as shall be required in conformity with GAAP or
(b) to the extent that the failure to do so would not reasonably be expected to
have a Material Adverse Effect.

SECTION 3.15. No Material Misstatements. No information, report, financial
statement, exhibit or schedule furnished by or on behalf of the Borrower to the
Administrative Agent or any Lender in connection with the negotiation of any
Loan Document or included therein or delivered pursuant thereto (other than
information of a general economic or industry nature) contained or contains any
untrue statement of material fact or omitted or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were or are made, not materially misleading, provided that
notwithstanding the foregoing with respect to financial projections, financial
projections shall, to the actual knowledge of the chief financial officer,
represent good faith estimates of the financial condition and operations of the
Borrower and its Subsidiaries (using assumptions that the chief financial
officer believes in good faith to be reasonable at the time prepared and made
available, it being recognized by the Administrative Agent and the Lenders that
such projections are not to be viewed as facts or guaranties of future
performance, that actual results during the period or periods covered by such
projections may differ from the projected results and that such differences may
be material and that the Borrower makes no representation that such projections
will in fact be realized).

SECTION 3.16. Employee Benefit Plans. With respect to each of the Plans, each of
the Borrower and its ERISA Affiliates is in compliance in all material respects
with the applicable provisions of ERISA and the regulations and published
interpretations thereunder. No Reportable Event has occurred as to which the
Borrower or any ERISA Affiliate was required to file a report with the PBGC
except as would not reasonably be expected to have a Material Adverse Effect.
The present value of all benefit liabilities under each Plan (based on those
assumptions used to fund such Plan) did not, as of the last annual valuation
date applicable thereto, exceed by more than $5,000,000 the value of the assets
of such Plan. Neither the Borrower nor any ERISA Affiliate has incurred any
Withdrawal Liability or any other liability under Title IV of ERISA (other than
premiums not yet due) that remains unpaid and that could result in a Material
Adverse Effect. Neither the Borrower nor any ERISA Affiliate has received any
notification that any Multiemployer Plan is in reorganization or has been
terminated within the meaning of Title IV of ERISA, and to the best knowledge of
any Responsible Officer of the Borrower no Multiemployer Plan is reasonably
expected to be in reorganization or to be terminated, where such reorganization
or termination has resulted or could reasonably be expected to result, through
increases in the contributions required to be made to such Plan or otherwise, in
a Material Adverse Effect. Neither the Borrower nor any ERISA Affiliate has
received any notice from the PBGC regarding the funded status of any plan.

 

53



--------------------------------------------------------------------------------

SECTION 3.17. Environmental Matters. Except with respect to matters that
individually or in the aggregate would not reasonably be expected to have a
Material Adverse Effect, the Borrower and each Restricted Subsidiary has
complied with all Federal, state, local and other statutes, ordinances, orders,
judgments, rulings and regulations relating to environmental pollution or to
environmental regulation or control or to employee health or safety. Except with
respect to matters that individually or in the aggregate would not reasonably be
expected to have a Material Adverse Effect, neither the Borrower nor any
Restricted Subsidiary has received notice of any failure so to comply. Except
with respect to matters that individually or in the aggregate would not
reasonably be expected to have a Material Adverse Effect, the Borrower’s and the
Subsidiaries facilities do not manage any hazardous wastes, hazardous
substances, hazardous materials, toxic substances, toxic pollutants or
substances similarly denominated, as those terms or similar terms are used in
the Resource Conservation and Recovery Act, the Comprehensive Environmental
Response Compensation and Liability Act, the Hazardous Materials Transportation
Act, the Toxic Substance Control Act, the Clean Air Act, the Clean Water Act or
any other applicable law, in violation of any such law or any regulations
promulgated pursuant thereto.

SECTION 3.18. Solvency. As of the Effective Date, with respect to the Borrower
and the Restricted Subsidiaries, collectively, (a) the fair valuation of and the
present fair saleable value of their assets exceed the amount that will be
required to be paid on or in respect of their existing debts and other probable
liabilities at a fair valuation (including contingencies) as such debts and
liabilities mature, as such value and such liabilities are determined in
accordance with Sections 101 of the Bankruptcy Code or Sections 1 and 2 of the
Uniform Fraudulent Transfer Act, (b) their assets do not constitute unreasonably
small capital for the Borrower and the Restricted Subsidiaries to carry out
their businesses as now conducted and as proposed to be conducted and (c) they
do not intend to incur debts or liabilities beyond their ability to pay such
debts and liabilities as they mature.

SECTION 3.19. OFAC. No Loan Party is a Person that is, or is owned or controlled
by Persons that are (i) the subject of any Sanctions or (ii) located, organized
or resident in a country or territory that is, or whose government is, the
subject of Sanctions.

SECTION 3.20. Intellectual Property. Except as could not reasonably be expected
to have a Material Adverse Effect:

(a) The Borrower and each of its Restricted Subsidiaries owns or has the right
to use, under valid license agreements or otherwise, all material patents,
licenses, franchises, trademarks, trademark rights, trade names, trade name
rights, trade secrets and copyrights (collectively, “Intellectual Property”)
necessary to the conduct of their respective businesses as now conducted,
without known conflict with any patent, license, franchise, trademark, trade
secret, trade name, copyright, or other proprietary right of any other Person;

(b) The Borrower and each of its Restricted Subsidiaries have taken all such
steps as they deem reasonably necessary to protect their respective rights under
and with respect to such Intellectual Property;

(c) To the knowledge of any Responsible Officer of the Borrower, no claim has
been asserted in writing by any Person with respect to the use of any
Intellectual Property by the Borrower or any of its Restricted Subsidiaries, or
challenging or questioning the validity of any Intellectual Property; and

(d) The use of such Intellectual Property by the Borrower and each of its
Restricted Subsidiaries does not infringe on the rights of any Person, subject
to such claims and infringements as do not, in the aggregate, give rise to any
material liabilities on the part of the Borrower or any of its Restricted
Subsidiaries.

 

54



--------------------------------------------------------------------------------

SECTION 3.21. Anti-Corruption Laws. The Borrower, the Guarantors, and all of
their respective Subsidiaries and, to the knowledge of any Responsible Officer
of the Borrower or any Guarantor, all directors, officers, employees, agents or
Affiliates thereof, are in compliance in all material respects with
Anti-Corruption Laws.

ARTICLE IV

CONDITIONS OF LENDING

The effectiveness of this Agreement and the obligations of the Lenders to make
Loans hereunder are subject to the satisfaction of the following conditions:

SECTION 4.01. All Credit Events. On the date of the making of each Loan (each
such event being called a “Credit Event”):

(a) The Administrative Agent shall have received a notice of such Credit Event
as required by Section 2.03, Section 2.04, or Section 2.10, as the case may be.

(b) The representations and warranties set forth in Article III hereof shall be
true and correct in all material respects on and as of the date of such Credit
Event with the same effect as though made on and as of such date, unless
qualified as to materiality or Material Adverse Effect, in which case such
representations and warranties shall be true and correct in all respects and
except to the extent such representations and warranties expressly relate to an
earlier date, in which case such representations and warranties shall have been
true and correct on and as of such earlier date.

(c) No Default or Event of Default shall have occurred and be continuing. Each
Credit Event shall be deemed to constitute a representation and warranty by the
Borrower on the date of such Credit Event as to the matters specified in
paragraphs (b) and (c) of this Section 4.01.

SECTION 4.02. First Credit Event. On the Effective Date:

(a) The Administrative Agent shall have received (i) a copy of the certificate
or articles of incorporation (or analogous documents) and all amendments thereto
of each Loan Party certified as of a recent date by the Secretary of State (or
other appropriate Governmental Authority) of the state (or country) of its
organization or such other evidence as is reasonably satisfactory to the
Administrative Agent; (ii) a certificate as to the good standing (or other
analogous certification to the extent available) of each Loan Party as of a
recent date, from the appropriate Secretary of State (or other appropriate
Governmental Authority) or such other evidence as is reasonably satisfactory to
the Administrative Agent; (iii) a certificate of the Secretary or Assistant
Secretary of each Loan Party dated the Effective Date and certifying (A) that
attached thereto is a true and complete copy of the by-laws (or such other
analogous documents to the extent available) of such Loan Party as in effect on
the Effective Date and at all times since a date prior to the date of the
resolutions described in clause (B) below, (B) that attached thereto is a true
and complete copy of resolutions duly adopted by the Board of Directors of such
Loan Party authorizing the execution, delivery and performance of the Loan
Documents to which it is party, and in the case of the Borrower, the borrowings
hereunder, and that such resolutions have not been modified, rescinded or
amended and are in full force and effect, (C) that the certificate or articles
of incorporation (or analogous documents) of such Loan Party have not been
amended since the date of the last amendment thereto shown on the certificate of
good standing (or other analogous certification or such other evidence
reasonably satisfactory to the Administrative Agent) furnished pursuant to
clause (i) or (ii) above, and (D) as to the incumbency and specimen signature of
each officer executing any Loan Document or any other document delivered in
connection herewith on behalf of such Loan Party; (iv) a certificate of another
officer as to the incumbency and specimen signature of the Secretary or
Assistant Secretary executing the certificate pursuant to (iii) above; and
(v) such other documents as the Administrative Agent or the Lenders may
reasonably request.

 

55



--------------------------------------------------------------------------------

(b) The Administrative Agent shall have received a certificate of the Borrower,
dated the Effective Date and signed by a Financial Officer of the Borrower
confirming compliance with the conditions precedent set forth in paragraphs
(b) and (c) of Section 4.01.

(c) The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Effective Date.

(d) The Administrative Agent shall have received a favorable written opinion of
(i) Hogan Lovells US LLP, special counsel to the Borrower and the Guarantors and
(ii) Alston & Bird, LLP, Georgia counsel to the Borrower and Guarantors, each
dated the Effective Date and addressed to the Administrative Agent and the
Lenders, in form and substance satisfactory to the Administrative Agent and the
Lenders, and the Borrower hereby instructs such counsel to deliver such opinions
to the Administrative Agent.

(e) Neither the Borrower nor any of its Restricted Subsidiaries shall have
outstanding any Indebtedness, other than (i) Indebtedness incurred under the
Loan Documents and (ii) other Indebtedness permitted under Section 6.01 and
outstanding on the Effective Date.

(f) The Existing Credit Agreement and all commitments thereunder to lend shall
have been terminated, all letters of credit issued thereunder shall have been
terminated, all amounts outstanding thereunder shall have been paid in full and
all Liens, if any, securing any obligations thereunder or under any related
agreement shall have been permanently released and the Administrative Agent
shall have received evidence satisfactory in form and substance to it
demonstrating such termination, payment and release.

(g) The Administrative Agent shall have received counterparts of all Loan
Documents signed on behalf of each applicable Loan Party.

(h) The Administrative Agent shall have received an original Note duly executed
by the Borrower and payable to the order of each Lender that has requested the
same.

(i) The Administrative Agent shall have received completed requests for
information dated a recent date, including UCC, judgment, tax, litigation and
bankruptcy searches with respect to each applicable Loan Party, and, in the case
of UCC searches, listing all effective financing statements filed in the
jurisdictions specified by the Administrative Agent that name any Loan Party as
debtor, together with copies of such financing statements.

(j) The Loan Parties shall have received all material governmental, shareholder
and third party consents and approvals necessary (or any other material consents
as determined in the reasonable discretion of the Administrative Agent) in
connection with the transactions contemplated by this Agreement and the other
Loan Documents and the other transactions contemplated hereby and all applicable
waiting periods shall have expired without any action being taken by any Person
that could reasonably be expected to restrain, prevent or impose any material
adverse conditions on any of the Loan Parties or such other transactions or that
could seek or threaten any of the foregoing, and no law or regulation shall be
applicable which in the reasonable judgment of the Administrative Agent could
reasonably be expected to have such effect.

(k) No action, proceeding, investigation, regulation or legislation shall have
been instituted, threatened or proposed before any Governmental Authority to
enjoin, restrain, or prohibit, or to obtain substantial damages in respect of,
or which is related to or arises out of this Agreement or the other Loan
Documents or the consummation of the transactions contemplated hereby or
thereby, or which, in the Administrative Agent’s sole discretion, would make it
inadvisable to consummate the transactions contemplated by this Agreement or the
other Loan Documents or the consummation of the transactions contemplated hereby
or thereby.

 

56



--------------------------------------------------------------------------------

(l) No material adverse change in the business, assets, operations, property,
liabilities (actual or contingent) or condition (financial or otherwise) of the
Loan Parties and their Subsidiaries, taken as a whole, shall have occurred since
December 31, 2014 except as disclosed in public filings of the Borrower made
with the Securities and Exchange Commission prior to the Closing Date and
publicly available electronically at www.sec.gov or www.choicehotels.com.

(m) The Borrower and each Guarantor shall have provided to the Administrative
Agent and the Lenders the documentation and other information requested by the
Administrative Agent in order to comply with requirements of the PATRIOT Act.

(n) The Administrative Agent shall have received a breakage indemnity letter
agreement in form and substance reasonably satisfactory to it, dated not later
than the earliest applicable deadline set forth in Section 2.03(a), signed on
behalf of the Borrower.

(o) The Administrative Agent shall have received a Notice of Account Designation
in the form attached hereto as Exhibit A-2.

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notices shall be conclusive and binding.

ARTICLE V

AFFIRMATIVE COVENANTS

The Borrower covenants and agrees with each Lender that, so long as this
Agreement shall remain in effect or the principal of or interest on any Loan,
any fees or any other expenses or amounts payable under any Loan Document shall
be unpaid (other than contingent indemnification obligations to the extent no
claim giving rise thereto has been asserted), unless the Required Lenders shall
otherwise consent in writing, the Borrower shall, and shall cause each of the
Restricted Subsidiaries to:

SECTION 5.01. Existence; Businesses and Properties.

(a) Do or cause to be done all things necessary to preserve, renew and keep in
full force and effect its legal existence, except as otherwise permitted under
Section 6.05, and except for inactive Restricted Subsidiaries that do not engage
in any business and except for Restricted Subsidiaries whose failure to maintain
legal existence would not reasonably be expected to have a Material Adverse
Effect.

(b) Do or cause to be done all things necessary to obtain, preserve, renew,
extend and keep in full force and effect the rights, licenses, permits,
franchises, authorizations, patents, copyrights, trademarks and trade names used
in the conduct of its business, except to the extent any failure to do so would
not reasonably be expected to have a Material Adverse Effect; comply with all
applicable laws, rules, regulations and orders of any Governmental Authority,
whether now in effect or hereafter enacted, except to the extent any failure to
do so would not reasonably be expected to have a Material Adverse Effect.

(c) (i) maintain and operate its business in primarily the manner in which it is
presently conducted and operated; and (ii) at all times maintain and preserve
all property used in the conduct of such business and keep such property in good
repair, working order and condition and from time to time make, or cause to be
made, all needful and proper repairs, renewals, additions, improvements and
replacements thereto necessary in order that the business carried on in
connection therewith may be properly conducted at all times, provided that the
foregoing clauses (i) and (ii) shall not prohibit the Borrower or any Restricted
Subsidiary from discontinuing or changing the operation and maintenance of any
Restricted Subsidiary, property or business if such discontinuance or change
would not reasonably be expected to have a Material Adverse Effect.

 

57



--------------------------------------------------------------------------------

SECTION 5.02. Insurance. Keep its insurable properties adequately insured at all
times by financially sound and reputable insurers; maintain such other
insurance, to such extent and against such risks, including fire and other risks
insured against by extended coverage, as is customary with companies in the same
or similar businesses, including public liability insurance against claims for
personal injury or death or property damage occurring upon, in, about or in
connection with the use of any properties owned, occupied or controlled by it;
and maintain such other insurance as may be required by law.

SECTION 5.03. Taxes. Pay and discharge promptly when due all taxes, assessments
and governmental charges or levies imposed upon it or upon its income or profits
or in respect of its property, before the same shall become delinquent or in
default, as well as all lawful and valid claims for labor, materials and
supplies or otherwise which, if unpaid, would reasonably be expected to have a
Material Adverse Effect; provided, however, that such payment and discharge
shall not be required with respect to any such tax, assessment, charge, levy or
claim so long as the validity or amount thereof shall be contested in good faith
by appropriate proceedings and the Borrower or such Restricted Subsidiary shall
have set aside on its books reserves with respect thereto as shall be required
in conformity with GAAP.

SECTION 5.04. Financial Statements, Reports, etc. In the case of the Borrower,
furnish to the Administrative Agent (for further delivery by the Administrative
Agent to the Lenders in accordance with its customary practice):

(a) within 90 days after the end of each fiscal year, its audited Consolidated
balance sheets and related statements of income and cash flow, showing the
financial condition of the Borrower and its Consolidated Subsidiaries as of the
close of such fiscal year and the results of its operations and the operations
of such Subsidiaries during such year, all audited by independent public
accountants of recognized national standing reasonably acceptable to the
Administrative Agent and accompanied by an opinion of such accountants (which
shall not be qualified in any material respect) to the effect that such
Consolidated financial statements fairly present the financial condition and
results of operations of the Borrower on a Consolidated basis in accordance with
GAAP consistently applied;

(b) within 50 days after the end of each of the first three fiscal quarters of
each fiscal year, beginning with the fiscal quarter ending June 30, 2015, its
unaudited Consolidated balance sheets and related statements of income and cash
flow, showing the financial condition of the Borrower and its Consolidated
Subsidiaries as of the close of such fiscal quarter and the results of its
operations and the operations of such Subsidiaries during such fiscal quarter
and the then elapsed portion of the fiscal year, all certified by the Financial
Officer of the Borrower as fairly presenting in all material respects the
financial condition and results of operations of the Borrower on a Consolidated
basis in accordance with GAAP consistently applied, subject to normal year-end
audit adjustments and the absence of footnotes;

(c) concurrently with any delivery of financial statements under clause (a) or
(b) above, a certificate of the accounting firm or the Financial Officer of the
Borrower opining on or certifying such statements (which certificate, when
furnished by an accounting firm, may be limited to accounting matters and
disclaim responsibility for legal interpretations) and in any event will be
based on the actual knowledge after due inquiry of the Person giving the
certificate, and:

(i) certifying that no Event of Default or Default has occurred or, if such an
Event of Default or Default has occurred, specifying the nature and extent
thereof and any corrective action taken or proposed to be taken with respect
thereto;

(ii) setting forth computations in reasonable detail satisfactory to the
Administrative Agent demonstrating compliance with the covenants contained in
Sections 6.11 and 6.12 (except that the requirements set forth in this clause
(ii) shall not apply to the quarterly financial statements related to the fiscal
quarter ending on June 30, 2015); and

 

58



--------------------------------------------------------------------------------

(iii) with respect to the computations delivered pursuant to
Section 5.04(c)(ii), the Financial Officer shall break out and separately
provide the financial information relating solely to Domestic Subsidiaries that
are Unrestricted Subsidiaries and certify the accuracy of such information;

(d) promptly after the same become publicly available, copies (which such
deliveries may be made by email or facsimile) of all periodic and other reports,
proxy statements and other materials filed by it with the Securities and
Exchange Commission, or any Governmental Authority succeeding to any of or all
the functions of said Commission, or with any national securities exchange, or
distributed to its shareholders, as the case may be;

(e) promptly upon a Responsible Officer becoming aware of a change in the Debt
Rating (including the initial issuance of any Investment Grade Rating or the
failure to maintain any Investment Grade Rating); and

(f) promptly, from time to time, such other information regarding the
operations, business affairs and financial condition of the Borrower or any
Restricted Subsidiary, or compliance with the terms of any Loan Document, as the
Administrative Agent or any Lender may reasonably request, including, without
limitation, any information that the Administrative Agent or any Lender deems
reasonably necessary from time to time in order to ensure compliance with all
applicable Sanctions and Anti-Corruption Laws.

Any of the deliveries required by this Section 5.04 may be made by email or
facsimile to the Administrative Agent in accordance with Section 9.01, provided
that the financial statements required to be delivered pursuant to paragraphs
(a) and (b) above and the information required to be delivered pursuant to
paragraph (d) above shall be deemed to have been delivered on the date on which
the Borrower has posted, and has provided notice to the Administrative Agent of
such posting of, such information on the Borrower’s and/or the Securities and
Exchange Commission’s website on the internet at the website address provided in
such notice, or at another website accessible by the Lenders without charge.
Notwithstanding the foregoing, (i) the Borrower shall deliver paper copies of
the reports and financial statements referred to in paragraphs (a) and (b) of
this Section 5.04 to the Administrative Agent or any Lender who requests the
Borrower to deliver such paper copies until written notice to cease delivering
paper copies is given by the Administrative Agent or such Lender and (ii) upon
request of the Administrative Agent, the Borrower shall deliver a paper copy of
the certificate required by paragraph (c) of this Section 5.04.

The Borrower hereby acknowledges that (a) the Administrative Agent will make
available to the Lenders materials and/or information provided by or on behalf
of the Borrower hereunder (collectively, “Borrower Materials”) by posting the
Borrower Materials on SyndTrak Online or another similar electronic system (the
“Platform”) and (b) certain of the Lenders may be “public-side” Lenders (i.e.,
Lenders that do not wish to receive material non-public information with respect
to the Borrower or its securities) (each, a “Public Lender”). The Borrower
hereby agrees that, if requested by the Administrative Agent, it will use
commercially reasonable efforts to identify that portion of the Borrower
Materials that may be distributed to the Public Lenders and that (i) all such
Borrower Materials shall be clearly and conspicuously marked “PUBLIC” which, at
a minimum, shall mean that the word “PUBLIC” shall appear prominently on the
first page thereof; (ii) by marking Borrower Materials “PUBLIC,” the Borrower
shall be deemed to have authorized the Administrative Agent and the Lenders to
treat such Borrower Materials as not containing any material non-public
information (although it may be sensitive and proprietary) with respect to the
Borrower or its securities for purposes of United States Federal and state
securities laws (provided, however, that to the extent such Borrower Materials
constitute Proprietary Information, they shall be treated as set forth in
Section 9.15); (iii) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Investor;”
and (iv) the Administrative Agent shall be entitled to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Investor.” Notwithstanding the
foregoing, (x) the Borrower shall be under no Obligation to mark any Borrower
Materials “PUBLIC” and (y) each Public Lender shall designate to the
Administrative Agent one or more persons who are entitled to receive and view
Borrower Materials containing material non-public information to the same extent
as Lenders that are not Public Lenders.

 

59



--------------------------------------------------------------------------------

SECTION 5.05. Litigation and Other Notices. Furnish to the Administrative Agent
written notice of the following promptly after learning of it (for further
delivery by the Administrative Agent to the Lenders in accordance with its
customary practice):

(a) any Event of Default or Default, specifying the nature and extent thereof
and the corrective action (if any) proposed to be taken with respect thereto;

(b) the filing or commencement of, or any written threat or notice of intention
of any Person to file or commence, any action, suit or proceeding, whether at
law or in equity or by or before any Governmental Authority, against the
Borrower or any Affiliate thereof as to which there is a reasonable probability
of an adverse determination and which, if such probable adverse determination
occurred, could reasonably be anticipated to result in a Material Adverse
Effect; and

(c) any development that has resulted in a Material Adverse Effect.

SECTION 5.06. ERISA. (a) Comply in all material respects with the applicable
provisions of ERISA and (b) furnish to the Administrative Agent and each Lender
(i) as soon as possible, and in any event within 30 days after any Responsible
Officer of the Borrower or any ERISA Affiliate either knows or has reason to
know that any Reportable Event has occurred that alone or together with any
other Reportable Event could reasonably be expected to result in liability of
the Borrower or any ERISA Affiliate in an aggregate amount exceeding
$10,000,000, a statement of a Financial Officer of the Borrower setting forth
details as to such Reportable Event and the action proposed to be taken with
respect thereto, together with a copy of the notice, if any, of such Reportable
Event given to the PBGC, (ii) promptly after receipt thereof, a copy of any
notice the Borrower or any ERISA Affiliate may receive from the PBGC relating to
the funded status of any Plan or to the intention of the PBGC to terminate any
Plan or Plans (other than a Plan maintained by an ERISA Affiliate which is
considered an ERISA Affiliate only pursuant to subsection (m) or (o) of
Section 414 of the Code) or to appoint a trustee to administer any Plan or
Plans, (iii) within 10 days after the due date for filing with the PBGC pursuant
to Section 412(n) of the Code of a notice of failure to make a required
installment or other payment with respect to a Plan, a statement of a Financial
Officer of the Borrower setting forth details as to such failure and the action
proposed to be taken with respect thereto, together with a copy of such notice
given to the PBGC and (iv) promptly and in any event within 30 days after
receipt thereof by the Borrower or any ERISA Affiliate from the sponsor of a
Multiemployer Plan, a copy of each notice received by the Borrower or any ERISA
Affiliate concerning (A) the imposition of Withdrawal Liability in excess of
$5,000,000 or (B) a determination that a Multiemployer Plan is, or is expected
to be, terminated or in reorganization, in each case within the meaning of Title
IV of ERISA.

SECTION 5.07. Maintaining Records; Access to Properties and Inspections.
Maintain all financial records in accordance with GAAP and upon reasonable
notice by any Lender permit any representatives designated by such Lender,
subject to Section 9.15, to visit and inspect the financial records and the
properties of the Borrower or any Restricted Subsidiary at reasonable times
during normal business hours and as often as requested and to make extracts from
and copies of such financial records, and permit any representatives designated
by any Lender to discuss the affairs, finances and condition of the Borrower or
any Restricted Subsidiary with the officers thereof and independent accountants
therefor. So long as no Event of Default exists, the Borrower shall not be
required to reimburse for expenses incurred in connection with more than one
inspection or examination per fiscal year, which such one inspection or
examination shall be arranged by the Administrative Agent.

SECTION 5.08. Use of Proceeds. Use the proceeds of the Loans only (a) to pay off
the Existing Credit Agreement and certain other existing Indebtedness of the
Borrower and its Subsidiaries on the Closing Date, (b) to pay fees and expenses
in connection with the entering into of this Agreement and the

 

60



--------------------------------------------------------------------------------

Facilities, and the related transactions, and (c) for general corporate purposes
of the Borrower and its Restricted Subsidiaries, including, without limitation,
working capital, investments, acquisitions, payments of dividends, repurchasing
outstanding capital stock and capital expenditures (provided that such
activities are permitted by any other provisions of this Agreement and the other
Loan Documents). In no event shall (a) any part of the proceeds of the Loans be
used by any Loan Party (i) to purchase or carry margin stock or to extend credit
to others for the purpose of purchasing or carrying Margin Stock or (ii) fund
any operations in, finance any investments or activities in, or make any
payments to, a Person in violation of any Anti-Terrorism Law or any
Anti-Corruption Laws, (b) the funds used to repay the Facilities be derived from
any unlawful activity in violation of any Anti-Terrorism Law or any
Anti-Corruption Laws (c) more than twenty-five percent (25%) of the value of the
assets of the Borrower and its Subsidiaries be Margin Stock.

SECTION 5.09. Subsidiaries; Principal Properties.

(a) Additional Domestic Subsidiary. If at any time after the Closing Date the
Borrower or any Subsidiary creates or acquires any Domestic Subsidiary with
assets in excess of $5,000,000 (other than in connection with a Permitted
Corporate Transaction), then:

(i) not later than the required date of delivery of the certificate required by
Section 5.04(c) for the fiscal period in which such Domestic Subsidiary was
formed or acquired (or such date that is no more than 60 days later as may be
agreed by the Administrative Agent, in its discretion), designate such Domestic
Subsidiary as a Restricted Subsidiary or an Unrestricted Subsidiary in
accordance with Section 5.09(b);

(ii) in the case of a Restricted Subsidiary, the Borrower shall, not later than
the required date of delivery of the certificate required by Section 5.04(c) for
the fiscal period in which such Domestic Subsidiary was formed or acquired (or
such date that is no more than 60 days later as may be agreed by the
Administrative Agent, in its discretion) cause such Restricted Subsidiary to
deliver to the Administrative Agent (A) a duly executed Guarantee Joinder
Agreement and (B) such other documents and certificates as may be reasonably
requested by the Administrative Agent with respect to such Domestic Subsidiary
and its Guarantee Joinder Agreement, all in form, content and scope reasonably
satisfactory to the Administrative Agent, provided that in the event any such
Domestic Subsidiary is a Wholly Owned Subsidiary but is intended to be disposed
of, in whole or in part (so that it will cease to be a Wholly Owned Subsidiary)
by the Borrower or Subsidiary of the Borrower that owns the equity interests in
such Domestic Subsidiary not later than the end of the fiscal quarter
immediately following the fiscal quarter in which such Domestic Subsidiary was
created or acquired, and such intent is provided to the Administrative Agent in
a written notice not later than the required date of delivery of the certificate
required by Section 5.04(c) for the fiscal period in which such Domestic
Subsidiary was formed or acquired, the foregoing requirements of this
Section 5.09(a)(ii) shall not be required unless such Domestic Subsidiary
remains a Wholly Owned Subsidiary as of the last day of such next succeeding
fiscal quarter, in which case such requirements shall be required to be
satisfied in accordance with this Section 5.09(a)(ii) as if such Domestic
Subsidiary had been created or acquired during such next succeeding fiscal
quarter.

(b) Designation and Redesignation of Subsidiaries. So long as no Default or
Event of Default exists or would result from such designation or redesignation,
the Borrower may, at any time upon written notice to the Administrative Agent,
(1) redesignate any Restricted Subsidiary as an Unrestricted Subsidiary,
(2) redesignate any Unrestricted Subsidiary as a Restricted Subsidiary,
(3) designate any newly created or acquired Domestic Subsidiary as an
Unrestricted Subsidiary or (4) designate any Domestic Subsidiary formed in
connection with a Permitted Corporate Transaction as a Restricted Subsidiary or
an Unrestricted Subsidiary. Other than in connection with a Permitted Corporate
Transaction, no such designation of a new Subsidiary as an Unrestricted
Subsidiary or redesignation of a Restricted Subsidiary as an Unrestricted
Subsidiary under this subsection (b) shall be permitted unless, at the time in
question, the Borrower would have the right, without causing a Default or Event
of Default, to (i) distribute to its

 

61



--------------------------------------------------------------------------------

shareholders as an in-kind dividend the equity interest owned by the Borrower
(directly or indirectly) in such Restricted Subsidiary or newly created or
acquired Domestic Subsidiary, (ii) to distribute to its shareholders as a cash
dividend an amount of money equal to the fair market value of the assets owned
by such Restricted Subsidiary or newly created or acquired Domestic Subsidiary
or (iii) invest an amount of money equal to the value of such Unrestricted
Subsidiary’s assets directly or indirectly in the equity of such Unrestricted
Subsidiary within the applicable dollar limits prescribed by Section 6.04.

(c) Certain Releases. Other than during the continuance of a Default or Event of
Default, at the request of the Borrower, the Administrative Agent shall release
any Guarantor from the Guarantee Agreement in connection with (i) the sale,
transfer or other disposition of such Guarantor, permitted by this Agreement
(including, without limitation, in connection with any transaction that results
in such Guarantor ceasing to be a Wholly Owned Domestic Subsidiary), of all or
substantially all of the assets owned by such Guarantor in an Asset Sale
permitted by this Agreement, or (ii) a redesignation of such Guarantor as an
Unrestricted Subsidiary pursuant to Section 5.09(b), provided that prior to any
such release pursuant to clause (i) of this subsection (c), the Borrower shall
deliver a certificate of the Financial Officer of the Borrower setting forth in
reasonable detail computations evidencing compliance with Sections 6.11 and 6.12
on a pro forma basis after giving effect to such release and certifying that no
Default or Event of Default has occurred and is continuing, or would occur after
giving effect to such release.

(d) Principal Properties. Cause the Borrower’s direct or indirect interest in
each Principal Property to be acquired directly by the Borrower or through a
Wholly Owned Subsidiary that holds no other material assets other than such
Principal Property and assets relating thereto.

ARTICLE VI

NEGATIVE COVENANTS

The Borrower covenants and agrees with each Lender and the Administrative Agent
that, so long as this Agreement shall remain in effect or the principal of or
interest on any Loan, any fees or any other expenses or amounts payable under
any Loan Document shall be unpaid (other than contingent indemnification
obligations to the extent no claim giving rise thereto has been asserted),
unless the Required Lenders shall otherwise consent in writing, the Borrower
shall not, and shall not cause or permit any of the Restricted Subsidiaries to:

SECTION 6.01. Indebtedness. Incur, create or assume any Indebtedness if (a) a
Default or an Event of Default would exist after giving effect to the
incurrence, creation or assumption of such Indebtedness or (b) in the case of
Indebtedness incurred by an Unrestricted Subsidiary that is not a Guarantor,
such Indebtedness is Recourse to the Borrower or any Loan Party.

SECTION 6.02. Liens. Create, incur, assume or permit to exist any Lien on any
property or assets (including stock or other securities of any Person, including
any Restricted Subsidiary) now owned or hereafter acquired by it or on any
income or revenues or rights (excluding rights of first refusal) in respect of
any thereof, except Liens satisfying any of the following tests:

(a) Liens on property or assets of the Borrower and its Restricted Subsidiaries
existing on the date hereof and set forth in Schedule 6.02; provided, however,
that such Liens shall secure only those obligations which they secure on the
date hereof except as otherwise permitted hereunder;

(b) any Lien existing on any property or asset prior to the acquisition thereof
by the Borrower or any Restricted Subsidiary; provided, however, that (i) such
Lien is not created in contemplation of or in connection with such acquisition
and (ii) such Lien does not apply to any other property or assets of the
Borrower or any Restricted Subsidiary;

 

62



--------------------------------------------------------------------------------

(c) Liens for taxes, assessments or governmental or quasi-governmental charges
or levies not yet due or which are being contested in compliance with
Section 5.03;

(d) carriers’, warehousemen’s, mechanics, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business and securing obligations
that are not due or which are being contested in compliance with Section 5.03;

(e) statutory liens of landlords in respect of property leased by the Borrower
or any Restricted Subsidiary;

(f) pledges and deposits made in the ordinary course of business in compliance
with workmen’s compensation, unemployment insurance and other social security
laws or regulations;

(g) deposits and other Liens in scope consistent with industry practice to
secure the performance of bids, trade contracts (other than for Indebtedness),
leases (other than Capital Lease Obligations), statutory obligations, surety and
appeal bonds, performance bonds and other obligations of a like nature incurred
in the ordinary course of business;

(h) zoning restrictions, easements, rights-of-way, restrictions on use of real
property and other similar encumbrances incurred in the ordinary course of
business which, in the aggregate, are not substantial in amount and do not
materially detract from the value of the property subject thereto or interfere
with the ordinary conduct of the business of the Borrower and its Restricted
Subsidiaries taken as a whole;

(i) Liens created under the Loan Documents to secure the Obligations (and
refinancings thereof);

(j) other Liens to secure purchase-money Indebtedness (including Capital Lease
Obligations) of the Borrower or any Restricted Subsidiary; and refinancings,
renewals and replacements thereof, provided that (i) such Liens do not apply to
any property or assets of the Borrower or any Restricted Subsidiary consisting
of franchise brands (whether now owned or hereafter acquired) and related
Franchise Agreements and (ii) each such Lien is limited to the property and
assets acquired in connection with such purchase-money Indebtedness;

(k) other Liens to secure Non-Recourse Indebtedness of the Borrower or any
Restricted Subsidiary and refinancings, renewals and replacements thereof,
provided that such Liens do not apply to any property or assets of the Borrower
or any Restricted Subsidiary consisting of franchise brands (whether now owned
or hereafter acquired) and related Franchise Agreements;

(l) Liens to secure Recourse Indebtedness of the Borrower or any Restricted
Subsidiary and permitted refinancings thereof, provided that (i) such Lien does
not apply to any property or assets of the Borrower or such Restricted
Subsidiary consisting of franchise brands (whether now owned or hereafter
acquired) and related Franchise Agreements and (ii) the aggregate outstanding
principal amount of Recourse Indebtedness secured by Liens shall not at any time
exceed the greater of (A) $25,000,000 and (B) 15% of Consolidated Net Assets;

(m) Liens on the property of the Borrower or any of its Restricted Subsidiaries
in favor of landlords securing licenses, subleases or leases entered into in the
ordinary course of business and not materially interfering with the conduct of
the business of the Borrower and its Restricted Subsidiaries taken as a whole;

(n) Liens arising from precautionary UCC financing statement filings (or
equivalent filings, registrations or agreements in foreign jurisdictions)
regarding operating leases entered into by the Borrower or any of its Restricted
Subsidiaries in the ordinary course of business;

 

63



--------------------------------------------------------------------------------

(o) Liens securing judgments which do not constitute an Event of Default or
Liens created by or existing from any litigation or legal proceeding that are
currently being contested in good faith by appropriate proceedings and with
respect to which adequate reserves are being maintained in accordance with GAAP;

(p) customary Liens in favor of a banks or other depository or financial
institutions arising as a matter of law and encumbering deposits or other funds
maintained with such financial institution (including rights of setoff);

(q) Liens on insurance policies and the proceeds thereof securing the financing
of the premiums with respect thereto;

(r) Liens of a collecting bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection;

(s) Liens in the nature of good faith deposits required in connection with, or
escrow arrangements securing indemnification obligations associated with, any
investment transaction permitted under Section 6.04;

(t) Liens resulting from the refinancing, renewal or extension of obligations
secured by any Lien permitted by clause (a) or (b) of this Section 6.02, so long
as (x) the principal amount of the obligations secured thereby is not increased
as a result thereof (except to the extent Liens securing any such incremental
obligations are independently permitted under (and applied as a utilization of
the basket described in) Section 6.02(l) above) and (y) such renewals,
replacements and extensions do not result in Liens applying to any property or
assets which are not already subject to the Liens securing the respective
obligations being renewed, replaced or extended; and

(u) Liens on any Principal Property or the Capital Stock of any Principal
Property Subsidiary granted in favor of the trustee under the Indenture that are
pari passu with the Liens granted in favor of the Administrative Agent under the
Loan Documents.

SECTION 6.03. Sale and Lease-Back Transactions. Enter into any Sale and
Lease-Back Transaction unless immediately thereafter the value (determined as of
the time of sale in accordance with GAAP) of all property the subject of Sale
and Lease-Back Transactions, when added to the aggregate principal amount of
Indebtedness of the Borrower or any Restricted Subsidiary secured at such time
by Liens permitted only under Sections 6.02(j) and (k), does not exceed 15% of
Consolidated Total Assets at such time.

SECTION 6.04. Investments, Loans and Advances. Purchase, hold or acquire any
Capital Stock, comparable ownership interests, evidences of indebtedness or
other securities of, make or permit to exist any loans or advances to, or make
any investment or any other interest in, any other Person, except:

(a) loans, advances, capital contributions, guarantees and other investments
existing on the date hereof and loans, advances, capital contributions,
guarantees and other investments by the Borrower or any Restricted Subsidiary in
the capital stock or comparable ownership interests of any Subsidiary, including
by means of contributions by any Subsidiary of Hotel Properties, provided that
all such investments made in Unrestricted Subsidiaries following the Effective
Date (other than all such investments in Unrestricted Subsidiaries made in
connection with a Permitted Corporate Transaction) shall not exceed an aggregate
amount of $50,000,000 at any time outstanding;

(b) loans, advances, capital contributions, guarantees and other investments by
the Borrower to Restricted Subsidiaries or by Subsidiaries to the Borrower or
any Restricted Subsidiary, in each case to the extent no Default or Event of
Default would result after giving effect thereto;

 

64



--------------------------------------------------------------------------------

(c) Permitted Liquid Investments;

(d) so long as no Default or Event of Default has occurred and is continuing,
loans and advances by the Borrower and its Restricted Subsidiaries to their
employees, officers, and directors in the ordinary course of business in an
aggregate amount outstanding at any time not in excess of $2,000,000;

(e) other investments, capital contributions, guarantees, loans and advances
made in connection with hospitality-related business activities and ancillary
business activities reasonably related thereto other than investments in
Unrestricted Subsidiaries (which shall be governed by subsection (a) above),
provided that (i) no Default or Event of Default has occurred and is continuing,
or would exist after giving effect thereto and (ii) the Borrower is in
compliance with Sections 6.11 and 6.12 (both immediately before and immediately
after giving effect thereto);

(f) so long as no Default or Event of Default has occurred and is continuing,
repurchases of the outstanding stock of the Borrower in accordance with
Section 6.10;

(g) other investments, capital contributions, guarantees, loans and advances not
otherwise permitted pursuant to this Section 6.04 in an aggregate amount
outstanding at any time not in excess of $5,000,000; and

(h) Hedging Agreements of the Borrower or any of its Restricted Subsidiaries
entered into by such Person in the ordinary course of business for
non-speculative purposes.

For purposes of Section 5.09(a) and clauses (a) and (g) of this Section 6.04,
calculations shall be on the basis of amounts actually invested, net of any
return on investment or return of capital with respect to such investments, and
without regard to any write-up or write-down of the value of such investments.

SECTION 6.05. Mergers and Consolidations. Merge into or consolidate with any
other Person, or permit any other Person to merge into or consolidate with it,
or sell, transfer, lease or otherwise dispose of (in one transaction or in a
series of transactions) all or substantially all its assets whether now owned or
hereafter acquired, except that:

(a) (i) the Borrower may merge or consolidate with a Subsidiary or (ii) a
Subsidiary may merge or consolidate with the Borrower, in each case so long as
the Borrower is the surviving entity;

(b) any Subsidiary may merge or consolidate with any Restricted Subsidiary so
long as the Restricted Subsidiary is the surviving entity or so long as the
surviving entity becomes a Restricted Subsidiary and promptly complies with
Section 5.09(a) (unless such Subsidiary is then designated as an Unrestricted
Subsidiary in accordance with Section 5.09);

(c) any Restricted Subsidiary may merge or consolidate with another Restricted
Subsidiary;

(d) the Borrower or any Subsidiary may merge or consolidate with another Person;
provided, however, that (i) the Borrower or such Subsidiary is the surviving
entity, or in the case of a Subsidiary, such merger or consolidation of such
Subsidiary into another Person is an Asset Sale permitted hereunder and (ii) no
Default or Event of Default has occurred and is continuing, or would exist after
giving effect to such merger or consolidation; and

(e) the Borrower and any of its Restricted Subsidiaries may consummate Asset
Sales permitted by Section 6.06.

SECTION 6.06. Asset Sales. Consummate any Asset Sale if (a) a Default or Event
of Default has occurred and is continuing, or would occur after giving effect
thereto or (b) such Asset Sale

 

65



--------------------------------------------------------------------------------

consists of any franchise brand (whether now owned or hereafter acquired) and
the Borrower would not be in pro forma compliance with the covenants set forth
in Sections 6.11 and 6.12 after giving effect to such Asset Sale and any
substantially simultaneous repayment of Indebtedness with the proceeds thereof.

SECTION 6.07. Transactions with Affiliates. Except in connection with a
Permitted Corporate Transaction, sell or transfer any property or assets to, or
purchase or acquire any property or assets from, or otherwise enter into any
other transactions with, any of its Affiliates unless (i) such transaction is
conducted in the ordinary course of business at prices and on terms and
conditions not less favorable to the Borrower or such Restricted Subsidiary than
could be obtained on an arms-length basis from unrelated third parties,
(ii) such transaction is between or among the Borrower and the Restricted
Subsidiaries or (iii) permitted by Sections 6.04, 6.05 or 6.10, provided that
the Borrower or any Restricted Subsidiary may not enter into any of the
foregoing transactions with an Affiliate that is an Unrestricted Subsidiary if a
Default or an Event of Default has occurred and is continuing.

SECTION 6.08. Certain Accounting Changes; Organizational Documents. (a) Change
its fiscal year end from December 31, or make any change in its accounting
treatment and reporting practices except as required or permitted by GAAP or
(b) amend, modify or change its articles of incorporation (or corporate charter
or other similar organizational documents) or amend, modify or change its bylaws
(or other similar documents) in any manner that is adverse in any material
respect to the rights or interests of the Lenders.

SECTION 6.09. Negative Pledges. Except with respect to prohibitions against
other encumbrances on specific property encumbered to secure payment of
particular Indebtedness (which Indebtedness relates solely to such specific
property, and improvements and accretions thereto and proceeds thereof, and is
otherwise permitted hereby), enter into any agreement prohibiting the creation
or assumption of any Lien upon the properties or assets of the Borrower or any
Loan Party to secure the Obligations, whether now owned or hereafter acquired,
provided that the foregoing shall not apply to (w) any prohibitions or
requirements set forth either (i) in any Loan Document or (ii) in any document
with respect to any other Indebtedness so long as such prohibition permits a
Lien securing the Obligations either without securing such other Indebtedness or
by requiring such other Indebtedness also to be secured by a Lien on such
assets, either pari passu with or on a subordinated basis to the Obligations,
(x) restrictions or conditions imposed by law, (y) customary restrictions and
conditions contained in agreements relating to the sale of any asset or property
pending such sale, provided such restrictions and conditions apply only to the
asset or property that is sold and such sale is permitted hereunder or
(z) customary provisions in leases, licenses and other agreements restricting
the assignment thereof.

SECTION 6.10. Restricted Payments. Declare or pay any dividends, purchase,
redeem, retire, defease or otherwise acquire for value any of its Capital Stock
now or hereafter outstanding, return any capital to its stockholders, partners
or members (or the equivalent Persons thereof) as such, make any distribution of
assets, Capital Stock, obligations or securities to its stockholders, partners
or members (or the equivalent Persons thereof) as such; provided, however, that
the Borrower may take such actions only so long as no Event of Default shall
have occurred and be continuing or would result therefrom and (a) any such
dividends or other payments declared or paid by the Borrower shall not exceed
$50,000,000 in the aggregate for any calendar year if the Consolidated Leverage
Ratio exceeds 4.00:1.00 both immediately before and immediately after giving
effect to the payment of such contemplated dividend or payment or (b) such
actions are taken in connection with a Permitted Corporate Transaction.

SECTION 6.11. Consolidated Leverage Ratio. As of the last day of each fiscal
quarter commencing with the fiscal quarter ending on September 30, 2015 and
thereafter, in the case of the Borrower, permit the Consolidated Leverage Ratio
to exceed 4.50:1.00.

SECTION 6.12. Consolidated Fixed Charge Coverage Ratio. In the case of the
Borrower, permit the Consolidated Fixed Charge Coverage Ratio as of the last day
of each fiscal quarter commencing

 

66



--------------------------------------------------------------------------------

with the fiscal quarter ending on September 30, 2015 to be less than 2.50:1.00;
provided, that if the Borrower shall have achieved an Investment Grade Rating,
then so long as the Borrower maintains an Investment Grade Rating, the
requirements of this Section 6.12 shall no longer apply.

SECTION 6.13. Use of Proceeds. The Borrower will not directly or indirectly use
the proceeds of the Loans, or lend, contribute or otherwise make available to
any Subsidiary, joint venture partner or other Person such extensions of credit
or proceeds, (A) to fund any activities or businesses of or with any Person, or
in any country or territory, that, at the time of such funding, is, or whose
government is, the subject of Sanctions, or (B) in any other manner that would
result in a violation of Sanctions by any Person (including any Person
participating in the Facility, whether as underwriter, advisor, investor, or
otherwise) or any Anti-Corruption Laws.

ARTICLE VII

EVENTS OF DEFAULT

In case of the happening of any of the following events (“Events of Default’’):

(a) any representation or warranty made or deemed made (such representation or
warranty being deemed made as provided in Section 4.01) in or in connection with
any Loan Document or Loan hereunder, or any representation, warranty, statement
or information contained in any report, certificate, financial statement or
other instrument furnished in connection with or pursuant to any Loan Document,
shall prove to have been false or misleading in any material respect when so
made, deemed made or furnished;

(b) default shall be made in the payment of any principal of any Loan when and
as the same shall become due and payable, whether at the due date thereof or at
a date fixed for prepayment thereof or by acceleration thereof or otherwise;

(c) default shall be made in the payment of any interest on any Loan or any fee
or any other amount (other than an amount referred to in clause (b) above) due
under any Loan Document, when and as the same shall become due and payable, and
such default shall continue unremedied for a period of five Business Days;

(d) default shall be made in the due observance or performance by the Borrower
of any covenant, condition or agreement contained in Section 5.01(a) or in
Article VI;

(e) default shall be made in the due observance or performance by the Borrower
of any covenant, condition or agreement contained in any Loan Document (other
than those specified in clauses (b), (c) and (d) above) and such default shall
continue unremedied (i) for a period of 10 Business Days after notice thereof
from the Administrative Agent to the Borrower in the case of Sections 5.04(a),
5.04(b), 5.04(c), 5.05(a), and 5.09 or (ii) for a period of 30 days after notice
from the Administrative Agent to the Borrower in all other cases;

(f) the Borrower or any other Loan Party shall (i) fail to pay any principal or
interest due in respect of any Indebtedness (other than in respect of the
Facility) in an aggregate principal amount (or, with respect to any Hedging
Agreement, the Termination Value) in excess of $30,000,000, when and as the same
shall become due and payable by the Borrower or such Loan Party, after taking
into account all applicable notice, grace or cure periods or (ii) fail to
observe or perform any other term, covenant, condition or agreement contained in
any agreement or instrument evidencing or governing any Indebtedness (other than
in respect of the Facility) in an aggregate principal amount (or, with respect
to any Hedging Agreement, the Termination Value) in excess of $30,000,000, or
permit any other event to occur, if the effect of any failure or event referred
to in this clause (ii) is to cause, or to permit the holder or holders of such

 

67



--------------------------------------------------------------------------------

Indebtedness or a trustee on its or their behalf to cause, after taking into
account all applicable notice, grace or cure periods, such Indebtedness to
become due prior to its stated maturity or, with respect to a Hedging Agreement,
such Hedging Agreement to be terminated;

(g) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of the Borrower or any other Loan Party (other than an Insignificant
Subsidiary), or of a substantial part of the property or assets of the Borrower
or any other Loan Party (other than an Insignificant Subsidiary), under Title 11
of the United States Code, as now constituted or hereafter amended, or any other
Federal, state or foreign bankruptcy, insolvency, receivership or similar law,
(ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Borrower or any other Loan Party (other
than an Insignificant Subsidiary), or for a substantial part of the property or
assets of the Borrower or any other Loan Party (other than an Insignificant
Subsidiary), or (iii) the winding-up or liquidation of the Borrower or any other
Loan Party (other than an Insignificant Subsidiary); and such proceeding or
petition shall continue undismissed for 90 days or an order or decree approving
or ordering any of the foregoing shall be entered;

(h) the Borrower or any other Loan Party (other than an Insignificant
Subsidiary), shall (i) voluntarily commence any proceeding or file any petition
seeking relief under Title 11 of the United States Code, as now constituted or
hereafter amended, or any other Federal, state or foreign bankruptcy,
insolvency, receivership or similar law, (ii) consent to the institution of, or
fail to contest in a timely and appropriate manner, any proceeding or the filing
of any petition described in clause (g) above, (iii) apply for or consent to the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any other Loan Party (other than an
Insignificant Subsidiary) or for a substantial part of the property or assets of
the Borrower or any other Loan Party (other than an Insignificant Subsidiary),
(iv) file an answer admitting the material allegations of a petition filed
against it in any such proceeding, (v) make a general assignment for the benefit
of creditors, (vi) become unable, admit in writing its inability or fail
generally to pay its debts as they become due or (vii) take any action for the
purpose of effecting any of the foregoing;

(i) one or more judgments for the payment of money in an aggregate amount (net
of any amounts paid or fully covered by independent third party insurance as to
which the relevant insurance company does not dispute coverage) in excess of
$30,000,000 shall be rendered against the Borrower, any other Loan Party or any
combination thereof and the same shall remain undischarged for a period of 90
consecutive days during which execution shall not be effectively stayed, or any
judgment creditor shall levy upon assets or properties of the Borrower or any
other Loan Party to enforce any such judgment and such levy has not been
effectively stayed within 10 days;

(j) a Reportable Event or Reportable Events, or a failure to make a required
installment or other payment (within the meaning of Section 430 of the Code),
shall have occurred with respect to any Plan or Plans that reasonably could be
expected to result in liability of the Borrower to the PBGC or to a Plan in an
aggregate amount exceeding $10,000,000 and, within 30 days after the reporting
of any such Reportable Event to the Administrative Agent or after the receipt by
the Administrative Agent of the statement required pursuant to Section 5.06, the
Administrative Agent shall have notified the Borrower in writing that (i) the
Required Lenders have made a determination that, on the basis of such Reportable
Event or Reportable Events or the failure to make a required payment, there are
reasonable grounds (A) for the termination of such Plan or Plans by the PBGC,
(B) for the appointment by the appropriate United States District Court of a
trustee to administer such Plan or Plans or (C) for the imposition of a lien in
favor of a Plan or the PBGC and (ii) as a result thereof an Event of Default
exists hereunder; or a trustee shall be appointed by a United States District
Court to administer any such Plan or Plans; or the PBGC shall institute
proceedings to terminate any Plan or Plans;

(k) (i) the Borrower or any ERISA Affiliate shall have been notified by the
sponsor of a Multiemployer Plan that it has incurred Withdrawal Liability to
such Multiemployer Plan, (ii) the Borrower

 

68



--------------------------------------------------------------------------------

or such ERISA Affiliate does not have reasonable grounds for contesting such
Withdrawal Liability or is not in fact contesting such Withdrawal Liability in a
timely and appropriate manner and (iii) the amount of the Withdrawal Liability
specified in such notice, when aggregated with all other amounts required to be
paid to Multiemployer Plans in connection with Withdrawal Liabilities
(determined as of the date or dates of such notification), exceeds $10,000,000
or requires payments exceeding $2,000,000 in any year;

(l) the Borrower or any ERISA Affiliate shall have been notified by the sponsor
of a Multiemployer Plan that such Multiemployer Plan is in reorganization or is
being terminated, within the meaning of Title IV of ERISA, if solely as a result
of such reorganization or termination the aggregate annual contributions of the
Borrower and its ERISA Affiliates to all Multiemployer Plans that are then in
reorganization or have been or are being terminated have been or will be
increased over the amounts required to be contributed to such Multiemployer
Plans for their most recently completed plan years by an amount exceeding
$2,500,000;

(m) there shall have occurred a Change in Control; or

(n) Any provision of any Loan Document after delivery thereof pursuant to
Section 5.09(a)(ii) or Section 9.20 shall for any reason (other than pursuant to
the terms thereof) cease to be valid and binding on or enforceable against any
Loan Party which is party to it, or any such Loan Party shall so state in
writing;

then, and in every such event (other than an event with respect to the Borrower
described in clause (g) or (h) above), and at any time thereafter during the
continuance of such event, the Administrative Agent, at the request of the
Required Lenders, shall, by notice to the Borrower, take any or all of the
following actions, at the same or different times: (i) terminate forthwith the
Commitments and (ii) declare the Loans then outstanding to be forthwith due and
payable in whole or in part, whereupon the principal of the Loans so declared to
be due and payable, together with accrued interest thereon and any unpaid
accrued fees and all other liabilities of the Borrower accrued hereunder and
under any other Loan Document, shall become forthwith due and payable, without
presentment, demand, protest or any other notice of any kind, all of which are
hereby expressly waived by the Borrower, anything contained herein or in any
other Loan Document to the contrary notwithstanding; and in any event with
respect to the Borrower described in clause (g) or (h) above, the Commitments
shall automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and any unpaid accrued fees and all other
liabilities of the Borrower accrued hereunder and under any other Loan Document,
shall automatically become due and payable, without presentment, demand, protest
or any other notice of any kind, all of which are hereby expressly waived by the
Borrower, anything contained herein or in any other Loan Document to the
contrary notwithstanding.

ARTICLE VIII

THE AGENT

SECTION 8.01. Appointment. Each of the Lenders hereby irrevocably designates and
appoints the Administrative Agent named herein to act on its behalf as the
Administrative Agent of such Lender under this Agreement and the other Loan
Documents for the term hereof and each such Lender irrevocably authorizes the
Administrative Agent named herein, as Administrative Agent for such Lender, to
take such action on its behalf under the provisions of this Agreement and the
other Loan Documents and to exercise such powers and perform such duties as are
expressly delegated to the Administrative Agent by the terms of this Agreement
and such other Loan Documents, together with such other powers as are reasonably
incidental thereto. Notwithstanding any provision to the contrary elsewhere in
this Agreement or such other Loan Documents, the Administrative Agent shall not
have any duties or responsibilities, except those expressly set forth herein and
therein, or any fiduciary relationship with any Lender, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or the

 

69



--------------------------------------------------------------------------------

other Loan Documents or otherwise exist against the Administrative Agent. Any
reference to the Administrative Agent in this Article VIII shall be deemed to
refer to the Administrative Agent solely in its capacity as Administrative Agent
and not in its capacity as a Lender.

SECTION 8.02. Delegation of Duties. The Administrative Agent may execute any of
its respective duties under this Agreement and the other Loan Documents by or
through agents or attorneys-in-fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties. The Administrative Agent shall
not be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by the Administrative Agent with reasonable care,
provided that this Section 8.02 shall not be construed to relieve such agents or
attorneys-in-fact from liability.

SECTION 8.03. Exculpatory Provisions. Neither the Administrative Agent nor any
of its officers, directors, employees, agents, attorneys-in-fact, subsidiaries
or Affiliates shall be (a) liable for any action lawfully taken or omitted to be
taken by it or such Person under or in connection with this Agreement or the
other Loan Documents (except for actions occasioned directly by its or such
Person’s own gross negligence or willful misconduct), or (b) responsible in any
manner to any of the Lenders for any recitals, statements, representations or
warranties made by the Borrower or any of the Loan Parties or any officer
thereof contained in this Agreement or the other Loan Documents or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Administrative Agent under or in connection with, this
Agreement or the other Loan Documents or for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or the other Loan
Documents or for any failure of the Borrower or any of the Loan Parties to
perform its obligations hereunder or thereunder. The Administrative Agent shall
not be under any obligation to any Lender to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or conditions
of, this Agreement, or to inspect the properties, books or records of the
Borrower or any of the Loan Parties.

SECTION 8.04. Reliance by the Administrative Agent.

(a) The Administrative Agent shall be entitled to rely, and shall be fully
protected in relying, upon any note, writing, resolution, notice, consent,
certificate, affidavit, letter, cablegram, telegram, email, telecopy, telex or
teletype message, statement, order or other document or conversation believed by
it to be genuine and correct and to have been signed, sent or made by the proper
Person or Persons and upon advice and statements of legal counsel (including,
without limitation, counsel to the Borrower), independent accountants and other
experts selected by the Administrative Agent. The Administrative Agent shall be
fully justified in failing or refusing to take any action under this Agreement
and the other Loan Documents unless it shall first receive such advice or
concurrence of the Required Lenders (or, when expressly required hereby or by
the relevant other Loan Documents, all the Lenders) as it deems appropriate or
it shall first be indemnified to its satisfaction by the Lenders against any and
all liability and expense which may be incurred by it by reason of taking or
continuing to take any such action except for its own gross negligence or
willful misconduct. The Administrative Agent shall in all cases be fully
protected in acting, or in refraining from acting, under this Agreement in
accordance with a request of the Required Lenders (or, when expressly required
hereby, all the Lenders), and such request and any action taken or failure to
act pursuant thereto shall be binding upon all the Lenders.

(b) For purposes of determining compliance with the conditions specified in
Section 4.02, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

(c) The Administrative Agent shall not be required to take any action that, in
its opinion or the opinion of its counsel, may expose the Administrative Agent
to liability or that is contrary to any Loan Document or applicable law,
including for the avoidance of doubt, any action that may be in

 

70



--------------------------------------------------------------------------------

violation of the automatic stay under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law or that may effect a forfeiture,
modification or termination of property of a Defaulting Lender in violation of
any Federal, state or foreign bankruptcy, insolvency, receivership or similar
law.

SECTION 8.05. Notice of Default. The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default
unless it has received notice from a Lender or the Borrower referring to this
Agreement, describing such Default or Event of Default and stating that such
notice is a “notice of default”. In the event that the Administrative Agent
receives such a notice, it shall promptly give notice thereof to the Swingline
Lender and the other Lenders (and if the notice comes from the Swingline Lender
or any other Lender, to the Borrower). The Administrative Agent shall take such
action with respect to such Default or Event of Default as shall be reasonably
directed by the Required Lenders (or, when expressly required hereby, all the
Lenders), provided that unless and until the Administrative Agent shall have
received such directions, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default or Event of Default as it shall deem advisable in the best
interests of the Lenders, except to the extent that other provisions of this
Agreement expressly require that any such action be taken or not be taken only
with the consent and authorization or the request of the Lenders or Required
Lenders, as applicable.

SECTION 8.06. Non-Reliance on the Administrative Agent and Other Lenders. Each
Lender expressly acknowledges that neither the Administrative Agent nor any of
its respective officers, directors, employees, agents, attorneys-in-fact,
subsidiaries or Affiliates has made any representations or warranties to it and
that no act by the Administrative Agent hereafter taken, including any review of
the affairs of the Borrower or any Loan Party, shall be deemed to constitute any
representation or warranty by the Administrative Agent to any Lender. Each
Lender represents to the Administrative Agent that it has, independently and
without reliance upon the Administrative Agent or any other Lender, and based on
such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Borrower and its
Subsidiaries and made its own decision to make its Loans and enter into this
Agreement. Each Lender also represents that it will, independently and without
reliance upon the Administrative Agent or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit analysis, appraisals and decisions in taking or not taking
action under this Agreement and the other Loan Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Borrower or any Loan Party. Except for notices, reports and other documents
expressly required to be furnished to the Lenders by the Administrative Agent
hereunder or by the other Loan Documents, the Administrative Agent shall not
have any duty or responsibility to provide any Lender with any credit or other
information concerning the business, operations, property, financial and other
condition or creditworthiness of the Borrower or any of the Loan Parties which
may come into the possession of the Administrative Agent or any of its
respective officers, directors, employees, agents, attorneys-in-fact,
subsidiaries or Affiliates. Nothing in this Agreement or any other Loan Document
shall require the Administrative Agent or any of its directors, officers, agents
or employees to carry out any “know your customer” or other checks in relation
to any Person on behalf of any Lender and each Lender confirms to the
Administrative Agent that it is solely responsible for any such checks it is
required to carry out and that it may not rely on any statement in relation to
such checks made by the Administrative Agent or any of its respective directors,
officers, agents or employees.

SECTION 8.07. Indemnification. The Lenders agree to indemnify the Administrative
Agent in its capacity as such and (to the extent not reimbursed by the Borrower
and without limiting the obligation of the Borrower to do so), ratably according
to the respective amounts of their Pro Rata Percentages from and against any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements of any kind whatsoever which may at any
time (including, without limitation, at any time following the payment of the
Loans) be imposed on, incurred by or asserted against the Administrative Agent
in any way relating to or arising out of this Agreement or the other Loan

 

71



--------------------------------------------------------------------------------

Documents, or any documents, reports or other information provided to the
Administrative Agent or any Lender or contemplated by or referred to herein or
therein or the transactions contemplated hereby or thereby or any action taken
or omitted by the Administrative Agent under or in connection with any of the
foregoing; provided that no Lender shall be liable for the payment of any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting solely from the
Administrative Agent’s bad faith, gross negligence or willful misconduct. The
agreements in this Section 8.07 shall survive the payment of the Obligations and
the termination of this Agreement.

SECTION 8.08. The Administrative Agent in Its Individual Capacity. The
Administrative Agent and its respective subsidiaries and Affiliates may make
loans to, accept deposits from and generally engage in any kind of business with
the Borrower as though the Administrative Agent were not the Administrative
Agent hereunder. With respect to any Loans made or renewed by it, the
Administrative Agent shall have the same rights and powers under this Agreement
and the other Loan Documents as any Lender and may exercise the same as though
it were not the Administrative Agent, and the terms “Lender” and “Lenders” shall
include the Administrative Agent in its individual capacity. The relationship
between the Administrative Agent and the Lenders, and the relationship among the
Lenders, is not intended by the parties to create, and shall not create, any
trust, joint venture or partnership relation between them.

SECTION 8.09. Resignation of the Administrative Agent; Successor Administrative
Agent. Subject to the appointment and acceptance of a successor as provided
below, the Administrative Agent may resign as the Administrative Agent at any
time by giving notice thereof to the Lenders and the Borrower. Upon any such
resignation, the Required Lenders shall appoint from among the Lenders a
successor Administrative Agent for the Lenders, which successor Administrative
Agent shall be consented to by the Borrower at all times other than during the
existence of an Event of Default (which consent of the Borrower shall not be
unreasonably withheld or delayed). If no successor Administrative Agent shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the Administrative Agent’s giving of notice of
resignation, then the Administrative Agent may, on behalf of the Lenders,
appoint a successor Administrative Agent, which successor shall be a bank with
an office in the United States, or an Affiliate of any such bank with an office
in the United States, provided that if the Administrative Agent shall notify the
Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (i) the Administrative Agent shall be discharged
from its duties and obligations hereunder and under the other Loan Documents,
(ii) all payments, and communications provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender directly and
(iii) all determinations provided to be made by the Administrative Agent shall
instead be made by the Required Lenders, until such time as the Required Lenders
appoint a successor Administrative Agent as provided for above. Upon the
acceptance of any appointment as an Administrative Agent hereunder by a
successor Administrative Agent, such successor Administrative Agent shall
thereupon succeed to and become vested with all rights, powers, privileges and
duties of the retiring Administrative Agent and the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder without any
other or further act or deed on the part of such retiring Administrative Agent
or any other Lender. After any retiring Administrative Agent’s resignation
hereunder as Administrative Agent, the provisions of this Article VIII and
Section 9.05 shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was the Administrative Agent under this Agreement. If no
successor Administrative Agent has accepted appointment as Administrative Agent
by the date which is 30 days following a retiring Administrative Agent’s notice
of resignation, the retiring Administrative Agent’s resignation shall
nevertheless thereupon become effective and the Required Lenders shall perform
all of the duties of the Administrative Agent hereunder until such time, if any,
as the Required Lenders appoint a successor Administrative Agent as provided for
above.

SECTION 8.10. Other Agents, Arrangers and Managers. None of the Persons
identified on the facing page, in the preamble of this Agreement or on the
signature pages of this Agreement as a “syndication agent,” “documentation
agent,” “book-running manager” or “joint lead arranger” shall have any right,
power, obligation, liability, responsibility or duty under this Agreement in
such capacity. Without

 

72



--------------------------------------------------------------------------------

limiting the foregoing, none of the Persons so identified shall in such capacity
have or be deemed to have any fiduciary relationship with any Lender. Each
Lender acknowledges that it has not relied, and will not rely, on any of the
Persons so identified in deciding to enter into this Agreement or in taking or
not taking action hereunder.

SECTION 8.11. Mandatory Cost Information. Each Lender shall supply the
Administrative Agent with any information required by the Administrative Agent
in order to calculate the Mandatory Cost in accordance with Schedule 1.01(a).

ARTICLE IX

MISCELLANEOUS

SECTION 9.01. Notices. Except as otherwise provided in this Agreement, all
notices and communications hereunder shall be in writing (for purposes hereof,
the term “writing” shall include information in electronic format such as
electronic mail, telecopy and internet web pages), or by telephone subsequently
confirmed in writing. Any notice shall be effective if delivered by hand
delivery or sent via electronic mail, posting on an internet web page, telecopy,
recognized overnight courier service or certified mail, return receipt
requested, and shall be presumed to be received by a party hereto (i) on the
date of delivery if delivered by hand or sent by electronic mail, posting on an
internet web page, telecopy, (ii) on the next Business Day if sent by recognized
overnight courier service and (iii) on the third Business Day following the date
sent by certified mail, return receipt requested. A telephonic notice to the
Administrative Agent as understood by the Administrative Agent will be deemed to
be the controlling and proper notice in the event of a discrepancy with or
failure to receive a confirming written notice. Notices to any party shall be
sent to it at the following addresses, or any other address as to which all the
other parties are notified in writing:

(a) if to the Borrower or any Guarantor, at 1 Choice Hotels Circle, Suite 400,
Rockville, Maryland 20850, Attention of General Counsel, with a copy to the
Chief Financial Officer of the Borrower (Facsimile No. (301) 592-6314);

(b) if to the Administrative Agent, to c/o Hanover Street Capital, LLC, 48 Wall
Street, 14th floor, New York, New York 10005, Attention: Amy Sinensky,
telecopier number (212) 380-9396 and at its address at c/o DB Services New
Jersey, Inc., Global Business Services, 60 Wall Street, New York, New York
10005, Attention: Mark Kellam II, telecopier number (904) 271-2469 and its
address at c/o Deutsche Bank Securities Inc., Commercial Real Estate, 200
Crescent Court, Suite 550, Dallas, Texas 75201, Attention: Linda Davis, or, if
applicable, at amy.sinensky@hanoverstcap.com, agency.transaction@db.com and
Linda-x.davis@db.com; and

(c) if to a Lender, to it at its address (or facsimile number) set forth in
Schedule 2.01 or in the Assignment and Acceptance or accession agreement
executed and delivered in accordance with Section 2.24 or 2.28(a), as the case
may be, pursuant to which such Lender became a party hereto.

Except as otherwise provided in Section 9.14(c), all notices and other
communications given to any party hereto in accordance with the provisions of
this Agreement shall be deemed to have been given on the date of receipt, in
each case delivered, sent or mailed (properly addressed) to such party as
provided in this Section 9.01 or in accordance with the latest unrevoked
direction from such party given in accordance with this Section 9.01.

SECTION 9.02. Survival of Agreement. All covenants, agreements, representations
and warranties made by the Borrower herein and in the certificates or other
instruments prepared or delivered in connection with or pursuant to this
Agreement or any other Loan Document shall be considered to have been relied
upon by the Administrative Agent and the Lenders and shall survive the making by
the Lenders of the

 

73



--------------------------------------------------------------------------------

Loans, regardless of any investigation made by the Administrative Agent or the
Lenders or on their behalf, and shall continue in full force and effect as long
as the principal of or any accrued interest on any Loan or any fee or any other
amount payable under this Agreement or any other Loan Document is outstanding
(other than contingent indemnification obligations to the extent no claim giving
rise thereto has been asserted) and so long as the Commitments have not been
terminated.

SECTION 9.03. Binding Effect. This Agreement shall become effective when it
shall have been executed by the Borrower and the Administrative Agent and when
the Administrative Agent shall have received copies hereof which, when taken
together, bear the signatures of each Lender, and thereafter shall be binding
upon and inure to the benefit of the Borrower, the Administrative Agent and each
Lender and their respective successors and assigns, except that the Borrower may
not assign or delegate its rights or obligations hereunder or any interest
herein without the prior consent of all the Lenders.

SECTION 9.04. Successors and Assigns.

(a) Whenever in this Agreement any of the parties hereto is referred to, such
reference shall be deemed to include the successors and assigns of such party;
and all covenants, promises and agreements by or on behalf of the Borrower, the
Administrative Agent or the Lenders that are contained in this Agreement shall
bind and inure to the benefit of their respective successors and assigns.

(b) Each Lender may assign to one or more Eligible Assignees all or a portion of
its interests, rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans at the time owing to it); provided,
however, that (i) except in the case of an assignment to a Lender or a Lender
Affiliate, the Borrower (unless an Event of Default has occurred and is
continuing, in which case the Borrower’s consent to such assignment shall not be
required) and the Administrative Agent must give their prior written consent to
such assignment (which consent shall not be unreasonably withheld), (ii) except
in the case of an assignment to a Lender or a Lender Affiliate or an assignment
of all of a Lender’s Commitment, the amount of the Commitment of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Acceptance with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 and the amount of the
Commitment of such Lender remaining after such assignment shall not be less than
$5,000,000 or shall be zero, (iii) the parties to each such assignment shall
execute and deliver to the Administrative Agent an Assignment and Acceptance,
together with a processing and recordation fee of $3,500 for the account of the
Administrative Agent (provided, however, that (A) no such fee shall be payable
in the case of an assignment to a Lender Affiliate and (B) the Administrative
Agent shall have the right to waive such fee in its sole discretion) and
(iv) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire. Upon acceptance and
recording pursuant to Section 9.04(e), from and after the effective date
specified in each Assignment and Acceptance, which effective date shall be at
least five Business Days after the execution thereof, (A) the assignee
thereunder shall be a party hereto and, to the extent of the interest assigned
by such Assignment and Acceptance, have the rights and obligations of a Lender
under this Agreement and (B) the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Acceptance, be released
from its obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all or the remaining portion of an assigning Lenders rights
and obligations under this Agreement, such Lender shall cease to be a party
hereto (but shall continue to be entitled to the benefits of Sections 2.17,
2.18, 2.19, 2.20 and 9.05, as well as to any fees accrued for its account
hereunder and not yet paid)). If the consent of the Borrower is required
pursuant to this Section 9.04, and the Borrower does not respond to the
Administrative Agent’s request for consent within five (5) Business Days of the
receipt of such request, the consent shall be deemed given. Notwithstanding the
foregoing, no such assignment will be made by any Lender to any Defaulting
Lender or any of their respective Subsidiaries, or any Person who, upon becoming
a Lender hereunder, would constitute any of the foregoing Persons described in
this sentence.

 

74



--------------------------------------------------------------------------------

(c) By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the assignee thereunder shall be deemed to confirm to and
agree with each other and the other parties hereto as follows: (i) such
assigning Lender warrants that it is the legal and beneficial owner of the
interest being assigned thereby free and clear of any adverse claim and that its
Commitment, and the outstanding balances of its Loans, in each case without
giving effect to assignments thereof which have not become effective, are as set
forth in such Assignment and Acceptance, (ii) except as set forth in clause
(i) above, such assigning Lender makes no representation or warranty and assumes
no responsibility with respect to any statements, warranties or representations
made in or in connection with this Agreement, or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement,
any other Loan Document or any other instrument or document furnished pursuant
hereto or the financial condition of the Borrower or any Subsidiary or the
performance or observance by the Borrower or any Subsidiary of any of its
obligations under this Agreement, any other Loan Document or any other
instrument or document furnished pursuant hereto; (iii) such assignee represents
and warrants that it is legally authorized to enter into such Assignment and
Acceptance; (iv) such assignee confirms that it has received a copy of this
Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 5.04 and such other documents and information as
it has deemed appropriate to make its own credit analysis and decision to enter
into such Assignment and Acceptance; (v) such assignee will independently and
without reliance upon the Administrative Agent, such assigning Lender or any
other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement; (vi) such assignee appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers under this Agreement as are delegated to the
Administrative Agent by the terms hereof, together with such powers as are
reasonably incidental thereto; and (vii) such assignee agrees that it will
perform in accordance with their terms all the obligations which by the terms of
this Agreement are required to be performed by it as a Lender.

(d) The Administrative Agent shall maintain at one of its offices a copy of each
Assignment and Acceptance delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitment of, and principal
amount of the Loans owing to, each Lender pursuant to the terms hereof from time
to time (the “Register”). The entries in the Register shall be conclusive in the
absence of manifest error and the Borrower, the Administrative Agent and the
Lenders may treat each Person whose name is recorded in the Register pursuant to
the terms hereof as a Lender hereunder for all purposes of this Agreement. The
Register shall be available for inspection by the Borrower and any Lender (with
respect to such Lender’s information), at any reasonable time and from time to
time upon reasonable prior notice.

(e) Upon its receipt of a duly completed Assignment and Acceptance executed by
an assigning Lender and an assignee together with (i) an Administrative
Questionnaire completed in respect of the assignee (unless the assignee shall
already be a Lender hereunder), (ii) if applicable, the processing and
recordation fee referred to in Section 9.04(b) and (iii) if required, the
written consent of the Borrower and the Administrative Agent to such assignment,
the Administrative Agent shall (A) accept such Assignment and Acceptance,
(B) record the information contained therein in the Register and (C) give prompt
notice thereof to the Lenders.

(f) Each Lender may without the consent of or notice to the Borrower, the
Administrative Agent or any other Lender sell participations to one or more
banks or other entities (excluding any natural person, the Borrower or any
Affiliate or Subsidiary of the Borrower) in all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans owing to it) in a minimum gross amount of $5,000,000 per
participating bank or entity; provided, however, that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, (iii) the participating banks or other entities shall be
entitled to the benefit of the cost protection provisions contained in Sections
2.17, 2.18, 2.19, 2.20 and 9.06 to the same extent as if they were Lenders
but not in excess of those cost protections to which the Lender from which it
purchased its participation would be entitled to under Sections 2.17, 2.18,
2.19, 2.20 and 9.06 and (iv) the Borrower, the Administrative Agent, and the
other

 

75



--------------------------------------------------------------------------------

Lenders shall continue to deal solely and directly with such Lender (and shall
not be required to deal with any participating bank or other entity,
notwithstanding any other provision contained herein) in connection with such
Lender’s rights and obligations under this Agreement, and such Lender shall
retain the sole right to enforce the obligations of the Borrower relating to the
Loans and to approve any amendment, modification or waiver of any provision of
this Agreement (other than amendments, modifications or waivers decreasing any
fees payable hereunder to such Lender, increasing the Commitment of such Lender
or decreasing the amount of principal of or the rate at which interest is
payable on the Loans of such Lender, extending any scheduled principal payment
date or date fixed for the payment of interest on the Loans of such Lender or
releasing any Loan Party from its Guarantee under the Guarantee Agreement
(except as provided in Section 5.09(c) or the Guarantee Agreement) or limiting
any Loan Party’s liability in respect of its Guarantee Agreement).

(g) Any Lender or participant may, in connection with any assignment or
participation or proposed assignment or participation pursuant to this
Section 9.04, disclose to the assignee or participant or proposed assignee or
participant any information relating to the Borrower furnished to such Lender by
or on behalf of the Borrower; provided, however, that, prior to any such
disclosure of information designated by the Borrower as confidential, each such
assignee or participant or proposed assignee or participant shall execute an
agreement whereby such assignee or participant shall agree to preserve the
confidentiality of such confidential information. It is understood that
confidential information relating to the Borrower would not ordinarily be
provided in connection with assignments or participations of Competitive Bid
Loans.

(h) Notwithstanding any other provision set forth in this Agreement, any Lender
may at any time create a security interest in all or any portion of its rights
under this Agreement, including in favor of the Federal Reserve Bank; provided,
however, that no such assignment shall release a Lender from any of its
obligations hereunder.

(i) Any Lender (each, a “Designating Lender”) may at any time designate one
Designated Bank to fund Competitive Bid Loans on behalf of such Designating
Lender subject to the terms of this Section 9.04(i), and the provisions in
9.04(b) and (f) shall not apply to such designation. No Lender may designate
more than one (1) Designated Bank. The parties to each such designation shall
execute and deliver to the Administrative Agent for its acceptance a Designation
Agreement. Upon such receipt of an appropriately completed Designation Agreement
executed by a Designating Lender and a designee representing that it is a
Designated Bank, the Administrative Agent will accept such Designation Agreement
and will give prompt notice thereof to the Borrower, whereupon, (i) if requested
by the Designated Bank, the Borrower shall execute and deliver to the Designated
Bank a Designated Bank Note payable to the order of the Designated Bank,
(ii) from and after the effective date specified in the Designation Agreement,
the Designated Bank shall become a party to this Agreement with a right to make
Competitive Bid Loans on behalf of its Designating Lender pursuant to
Section 2.04 after the Borrower has accepted a Competitive Bid Loan (or portion
thereof) of such Designating Lender, and (iii) the Designated Bank shall not be
required to make payments with respect to any obligations in this Agreement
except to the extent of excess cash flow of such Designated Bank which is not
otherwise required to repay obligations of such Designated Bank which are then
due and payable; provided, however, that regardless of such designation and
assumption by the Designated Bank, the Designating Lender shall be and remain
obligated to the Borrower, the

 

76



--------------------------------------------------------------------------------

Administrative Agent and the other Lenders for each and every of the obligations
of the Designating Lender and its related Designated Bank with respect to this
Agreement, including, without limitation, any indemnification obligations
hereunder and any sums otherwise payable to the Borrower by the Designated Bank.
Each Designating Lender shall serve as the Administrative Agent of the
Designated Bank and shall on behalf of, and to the exclusion of, the Designated
Bank: (i) receive any and all payments made for the benefit of the Designated
Bank and (ii) give and receive all communications and notices and take all
actions hereunder, including, without limitation, votes, approvals, waivers,
consents and amendments under or relating to this Agreement and the other Loan
Documents. Any such notice, communication, vote, approval, waiver, consent or
amendment shall be signed by the Designating Lender as Administrative Agent for
the Designated Bank and shall not be signed by the Designated Bank on its own
behalf but shall be binding on the Designated Bank to the same extent as if
actually signed by the Designated Bank. The Borrower, the Administrative Agent
and Lenders may rely thereon without any requirement that the Designated Bank
sign or acknowledge the same. No Designated Bank may assign or transfer all or
any portion of its interest hereunder or under any other Loan Document, other
than assignments to the Designating Lender which originally designated such
Designated Bank.

(j) In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment will be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment make such additional payments to the Administrative Agent in
an aggregate amount sufficient, upon distribution thereof as appropriate (which
may be outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Borrower and the Administrative Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Administrative Agent, the Swingline Lender and each
other Lender hereunder (and interest accrued thereon), and (y) acquire (and fund
as appropriate) its full pro rata share of all Loans and Swingline Loans in
accordance with its Pro Rata Percentage. Notwithstanding the foregoing, in the
event that any assignment of rights and obligations of any Defaulting Lender
hereunder becomes effective under applicable law without compliance with the
provisions of this paragraph, then the assignee of such interest will be deemed
to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

(k) Upon notice to the Borrower from the Administrative Agent or any Lender of
the loss, theft, destruction or mutilation of any Lender’s promissory note, the
Borrower will execute and deliver, in lieu of such original promissory note, a
replacement promissory note, identical in form and substance to, and dated as of
the same date as, the promissory note so lost, stolen or mutilated, subject to
delivery by such Lender to the Borrower of an affidavit of lost note and
indemnity in customary form. Upon the execution and delivery of the replacement
promissory note, all references herein or in any of the other Loan Documents to
the lost, stolen or mutilated promissory note shall be deemed references to the
replacement promissory note.

(l) In the event WFB ceases to be a Lender hereunder (other than in the capacity
as Swingline Lender) as a result of the operation of Section 2.16(c),
Section 2.26 or otherwise, WFB shall resign as Swingline Lender effective upon
the date upon WFB ceases to be a Lender hereunder (other than in the capacity as
Swingline Lender) (such date, the “Swingline Resignation Date”). It shall be the
responsibility of the Borrower and the Administrative Agent to appoint a
successor to the Swingline Lender which successor shall accept by assignment all
duties and obligations of the Swingline Lender. If no such successor shall have
been so appointed by the Swingline Resignation Date, then, whether or not a
successor has been appointed, such resignation shall nevertheless become
effective and the Borrower and the Lenders shall repay in full all obligations
owing to the Swingline Lender hereunder or under any other Loan Document as of
such Swingline Resignation Date, the Swingline Commitment of WFB shall be
terminated and WFB will have no further obligations or duties in its capacity as
Swingline Lender hereunder.

SECTION 9.05. Expenses; Indemnity.

(a) The Borrower agrees to pay all reasonable and documented out-of-pocket
expenses (i) incurred by each of the Administrative Agent, the Arrangers and
their Affiliates in connection with the preparation of this Agreement and the
other Loan Documents delivered on the Closing Date and the syndication of the
facilities provided for herein (whether or not the transactions hereby
contemplated shall be consummated), (ii) incurred by the Administrative Agent in
connection with any amendments, modifications or waivers of the provisions
hereof or thereof (whether or not the transactions thereby contemplated shall be
consummated), including without limitation, all costs related to electronic or
internet distribution of information hereunder or (iii) incurred by the
Administrative Agent or any Lender in connection with the enforcement or
protection of their rights (as such rights may relate to the Borrower or any
Restricted

 

77



--------------------------------------------------------------------------------

Subsidiary) in connection with this Agreement and the other Loan Documents or in
connection with the Loans made hereunder, in each case including the reasonable
and documented out-of-pocket fees and disbursements of the Administrative Agent,
and, in connection with any “work-out” or any enforcement or protection of the
rights of the Lenders or the Administrative Agent hereunder, any other counsel
for the Administrative Agent and counsel for any Lender; provided, however, that
in connection with any one such action or any separate but substantially similar
or related actions in the same jurisdiction, the Borrower shall not be liable
for the fees and expenses of more than one counsel to the Administrative Agent
(along with one local counsel in each applicable jurisdiction) and one separate
counsel to the Lenders (along with one local counsel in each applicable
jurisdiction), unless there shall exist an actual conflict of interest among
such Persons, and in such case, not more than one additional counsel to the
affected parties (along with one additional local counsel in each applicable
jurisdiction).

(b) The Borrower agrees to indemnify the Administrative Agent, the Swingline
Lender, each Lender, each Arranger, each Book-Running Manager, the Syndication
Agent and their respective directors, officers, employees, agents and Affiliates
(each such Person, an “Indemnitee”) against, and to hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities, obligations,
actions or causes of action brought by a third party, settlement payments and
related expenses, including reasonable and documented out-of-pocket counsel fees
and expenses, incurred, suffered, sustained or required to be paid by or
asserted against any Indemnitee by reason of or resulting from or in connection
with any claim, litigation, investigation or proceeding (regardless of whether
any Indemnitee is a party thereto) in any way related to (i) the execution or
delivery of this Agreement or any other Loan Document or any agreement or
instrument contemplated thereby, the performance by the parties thereto of their
respective obligations thereunder or the consummation of the Transactions or
(ii) the use of the proceeds of the Loans; provided, however, that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (x) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from (1) the gross negligence or willful misconduct of such Indemnitee
or (2) the breach in bad faith by such Indemnitee of such Indemnitee’s
obligations under any Loan Document, (y) arise out of any claim or action that
does not involve an act or omission of the Borrower or any of its Subsidiaries
and that is brought by an Indemnitee against any other Indemnitee (other than
any claim or action against any Indemnitee in its capacity or in fulfilling its
role as the Administrative Agent, Swingline Lender or Arranger under the
Facility) or (z) constitute amounts in respect of Excluded Taxes other than
taxes arising from any non-tax claim. In the case of any claim, litigation,
investigation or proceeding to which the indemnity in this Section 9.05(b)
applies, such indemnity shall be effective whether or not such investigation,
litigation or proceeding is brought by any Loan Party, its directors,
shareholders or creditors or any Indemnitee (subject to the proviso in the
preceding sentence), whether or not any Indemnitee is otherwise a party thereto
and whether or not the transactions contemplated by the Loan Documents are
consummated. Promptly after receipt by an Indemnitee of notice of any complaint
or the commencement of any action or proceeding with respect to which
indemnification is being sought hereunder, such Person shall notify the Borrower
of such complaint or of the commencement of such action or proceeding, but
failure so to notify the Borrower will relieve the Borrower from any liability
which the Borrower may have hereunder only if and to the extent that such
failure results in the forfeiture by the Borrower of substantial rights and
defenses, and shall not in any event relieve the Borrower from any other
obligation or liability that the Borrower may have to any Indemnitee otherwise
than under this Agreement. If the Borrower so elects or is requested by such
Indemnitee, the Borrower shall assume the defense of such action or proceeding,
including the employment of counsel reasonably satisfactory to the Indemnitee
and the payment of the reasonable fees and disbursements of such counsel. In the
event, however, such Indemnitee reasonably determines in its judgment that
having common counsel would present such counsel with a conflict of interest or
if the defendant in, or targets of, any such action or proceeding include both
the Indemnitee and the Borrower, and such Indemnitee reasonably concludes that
there may be legal defenses available to it or other Indemnitees that are
different from or in addition to those available to the Borrower or if the
Borrower fails to assume the defense of the action or proceeding or to employ
counsel reasonably satisfactory to such Indemnitee, in either case in a timely
manner, then the Indemnitee may employ separate counsel to represent or defend
it in any such action or proceeding and the Borrower shall pay the reasonable
fees and disbursements of such counsel.

 

78



--------------------------------------------------------------------------------

In any action or proceeding the defense of which the Borrower assumes, the
Indemnitee shall have the right to participate in such litigation and to retain
its own counsel at the Indemnitee’s own expense. The Borrower further agrees
that it shall not, without the prior written consent of the Indemnitee, settle
or compromise or consent to the entry of any judgment in any pending or
threatened claim, action, suit or proceeding in respect of which indemnification
may be sought hereunder (whether or not an Indemnitee is an actual or potential
party to such claim, action, suit or proceeding) unless such settlement,
compromise or consent includes (i) an unconditional release of each Indemnitee
hereunder from all liability arising out of such claim, action, suit or
proceeding or (ii) a covenant not to sue each Indemnitee, or another similar
alternative which is consented to by each Indemnitee party to such claim,
action, suit or proceeding, which covenant not to sue or other approved
alternative has the effect of an unconditional release of each Indemnitee
hereunder from all liability arising out of such claim, action, suit or
proceeding.

(c) The provisions of this Section 9.05 shall remain operative and in full force
and effect regardless of the expiration of the term of this Agreement, the
consummation of the transactions contemplated hereby, the repayment of any of
the Loans, the invalidity or unenforceability of any term or provision of this
Agreement or any other Loan Document, or any investigation made by or on behalf
of the Administrative Agent, any Arranger or any Lender. All amounts due under
this Section 9.05 shall be payable upon written demand therefor.

SECTION 9.06. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender is hereby authorized at any time and from time to time,
to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, but
excluding trust accounts) at any time held and other indebtedness at any time
owing by such Lender to or for the credit or the account of the Borrower against
any of and all the Obligations held by such Lender which are then due and owing,
irrespective of whether or not such Lender shall have made any demand under this
Agreement and although such obligations may be unmatured. Each Lender agrees
promptly to notify the Borrower and the Administrative Agent after any such
setoff and application made by such Lender, but the failure to give such notice
shall not affect the validity of such setoff and application. The rights of each
Lender under this Section 9.06 are in addition to other rights and remedies
(including other rights of setoff) which such Lender may have (it being assumed
for purposes of this Section 9.06 that such Lender shall convert any amount so
setoff into the relevant currency on the date of such setoff). Notwithstanding
the foregoing, if any Defaulting Lender exercises any such right of setoff,
(x) all amounts so set off will be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of
Section 2.27(b) and, pending such payment, will be segregated by such Defaulting
Lender from its other funds and deemed held in trust for the benefit of the
Administrative Agent, the Swingline Lender and the Lenders and (y) the
Defaulting Lender will provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff.

SECTION 9.07. Applicable Law. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK. EACH LETTER OF CREDIT
SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED IN ACCORDANCE WITH, THE LAWS OR
RULES DESIGNATED IN SUCH LETTER OF CREDIT, OR IF NO SUCH LAWS OR RULES ARE
DESIGNATED, THE UNIFORM CUSTOMS AND PRACTICE FOR DOCUMENTARY CREDITS (2007
REVISION), INTERNATIONAL CHAMBER OF COMMERCE, PUBLICATION NO. 600 (THE “UNIFORM
CUSTOMS”) AND, AS TO MATTERS NOT GOVERNED BY THE UNIFORM CUSTOMS, THE LAWS OF
THE STATE OF NEW YORK.

SECTION 9.08. Waivers; Amendment.

(a) No failure or delay of the Administrative Agent or any Lender in exercising
any power or right hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the

 

79



--------------------------------------------------------------------------------

Administrative Agent and the Lenders hereunder and under the other Loan
Documents are cumulative and are not exclusive of any rights or remedies which
they would otherwise have. No waiver of any provision of this Agreement or any
other Loan Document or consent to any departure by the Borrower therefrom shall
in any event be effective unless the same shall be permitted by Section 9.08(b),
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given. No notice or demand on the Borrower in any
case shall entitle the Borrower to any other or further notice or demand in
similar or other circumstances.

(b) Neither this Agreement nor any other Loan Document nor any provision hereof
or thereof may be waived, amended or modified except, in the case of this
Agreement, pursuant to an agreement or agreements in writing entered into by the
Borrower and the Required Lenders or, in the case of any other Loan Document,
pursuant to an agreement or agreements in writing entered into by the
Administrative Agent and the Loan Party or Loan Parties that are parties
thereto, in each case with the consent of the Required Lenders; provided,
however, that (subject to Section 2.28 in the case of Permitted Amendments) no
such agreement shall (i) decrease the principal amount of, or extend (other than
as contemplated in Section 2.16) the maturity of or any scheduled principal
payment date or date for the payment of any interest on, any Loan or fees, or
waive or excuse any such payment or any part thereof, or decrease any fees or
the rate of interest on any Loan (other than (A) interest or fees arising in
connection with the occurrence of an Event of Default, (B) the fee described in
Section 9.04(b) or (C) amendments to Section 6.11 or the defined terms related
to Section 6.11 which shall only require the consent of the Required Lenders),
without, in each case, the prior written consent of each Lender affected
thereby, (ii) increase any Commitment without the prior written consent of the
Lender holding such Commitment (including pursuant to Section 2.24, if
applicable), (iii) release the Borrower from its obligations under the Loan
Documents or release all or substantially all of the value of the Guarantee
Agreement (except as permitted by Section 5.09(c), Section 9.20 or as provided
in the Guarantee Agreement), without, in each case, the written consent of each
Lender, or (iv) amend or modify the provisions of Section 2.11(c), the
provisions of this Section 9.08(b), the definition of the “Required Lenders” or
modify any other provisions requiring payment to be made for the ratable account
of the Lenders, without, in each case, the prior written consent of each
affected Lender; provided further that no such agreement shall amend, modify or
otherwise affect the rights or duties of the Administrative Agent or the
Swingline Lender hereunder without the prior written consent of the
Administrative Agent or such Swingline Lender. Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Lenders or each
affected Lender may be effected with the consent of the applicable Lenders other
than Defaulting Lenders), except that (x) the Commitment of any Defaulting
Lender may not be increased or extended without the consent of such Lender and
(y) any waiver, amendment or modification requiring the consent of all Lenders
or each affected Lender that by its terms affects any Defaulting Lender more
adversely than other affected Lenders shall require the consent of such
Defaulting Lender.

(c) Notwithstanding the foregoing, no amendment, waiver or consent shall, unless
in writing and signed by the Designating Lender on behalf of its Designated Bank
affected thereby, (i) subject such Designated Bank to any additional
obligations, (ii) reduce the principal of, interest on, or other amounts due
with respect to, the Designated Bank Note made payable to such Designated Bank,
or (iii) postpone any date fixed for any payment of principal of, or interest
on, or other amounts due with respect to, the Designated Bank Note made payable
to the Designated Bank.

SECTION 9.09. Entire Agreement. This Agreement and the other Loan Documents
constitute the entire contract between the parties relative to the subject
matter hereof. Any previous agreement among the parties with respect to the
subject matter hereof is superseded by this Agreement and the other Loan
Documents. Nothing in this Agreement or in the other Loan Documents, expressed
or implied, is intended to confer upon any party other than the parties hereto
and thereto any rights, remedies, obligations or liabilities under or by reason
of this Agreement or the other Loan Documents.

 

80



--------------------------------------------------------------------------------

SECTION 9.10. Waiver of Jury Trial; Consequential and Punitive Damages. Each
party hereto hereby waives, to the fullest extent permitted by applicable law,
(a) any right it may have to a trial by jury in respect of any litigation
directly or indirectly arising out of, under or in connection with this
Agreement or any of the other Loan Documents and (b) any claims for punitive
damages (to the extent such claims arise from the use of proceeds of the Loans
for the purpose of acquisitions). Each party hereto (i) certifies that no
representative, agent or attorney of any other party has represented, expressly
or otherwise, that such other party would not, in the event of litigation, seek
to enforce the foregoing waiver and (ii) acknowledges that it and the other
parties hereto have been induced to enter into this Agreement and the other Loan
Documents, as applicable, by, among other things, the mutual waivers and
certifications in this Section 9.10. Further, each Loan Party hereby agrees not
to assert any claim against any Indemnitee on any theory of liability, for
special, indirect, consequential or punitive damages arising out of or otherwise
relating to the Facilities, the actual or proposed use of the proceeds of the
Loans, the Loan Documents or any of the transactions contemplated by the Loan
Documents.

SECTION 9.11. Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby. The parties shall endeavor in
good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.

SECTION 9.12. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original but all of which when
taken together shall constitute but one contract, and shall become effective as
provided in Section 9.03. Delivery of an executed counterpart of a signature
page to this Agreement by facsimile or by e-mail (with the executed counterpart
of the signature page attached to the e-mail in PDF format or similar format)
shall be effective as delivery of an original executed counterpart of this
Agreement.

SECTION 9.13. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

SECTION 9.14. Jurisdiction; Consent to Service of Process; Judgment Currency.

(a) Each of the Borrower, the Lenders and the Administrative Agent hereby
irrevocably and unconditionally submits, for itself and its property, to the
exclusive jurisdiction of any New York State court or Federal court of the
United States of America sitting in the County and City of New York, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or the other Loan Documents, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State court or, to the
extent permitted by law, in such Federal court. Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that the Administrative Agent or any Lender may otherwise have to bring
any action or proceeding relating to this Agreement or the other Loan Documents
against the Borrower or its properties in the courts of any jurisdiction.

(b) Each of the Borrower, the Lenders and the Administrative Agent hereby
irrevocably and unconditionally waives, to the fullest extent it may legally and
effectively do so, any objection which it may now or hereafter have to the
laying of venue of any suit, action or proceeding arising out of or relating to
this agreement or the other Loan Documents in any New York State or Federal
court. Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court.

 

81



--------------------------------------------------------------------------------

(c) The Borrower and each other party hereto consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

(d) If for the purpose of obtaining judgment in any court it is necessary to
convert a sum due hereunder in one currency into another currency, the parties
hereto agree, to the fullest extent that they may effectively do so under
applicable law, that the rate of exchange used shall be the spot rate at which
in accordance with normal banking procedures the first currency could be
purchased in New York City with such other currency by the Person obtaining such
judgment on the Business Day preceding that on which final judgment is given.

(e) The parties agree, to the fullest extent that they may effectively do so
under applicable law, that the obligations of the Borrower to make payments in
any currency of the principal of and interest on the Loans of the Borrower and
any other amounts due from the Borrower hereunder to the Administrative Agent as
provided in Sections 2.05(a) (i) shall not be discharged or satisfied by any
tender, or any recovery pursuant to any judgment, in any currency other than the
relevant currency, except to the extent that such tender or recovery shall
result in the actual receipt by the Administrative Agent at its relevant office
on behalf of the Lenders of the full amount of the relevant currency expressed
to be payable in respect of the principal of and interest on the Loans and all
other amounts due hereunder (it being assumed for purposes of this clause
(i) that the Administrative Agent will convert any amount tendered or recovered
into the relevant currency on the date of such tender or recovery), (ii) shall
be enforceable as an alternative or additional cause of action for the purpose
of recovering in the relevant currency the amount, if any, by which such actual
receipt shall fall short of the full amount of the relevant currency so
expressed to be payable and (iii) shall not be affected by an unrelated judgment
being obtained for any other sum due under this Agreement.

SECTION 9.15. Confidentiality. Unless otherwise agreed to in writing by the
Borrower, each of the Administrative Agent and the Lenders hereby agrees to keep
all Proprietary Information (as defined below) confidential and not to disclose
or reveal any Proprietary Information to any Person other than the
Administrative Agent’s, such Lender’s and their respective Affiliates’
directors, officers, employees, Affiliates, attorneys, accountants and agents
and to actual or potential assignees and participants (subject to
Section 9.04(g) in the case of disclosure to actual or potential assignees and
participants) and actual or potential counterparties (or Advisors) to any swap
or derivatives transaction, and then, in each case, only to such Persons who
need to know such Proprietary Information in connection with the transactions
contemplated hereby, if they are informed of the confidential nature of such
Proprietary Information and directed to observe the confidentiality obligations
of this paragraph as if they were parties hereto; provided, however, that the
Administrative Agent or any Lender may disclose Proprietary Information (a) as
required by law, rule, regulation or judicial process (in which case, such
disclosing party shall, to the extent permitted by law, inform the Borrower
promptly in advance thereof), (b) as requested or required by any state or
Federal or foreign authority or examiner regulating banks or banking,
(c) subject to appropriate confidentiality protections for the benefit of the
Borrower, in any legal proceedings between the Administrative Agent or such
Lender and the Borrower arising out of this Agreement or (d) in connection with
the exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder. For purposes of this
Agreement, the term “Proprietary Information” shall include all information
about the Borrower or any of their Affiliates which has been furnished by or on
behalf of the Borrower or any of its Affiliates, whether furnished before or
after the date hereof, and regardless of the manner in which it is furnished;
provided, however, that Proprietary Information does not include information
which (x) is or becomes generally available to the public other than as a result
of a disclosure by the Administrative Agent or any Lender not permitted by this
Agreement, (y) was obtained or otherwise became available to the Administrative
Agent or any Lender on a nonconfidential basis prior to its disclosure to the
Administrative Agent or such Lender by the Borrower or any of its Affiliates or
(z) becomes available to the Administrative Agent or any Lender on a
nonconfidential basis from a Person other than the Borrower or its Affiliates
who, to the best knowledge of the Administrative Agent or such Lender, as the
case may be, is not otherwise

 

82



--------------------------------------------------------------------------------

bound by a confidentiality agreement with the Borrower or any of its Affiliates,
or is not otherwise prohibited from transmitting the information to the
Administrative Agent or such Lender. Notwithstanding any other provision in this
Agreement or any other Loan Document to the contrary, (x) the parties hereby
agree that each party (and each employee, representative, or other agent of each
party) may each disclose to any and all persons, without limitation of any kind,
the United States tax treatment and United States tax structure of the
transaction and all materials of any kind (including opinions or other tax
analyses) that are provided to each party relating to such United States tax
treatment and United States tax structure and (y) the Administrative Agent may
disclose the identity of any Defaulting Lender to the other Lenders and the
Borrower if requested by any Lender or the Borrower.

SECTION 9.16. Rights and Remedies Cumulative; Non-Waiver; etc. The enumeration
of the rights and remedies of the Administrative Agent and the Lenders set forth
in this Agreement is not intended to be exhaustive and the exercise by the
Administrative Agent and the Lenders of any right or remedy shall not preclude
the exercise of any other rights or remedies, all of which shall be cumulative,
and shall be in addition to any other right or remedy given hereunder or under
the other Loan Documents or that may now or hereafter exist at law or in equity
or by suit or otherwise. No delay or failure to take action on the part of the
Administrative Agent or any Lender in exercising any right, power or privilege
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right, power or privilege preclude any other or further exercise
thereof or the exercise of any other right, power or privilege or shall be
construed to be a waiver of any Event of Default. No course of dealing between
the Borrower, the Administrative Agent and the Lenders or their respective
agents or employees shall be effective to change, modify or discharge any
provision of this Agreement or any of the other Loan Documents or to constitute
a waiver of any Event of Default.

SECTION 9.17. USA Patriot Act. The Administrative Agent and each Lender hereby
notifies the Borrower that pursuant to the requirements of the PATRIOT Act, it
is required to obtain, verify and record information that identifies the
Borrower and each Guarantor, which information includes the name and address of
the Borrower and each Guarantor and other information that will allow the
Administrative Agent and each such Lender to identify the Borrower and each
Guarantor in accordance with the PATRIOT Act.

SECTION 9.18. No Fiduciary Duties. Each Loan Party agrees that nothing in the
Loan Documents or otherwise will be deemed to create an advisory, fiduciary or
agency relationship or fiduciary or other implied duty between the
Administrative Agent, any Lender or any Affiliate thereof, on the one hand, and
such Loan Party, its stockholders or its Affiliates, on the other. The Loan
Parties agree that the transactions contemplated by the Loan Documents
(including the exercise of rights and remedies hereunder and thereunder) are
arm’s-length commercial transactions. Each Loan Party agrees that it has
consulted its own legal and financial advisors to the extent it deemed
appropriate and that it is responsible for making its own independent judgment
with respect to such transactions and the process leading thereto. Each of the
Loan Parties acknowledges that the Administrative Agent, the Lenders and their
respective Affiliates may have interests in, or may be providing or may in the
future provide financial or other services to other parties with interests which
a Loan Party may regard as conflicting with its interests and may possess
information (whether or not material to the Loan Parties) other than as a result
of (x) the Administrative Agent acting as administrative agent hereunder or
(y) the Lenders acting as lenders hereunder, that the Administrative Agent or
any such Lender may not be entitled to share with any Loan Party. Without
prejudice to the foregoing, each of the Loan Parties agrees that the
Administrative Agent, the Lenders and their respective Affiliates may (a) deal
(whether for its own or its customers’ account) in, or advise on, securities of
any Person, and (b) accept deposits from, lend money to, act as trustee under
indentures of, accept investment banking engagements from and generally engage
in any kind of business with other Persons in each case, as if the
Administrative Agent were not the Administrative Agent and as if the Lenders
were not Lenders, and without any duty to account therefor to the Loan Parties.
Each of the Loan Parties hereby irrevocably waives, in favor of the
Administrative Agent, the Lenders and the Arrangers, any conflict of interest
which may arise by virtue of the Administrative Agent, the Arrangers and/or the
Lenders acting in various capacities under the Loan Documents or for other
customers of the Administrative Agent, any Arranger or any Lender as described
in this Section 9.18.

 

83



--------------------------------------------------------------------------------

SECTION 9.19. No Bankruptcy Proceedings. Each of the Borrower, the
Administrative Agent, and each Lender hereby agrees that it will not institute
against any Designated Bank or join any other Person in instituting against any
Designated Bank any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceeding under any federal or state bankruptcy or similar law,
until the later to occur of (i) one year and one day after the payment in full
of the latest maturing commercial paper note issued by such Designated Bank and
(ii) the Maturity Date.

SECTION 9.20. Release of Guarantors. Within five (5) Business Days following the
written request by any Responsible Officer of the Borrower, the Administrative
Agent, on behalf of the Lenders, shall release all Guarantors from their
respective obligations under this Agreement and each other Loan Document so long
as: (a) there is no Event of Default under clauses (b) or (c) of Article VII
existing under this Agreement at the time of such request and no Default or
Event of Default will exist immediately following such release; (b) the Borrower
shall have received and have in effect at such time an Investment Grade Rating;
and (c) a Responsible Officer of the Borrower shall have delivered to the
Administrative Agent a certificate in form and substance reasonably satisfactory
to the Administrative Agent stating that each Guarantor is either being
contemporaneously released from its obligation as a guarantor or co-borrower
under any Senior Financing Transaction or has not then provided (and is not then
required by the terms of such Senior Financing Transaction to provide) a
guaranty or become obligated as a co-borrower with respect to any Senior
Financing Transaction to which the Borrower is a party or to which it is
simultaneously (or substantially simultaneously) entering into; provided,
however, that in the event the Borrower is not able to make such statement with
respect to any specific Guarantor, such Guarantor shall not be released from its
obligations under this Agreement and each other Loan Document until the Borrower
makes such statement with respect to such Subsidiary Guarantor, but all other
Subsidiary Guarantors shall be released as provided herein (collectively,
clauses (a), (b) and (c) shall be considered a “Release Event”). In addition, at
any time following a Release Event, (x) a Restricted Subsidiary shall not be
required to become a Guarantor hereunder unless and until such Subsidiary
thereafter becomes a guarantor or co-borrower in respect of any Indebtedness
under a Senior Financing Transaction and (y) if the Borrower shall fail to
maintain an Investment Grade Rating, then (A) the Borrower shall cause each
Restricted Subsidiary to deliver to the Administrative Agent (but only to the
same extent such Restricted Subsidiary would be required to do so under
Section 5.09(a)(ii)) within 15 days (or such longer period as may be agreed by
the Administrative Agent, in its sole discretion) (1) a duly executed Guarantee
Agreement and (2) such other documents and certificates as may be reasonably
requested by the Administrative Agent with respect to such Restricted Subsidiary
and its Guarantee Agreement, all in form, content and scope reasonably
satisfactory to the Administrative Agent and (B) the provisions of
Section 5.09(a)(ii) shall thereafter apply.

[Signature Pages Follow]

 

84



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower, the Administrative Agent and the Lenders have
caused this Agreement to be duly executed by their respective authorized
officers as of the day and year first above written.

 

BORROWER: CHOICE HOTELS INTERNATIONAL, INC. By:

/s/ David L. White

Name: David L. White Title: Senior Vice President, Chief Financial Officer and
Treasurer

 

S-1 Choice Hotels – Credit Agreement (2015)



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT AND LENDER: DEUTSCHE BANK AG NEW YORK BRANCH, as
Administrative Agent, Lender By:

/s/ Murray Mackinnon

Name: Murray Mackinnon Title: Vice President By:

/s/ James Rolison

Name: James Rolison Title: Managing Director

 

S-2 Choice Hotels – Credit Agreement (2015)



--------------------------------------------------------------------------------

SWINGLINE LENDER AND LENDER:

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Swingline Lender and Lender

By:

/s/ Barbara K. Angel

Name: Barbara K. Angel Title: Senior Vice President

 

S-3 Choice Hotels – Credit Agreement (2015)



--------------------------------------------------------------------------------

LENDER: Bank of America, N.A., as Lender By:

/s/ John Sletten

Name: John Sletten Title: Vice President

 

S-4 Choice Hotels – Credit Agreement (2015)



--------------------------------------------------------------------------------

LENDER:

JPMORGAN CHASE BANK, N.A.,

as Lender

By:

/s/ Joon Hur

Name: Joon Hur Title: Vice President

 

S-5 Choice Hotels – Credit Agreement (2015)



--------------------------------------------------------------------------------

LENDER:

SUNTRUST BANK,

as Lender

By:

/s/ Daniel L. Nichols

Name: Daniel L. Nichols Title: Vice President

 

S-6 Choice Hotels – Credit Agreement (2015)



--------------------------------------------------------------------------------

LENDER:

SUNTRUST BANK,

as Lender

By:

/s/ Kayode Sulola

Name: Kayode Sulola Title: Assistant Vice President

 

S-7 Choice Hotels – Credit Agreement (2015)



--------------------------------------------------------------------------------

LENDER:

BMO HARRIS BANK, N.A.,

as Lender

By:

/s/ Gwendolyn Gatz

Name: Gwendolyn Gatz Title: Vice President

 

S-8 Choice Hotels – Credit Agreement (2015)



--------------------------------------------------------------------------------

LENDER: Capital One, National Association, as Lender By:

/s/ Van Buren Knick II

Name: Van Buren Knick II Title: Senior Vice President

 

S-9 Choice Hotels – Credit Agreement (2015)



--------------------------------------------------------------------------------

LENDER: PNC BANK, NATIONAL ASSOCIATION, A National Banking Association, as
Lender By:

/s/ Bremmer Kneib

Name: Bremmer Kneib Title: Vice President

 

S-10 Choice Hotels – Credit Agreement (2015)



--------------------------------------------------------------------------------

LENDER:

US BANK, NATIONAL ASSOCIATION,

as Lender

By:

/s/ Steven T. Sawyer

Name: Steven T. Sawyer Title: Senior Vice President

 

S-11 Choice Hotels – Credit Agreement (2015)



--------------------------------------------------------------------------------

LENDER:

FIFTH THIRD BANK,

as Lender

By:

/s/ Martin H. McGinty

Name: Martin H. McGinty Title: Vice President

 

S-12 Choice Hotels – Credit Agreement (2015)



--------------------------------------------------------------------------------

Schedule 1.01(a)

To

Credit Agreement

Mandatory Cost Formulae

 

1. The Mandatory Cost is an addition to the interest rate to compensate Lenders
for the cost of compliance with (a) the requirements of the Bank of England
and/or the United Kingdom’s Financial Conduct Authority and/or the Prudential
Regulation Authority (or any other authority which replaces all or any of its
functions) or (b) the requirements of the European Central Bank.

 

2. On the first day of each Interest Period (or as soon as possible thereafter),
the Administrative Agent shall calculate, as a percentage rate, a rate (the
“Additional Cost Rate”) for each Lender in accordance with the paragraphs set
out below. The Mandatory Cost will be calculated by the Administrative Agent as
a weighted average of the Lenders’ Additional Cost Rates (weighted in proportion
to the percentage participation of each Lender in the relevant Loan) and will be
expressed as a percentage rate per annum.

 

3. The Additional Cost Rate for any Lender lending from a Lending Office in a
Participating Member State will be the percentage notified by that Lender to the
Administrative Agent. This percentage will be certified by that Lender in its
notice to the Administrative Agent to be its reasonable determination of the
cost (expressed as a percentage of that Lender’s participation in all Loans made
from that Lending Office) of complying with the minimum reserve requirements of
the European Central Bank in respect of loans made from that Lending Office.

 

4. The Additional Cost Rate for any Lender lending from a Lending Office in the
United Kingdom will be calculated by the Administrative Agent as follows:

 

  (a) in relation to a Loan denominated in Pounds Sterling:

 

AB + C(B – D) + E × 0.01

  percent per annum

 

100 – (A + C)

 

  (b) in relation to a Loan denominated in any currency other than Pounds
Sterling:

 

E × 0.01

  percent per annum.

 

300

Where:

 

  A is the percentage of Eligible Liabilities (assuming these to be in excess of
any stated minimum) which that Lender is from time to time required to maintain
as an interest free cash ratio deposit with the Bank of England to comply with
cash ratio requirements.

 

  B is the percentage rate of interest (excluding the Margin and Mandatory Cost
and, if the relevant Loan is an unpaid sum, the additional rate of interest
specified in Section 6.1(d) (Default Rate) payable for the relevant Interest
Period on the relevant Loan.

 

  C is the percentage (if any) of Eligible Liabilities which that Lender is
required from time to time to maintain as interest bearing Special Deposits with
the Bank of England.

 

Sch. 1.01(a) - 1



--------------------------------------------------------------------------------

  D is the percentage rate per annum payable by the Bank of England to the
Administrative Agent on interest bearing Special Deposits.

 

  E is designed to compensate Lenders for amounts payable under the Fees Rules
and is calculated by the Administrative Agent as being the average of the most
recent rates of charge supplied by the Reference Banks to the Administrative
Agent pursuant to paragraph 7 below and expressed in Pounds Sterling per
£1,000,000.

 

5. For the purposes of this Schedule 1.01(a):

 

  (a) “Eligible Liabilities” has the meaning given to it from time to time under
or pursuant to the Bank of England Act 1998 or (as may be appropriate) by the
Bank of England;

 

  (b) “Fees Rules” means the rules on periodic fees contained in the Financial
Conduct Authority and the Prudential Regulation Authority Fees Manuals or such
other law or regulation as may be in force from time to time in respect of the
payment of fees for the acceptance of deposits;

 

  (c) “Fee Tariffs” means the fee tariffs specified in the Fees Rules under
Column 1 of the activity group A.1 Deposit acceptors (ignoring any minimum fee
or zero rated fee required pursuant to the Fees Rules but taking into account
any applicable discount rate);

 

  (d) “Reference Banks” means the principal London Office of Wells Fargo Bank,
National Association or such other bank as may be appointed by the
Administrative Agent after consultation with the Borrower;

 

  (e) “Special Deposits” has the meanings given to it from time to time under or
pursuant to the Bank of England Act 1998 or (as may be appropriate) by the Bank
of England; and

 

  (f) “Tariff Base” has the meaning given to it in, and will be calculated in
accordance with, the Fees Rules.

 

6. In application of the above formulae, A, B, C and D will be included in the
formulae as percentages (i.e., 5 percent will be included in the formula as 5
and not as 0.05). A negative result obtained by subtracting D from B shall be
taken as zero. The resulting figures shall be rounded to four decimal places.

 

7. If requested by the Administrative Agent, each Reference Bank shall, as soon
as practicable after publication by the Financial Conduct Authority and the
Prudential Regulation Authority, supply to the Administrative Agent the rates of
charge payable by that Reference Bank to the Financial Conduct Authority and the
Prudential Regulation Authority pursuant to the Fees Rules in respect of the
relevant financial year of the Financial Conduct Authority and the Prudential
Regulation Authority (calculated for this purpose by that Reference Bank as
being the average of the Fee Tariffs applicable to that Reference Bank for those
financial years) and expressed in Pounds Sterling per £1,000,000 of the Tariff
Base of that Reference Bank.

 

8. Each Lender shall supply any information required by the Administrative Agent
for the purpose of calculating its Additional Cost Rate. In particular, but
without limitation, each Lender shall supply the following information on or
prior to the date on which it becomes a Lender:

 

  (a) the jurisdiction of its Lending Office; and

 

Sch. 1.01(a) - 2



--------------------------------------------------------------------------------

  (b) any other information that the Administrative Agent may reasonably require
for such purpose.

Each Lender shall promptly notify the Administrative Agent of any change to the
information provided by it pursuant to this paragraph.

 

9. The percentages of each Lender for the purpose of A and C above and the rates
of charge of each Reference Bank for the purpose of E above shall be determined
by the Administrative Agent based upon the information supplied to it pursuant
to paragraphs 7 and 8 above and on the assumption that, unless a Lender notifies
the Administrative Agent to the contrary, each Lender’s obligations in relation
to cash ratio deposits and Special Deposits are the same as those of a typical
bank from its jurisdiction of incorporation with a Lending Office in the same
jurisdiction as its Lending Office.

 

10. The Administrative Agent shall have no liability to any Person if such
determination results in an Additional Cost Rate which over or under compensates
any Lender and shall be entitled to assume that the information provided by any
Lender or Reference Bank pursuant to paragraphs 3, 7 and 8 above is true and
correct in all respects.

 

11. The Administrative Agent shall distribute the additional amounts received as
a result of the Mandatory Cost to the Lenders on the basis of the Additional
Cost Rate for each Lender based on the information provided by each Lender and
each Reference Bank pursuant to paragraphs 3, 7 and 8 above.

 

12. Any determination by the Administrative Agent pursuant to this Schedule
1.01(a) in relation to a formula, the Mandatory Cost, an Additional Cost Rate or
any amount payable to a Lender shall, in the absence of manifest error, be
conclusive and binding on all parties.

 

13. The Administrative Agent may from time to time, after consultation with the
Borrower and the Lenders, determine and notify to all parties of any amendments
which are required to be made to this Schedule 1.01(a) in order to comply with
any change in law, regulation or any requirements from time to time imposed by
the Bank of England, the Financial Conduct Authority and the Prudential
Regulation Authority or the European Central Bank (or, in any case, any other
authority which replaces all or any of their functions) and any such
determination shall, in the absence of manifest error, be conclusive and binding
on all parties.

 

Sch. 1.01(a) - 3



--------------------------------------------------------------------------------

Schedule 2.01

Commitments

 

Lender Name and Address

   Commitment      Pro Rata
Percentage  

Deutsche Bank AG New York Branch

   $ 65,000,000.00         14.44 % 

c/o DB Services New Jersey, Inc.

     

5022 Gate Parkway, Suite 400

     

Jacksonville, Florida 32256

     

Attention: Phelecia Parker

     

Wells Fargo Bank, N.A.

   $ 65,000,000.00         14.44 % 

7711 Plantation Road

     

Roanoke, Virginia 24019

     

Facsimile: (866) 270-7214

     

Attention: Wholesale Loan Servicing, Roanoke

     

Loan Center

     

Bank of America, N.A.

   $ 45,000,000.00         10.00 % 

101 N Tryon Street

     

Charlotte, North Carolina 28255

     

Facsimile: (312) 453-4750

     

Attention: Kavitha Thakur, Credit Service

     

Representative

     

JPMorgan Chase Bank, N.A.

   $ 45,000,000.00         10.00 % 

Prestige Tech Park, Sartapur Outer Rd

     

Floor 4, Bangalore – 560087, India

     

Facsimile: (214) 307-6874

     

Attention: Jitesh Chaurasia, Deal Administrator

     

SunTrust Bank

   $ 45,000,000.00         10.00 % 

211 Perimeter Center Parkway

     

Atlanta, Georgia 30346

     

Facsimile: (801) 567-6267

     

Attention: Charlene Conley, Operations Analyst

     

Barclays Bank PLC

   $ 40,000,000.00         8.89 % 

1 Churchill Place

     

Canary Wharf

     

London E14 5HP

     

For ABR and Swingline Loans only:

     

Barclays Bank PLC London

c/o Barclays Capital Services LLC

     

Global Services Unit as US Dollar Funding

     

Administrator

     

700 Prides Crossing

     

Newark, Delaware 19713

     

Facsimile: (201) 510-8101

     

 

1



--------------------------------------------------------------------------------

Lender Name and Address

   Commitment      Pro Rata
Percentage  

BMO Harris Bank, N.A.

   $ 30,000,000.00         6.67 % 

115 S. LaSalle #35W

     

Chicago, Illinois 60603

     

Attention: Jimmy Chin

     

Capital One, National Association

   $ 30,000,000.00         6.67 % 

6200 Chevy Chase Drive

     

Laurel, Maryland 20707

     

Facsimile: (855) 267-0849

     

Attention: Richard Fath, Sr. Ops Coordinator

     

PNC Bank, National Association

   $ 30,000,000.00         6.67 % 

249 Fifth Avenue

     

One PNC Plaza

     

Pittsburgh, Pennsylvania 15222

     

Facsimile: (866) 641-2751

     

Attention: Derrell Groce

     

US Bank, National Association

   $ 30,000,000.00         6.67 % 

401 City Center

     

Oshkosh, Wisconsin 54901

     

Facsimile: (920) 237-7993

     

Attention: CLS Syndication Services

     

Fifth Third Bank

   $ 25,000,000.00         5.56 % 

5050 Kingsley Drive

     

Cincinnati, Ohio 45227

     

Facsimile: (513) 358-3480

     

Attention: Joyce Elam, Commercial Participation

     

Analyst

        

 

 

    

 

 

 

TOTAL:

$ 450,000,000.00      100 % 

 

2



--------------------------------------------------------------------------------

Schedule 3.08

Subsidiaries

 

Entity

Name

   Country (State)
of Incorporation   Equity
Interest     Restricted/
Unrestricted

ChoChoice Hotels International, Inc.

   U.S. (DE)     —        Borrower

CHH VM 2010 LLC

   U.S. (DE)     100 %    Unrestricted

Choice Capital Corp.

   U.S. (DE)     100 %    Unrestricted

Capital Horizon Fund, LLC

   U.S. (DE)     100 %    Unrestricted

Choice Hotels (Ireland) Limited

   Ireland     100 %    Unrestricted

Choice Hotels Argentina, S.A.

   Argentina     100 %    Unrestricted

Choice Hotels International Pty. Ltd.

   Australia     100 %    Unrestricted

Choice Hotels International Services Corp.

   U.S. (DE)     100 %    Restricted

Choice Hotels Funding, LLC

   U.S. (DE)     100 %    Unrestricted

Brentwood Boulevard Hotel Development, LLC

   U.S. (DE)     100 %    Unrestricted

Dry Pocket Road Hotel Development, LLC

   U.S. (DE)     100 %    Unrestricted

Park Lane Drive Hotel Development, LLC

   U.S. (DE)     100 %    Unrestricted

CSES, LLC

   U.S. (DE)     100 %    Unrestricted

CS WO LLC

   U.S. (DE)     100 %    Unrestricted

CS Rockland, LLC

   U.S. (DE)     100 %    Unrestricted

ORL CS Member LLC

   U.S. (DE)     100 %    Unrestricted

Ortel Partners, LLC

   U.S. (DE)     100 %    Unrestricted

CS at Ninth LLC

   U.S. (DE)     100 %    Unrestricted

MG CS Member LLC

   U.S. (DE)     100 %    Unrestricted

CS White Plains, LLC

   U.S. (DE)     100 %    Unrestricted

CS NYC Member, LLC

   U.S. (DE)     100 %    Unrestricted

CS Main Ave SA LLC

   U.S. (DE)     100 %    Unrestricted

CHI COH Holding Company LLC

   U.S. (DE)     100 %    Unrestricted

Columbus-Hunt Park Dr BNK Investors LLC

   U.S. (DE)     100 %    Unrestricted

Choice International Hospitality Services, Inc.

   U.S. (DE)     100 %    Unrestricted

CHI International GP1, LLC

   U.S. (DE)     100 %    Unrestricted

CHI International GP2, LLC

   U.S. (DE)     100 %    Unrestricted

AF Holding Subsidiary Corporation

   U.S. (DE)     100 %    Unrestricted

International CH Holding Company C.V.

   Netherlands     99 %    Unrestricted

Choice Hotels International Holding Company C.V.

   Netherlands     99 %    Unrestricted

Choice Hotels Netherlands Antilles N.V., in liquidation

   Curacao     100 %    Unrestricted

 

Sch. 3.08 - 1



--------------------------------------------------------------------------------

Choice Hotels Licensing B.V.

Netherlands   100 %    Unrestricted   

Choice Hotels France, S.A.S.

France   100 %    Unrestricted   

Choice Hotels Franchise, GmbH

Germany   100 %    Unrestricted   

Choice Hospitality (India) Private Limited

India   100 %    Unrestricted   

Choice Hotels Australasia Pty. Ltd.

Australia   100 %    Unrestricted   

Choice Hotels International Asia Pacific Pty. Ltd.

Australia   100 %    Unrestricted   

Choice Hotels Australia Pty. Ltd.

Australia   100 %    Unrestricted   

Choice Hotels International Licensing, ULC

Canada   100 %    Unrestricted   

Choice Hotels de Mexico S. de R.L. de C.V.

Mexico   99 %    Unrestricted   

Quality Hotels Limited

United Kingdom   100 %    Unrestricted   

Choice Hotels Licensing 2 B.V.

Netherlands   100 %    Unrestricted   

Clarion Hotel Pty. Ltd.

Australia   100 %    Unrestricted   

Comfort Hotels Pty. Ltd.

Australia   100 %    Unrestricted   

Comfort Inn Pty. Ltd.

Australia   100 %    Unrestricted   

Quality Hotels (Ireland) Limited

Ireland   100 %    Unrestricted   

Quality Hotels Europe, Inc.

U.S. (DE)   100 %    Unrestricted   

Quality Hotels Pty. Ltd.

Australia   100 %    Unrestricted   

Quality Inn Pty. Ltd.

Australia   100 %    Unrestricted   

Quality Inns International, Inc.

U.S. (DE)   100 %    Unrestricted   

SkyTouch Solutions, LLC

U.S. (DE)   100 %    Unrestricted   

Sleep Inn Pty. Ltd.

Australia   100 %    Unrestricted   

Suburban Franchise Holding Company, Inc.

U.S. (GA)   100 %    Restricted   

Suburban Franchise Systems, Inc.

U.S. (GA)   100 %    Restricted   

 

Sch. 3.08 - 2



--------------------------------------------------------------------------------

Schedule 6.02

Existing Liens

None.

 

Sch. 6.02 – 1



--------------------------------------------------------------------------------

EXHIBIT A-1

to

Senior Unsecured Credit Agreement

dated as of July 21, 2015

by and among

Choice Hotels International, Inc.,

as Borrower,

the Lenders party thereto

and

Deutsche Bank AG New York Branch,

as Administrative Agent

FORM OF NOTICE OF BORROWING



--------------------------------------------------------------------------------

NOTICE OF BORROWING

Dated as of:             

Deutsche Bank AG New York Branch

  as Administrative Agent

c/o Hanover Street Capital, LLC

48 Wall Street, 14th floor

New York, New York 10005

Attention: Amy Sinensky

Fax: (212) 380-9396

Email: amy.sinensky@hanoverstcap.com

c/o DB Services New Jersey, Inc.

Global Business Services

60 Wall Street

New York, New York 10005

Attention: Mark Kellam II

Fax: (904) 271-2469

Email: agency.transaction@db.com

c/o Deutsche Bank Securities Inc.

Commercial Real Estate

200 Crescent Court, Suite 550

Dallas, Texas 75201

Attention: Linda Davis

Email: Linda-x.davis@db.com

Ladies and Gentlemen:

This irrevocable Notice of Borrowing is delivered to you pursuant to
Section 2.03(a) of the Senior Unsecured Credit Agreement dated as of July 21,
2015 (as amended, supplemented, restated or otherwise modified from time to
time, the “Credit Agreement”), by and among Choice Hotels International, Inc., a
Delaware corporation (the “Borrower”), the Lenders and Deutsche Bank AG New York
Branch, as Administrative Agent.

1. The Borrower hereby requests that the [Lenders] [Swingline Lender] make a
[Revolving Loan] [Swingline Loan] denominated in [dollars][Alternative Currency]
to the Borrower in the aggregate principal amount of $            .1

2. The Borrower hereby requests that the Loan requested herein be made on the
following Business Day:             .2

 

 

1  Complete with a Permitted Currency and an amount in accordance with
Section 2.03(a). All Swingline Loans must be denominated in dollars.

2  Complete with a Business Day in accordance with Section 2.03(a) of the Credit
Agreement for Revolving Loans or Swingline Loans.

 

EXH. A-1-1



--------------------------------------------------------------------------------

3. The Borrower hereby requests that the Loan bear interest at the following
interest rate, plus the Applicable Percentage, as set forth below:

 

Component of Loan

   Interest Rate3    Interest Period4    Termination Date for
Interest Period
(if applicable)                           

4. The Borrower hereby directs the Administrative Agent to disburse the proceeds
of the Loan to the [Borrower’s Account][the account of the Swingline Lender]5.

5. The principal amount of all Loans outstanding as of the date hereof
(including the requested Loan) does not exceed the maximum amount permitted to
be outstanding pursuant to the terms of the Credit Agreement.

6. All of the conditions applicable to the Loan requested herein as set forth in
the Credit Agreement have been satisfied as of the date hereof and will remain
satisfied to the date of such Loan.

7. Capitalized terms used herein and not defined herein shall have the meanings
assigned thereto in the Credit Agreement.

[Signature Page Follows]

 

 

3  Indicate Alternate Base Rate or Adjusted LIBO Rate for Loans denominated in
dollars, or LIBO Rate for Loans denominated in an Alternative Currency. All
Swingline Loans must bear interest at the LIBOR Market Index Rate.

4  Include for Adjusted LIBO Rate or LIBO Rate loans only. May be one, two,
three or six months.

5  Borrower to fill out as applicable, with the account of the Swingline Lender
to be used in cases where the requested advance is to be used to repay an
outstanding Swingline Loan.

 

EXH. A-1-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Notice of Borrowing as of
the          day of             ,         .

 

CHOICE HOTELS INTERNATIONAL, INC. By:

 

Name:

 

Title:

 

 

EXH. A-1-3



--------------------------------------------------------------------------------

EXHIBIT A-2

to

Senior Unsecured Credit Agreement

dated as of July 21, 2015

by and among

Choice Hotels International, Inc.,

as Borrower,

the Lenders party thereto

and

Deutsche Bank AG New York Branch,

as Administrative Agent

FORM OF NOTICE OF ACCOUNT DESIGNATION

 

EXH. A-2-1



--------------------------------------------------------------------------------

NOTICE OF ACCOUNT DESIGNATION

Dated as of:             

Deutsche Bank AG New York Branch

  as Administrative Agent

c/o Hanover Street Capital, LLC

48 Wall Street, 14th floor

New York, New York 10005

Attention: Amy Sinensky

Fax: (212) 380-9396

Email: amy.sinensky@hanoverstcap.com

c/o DB Services New Jersey, Inc.

Global Business Services

60 Wall Street

New York, New York 10005

Attention: Mark Kellam II

Fax: (904) 271-2469

Email: agency.transaction@db.com

c/o Deutsche Bank Securities Inc.

Commercial Real Estate

200 Crescent Court, Suite 550

Dallas, Texas 75201

Attention: Linda Davis

Email: Linda-x.davis@db.com

Ladies and Gentlemen:

This Notice of Account Designation is delivered to you in connection with the
Senior Unsecured Credit Agreement dated as of July 21, 2015 (as amended,
supplemented, restated or otherwise modified from time to time, the “Credit
Agreement”), by and among Choice Hotels International, Inc., a Delaware
corporation (the “Borrower”), the Lenders party thereto and Deutsche Bank AG New
York Branch, as Administrative Agent.

1. The Administrative Agent and, in the case of the making of any Swingline
Loan, the Swingline Lender, is hereby authorized to disburse all Loan proceeds
to the Borrower into the following account(s):

 

 

ABA Routing Number:                      Account Number:
                            

2. This authorization shall remain in effect until revoked or until a subsequent
Notice of Account Designation is provided to the Administrative Agent.

3. Capitalized terms used herein and not defined herein shall have the meanings
assigned thereto in the Credit Agreement.

 

EXH. A-2-2



--------------------------------------------------------------------------------

[Signature Page Follows]

IN WITNESS WHEREOF, the undersigned has executed this Notice of Account
Designation as of the          day of             ,     .

 

CHOICE HOTELS INTERNATIONAL, INC. By:

 

Name:

 

Title:

 

 

EXH. A-2-3



--------------------------------------------------------------------------------

EXHIBIT A-3

to

Senior Unsecured Credit Agreement

dated as of July 21, 2015

by and among

Choice Hotels International, Inc.,

as Borrower,

the Lenders party thereto

and

Deutsche Bank AG New York Branch,

as Administrative Agent

FORM OF NOTICE OF PREPAYMENT

 

EXH. A-3-1



--------------------------------------------------------------------------------

NOTICE OF PREPAYMENT

Dated as of:                     

Deutsche Bank AG New York Branch

  as Administrative Agent

c/o Hanover Street Capital, LLC

48 Wall Street, 14th floor

New York, New York 10005

Attention: Amy Sinensky

Fax: (212) 380-9396

Email: amy.sinensky@hanoverstcap.com

c/o DB Services New Jersey, Inc.

Global Business Services

60 Wall Street

New York, New York 10005

Attention: Mark Kellam II

Fax: (904) 271-2469

Email: agency.transaction@db.com

c/o Deutsche Bank Securities Inc.

Commercial Real Estate

200 Crescent Court, Suite 550

Dallas, Texas 75201

Attention: Linda Davis

Email: Linda-x.davis@db.com

Ladies and Gentlemen:

This irrevocable Notice of Prepayment is delivered to you under Section 2.05(c)
of the Senior Unsecured Credit Agreement dated as of July 21, 2015 (as amended,
supplemented, restated or otherwise modified from time to time, the “Credit
Agreement”), by and among Choice Hotels International, Inc., a Delaware
corporation (the “Borrower”), the Lenders party thereto, and Deutsche Bank AG
New York Branch, as Administrative Agent.

1. The Borrower hereby provides notice to the Administrative Agent that it shall
repay the following [ABR Loans,][Eurocurrency Loans,][Eurodollar Loans,]
[Competitive Bid Loans] and/or [Swingline Loans]:             .1

2. The Loan to be prepaid is a:2

 

  ¨ Swingline Loan (                    )

 

 

1  Complete with an amount in accordance with Section 2.05(c) of the Credit
Agreement.

2  Check each applicable box and indicate the amount of the prepayment allocable
to each.

 

EXH. A-4-2



--------------------------------------------------------------------------------

  ¨ Revolving Loan (                    )

 

  ¨ Competitive Bid Loan (                    )

3. The Borrower shall repay the above-referenced Loans on the following Business
Day:                 .3

4. Capitalized terms used herein and not defined herein shall have the meanings
assigned thereto in the Credit Agreement.

[Signature Page Follows]

IN WITNESS WHEREOF, the undersigned has executed this Notice of Prepayment as of
the     day of             ,     .

 

CHOICE HOTELS INTERNATIONAL, INC. By:

 

Name:

 

Title:

 

 

 

3  Complete with a Business Day that provides at least four (4) Business Days’
irrevocable notice to the Administrative Agent with respect to Eurocurrency
Loans, at least three (3) Business Days’ irrevocable notice to the
Administrative Agent with respect to Eurodollar Loans and Competitive Bid Loans
and notice received no later than 2:00 P.M. Eastern Time on the proposed date of
repayment with respect to ABR Loans and Swingline Loans.

 

EXH. A-4-3



--------------------------------------------------------------------------------

EXHIBIT A-4

to

Senior Unsecured Credit Agreement

dated as of July 21, 2015

by and among

Choice Hotels International, Inc.,

as Borrower,

the Lenders party thereto

and

Deutsche Bank AG New York Branch,

as Administrative Agent

FORM OF NOTICE OF CONVERSION/CONTINUATION

 

EXH. A-4-1



--------------------------------------------------------------------------------

NOTICE OF CONVERSION/CONTINUATION

Dated as of:                     

Deutsche Bank AG New York Branch

  as Administrative Agent

c/o Hanover Street Capital, LLC

48 Wall Street, 14th floor

New York, New York 10005

Attention: Amy Sinensky

Fax: (212) 380-9396

Email: amy.sinensky@hanoverstcap.com

c/o DB Services New Jersey, Inc.

Global Business Services

60 Wall Street

New York, New York 10005

Attention: Mark Kellam II

Fax: (904) 271-2469

Email: agency.transaction@db.com

c/o Deutsche Bank Securities Inc.

Commercial Real Estate

200 Crescent Court, Suite 550

Dallas, Texas 75201

Attention: Linda Davis

Email: Linda-x.davis@db.com

Ladies and Gentlemen:

This irrevocable Notice of Conversion/Continuation (the “Notice”) is delivered
to you under Section 2.10 of the Senior Unsecured Credit Agreement dated as of
July 21, 2015 (as amended, supplemented, restated or otherwise modified from
time to time, the “Credit Agreement”), by and among Choice Hotels International,
Inc., a Delaware corporation (the “Borrower”), the Lenders party thereto, and
Deutsche Bank AG New York Branch, as Administrative Agent.

1. The Loan to which this Notice relates is a [Revolving Loan].

2. This Notice is submitted for the purpose of: (Check one and complete
applicable information in accordance with the Credit Agreement.)

¨ Converting all or a portion of an ABR Loan into a Eurodollar Loan (denominated
in dollars),

 

  (a) The aggregate outstanding principal balance of such Loan is
$                    .

 

  (b) The principal amount of such Loan to be converted is
$                    .

 

EXH. A-4-2



--------------------------------------------------------------------------------

  (c) The requested effective date of the conversion of such Loan is
                    .

 

  (d) The requested Interest Period applicable to the converted Loan is
                    .

¨ Converting all or a portion of a Eurodollar Loan (denominated in dollars) into
an ABR Loan

 

  (a) The aggregate outstanding principal balance of such Loan is
$                    .

 

  (b) The last day of the current Interest Period for such Loan is
                    .

 

  (c) The principal amount of such Loan to be converted is
$                    .

 

  (d) The requested effective date of the conversion of such Loan is
                    .

¨ Continuing all or a portion of a Eurodollar Loan as a Eurodollar Loan

 

  (a) The aggregate outstanding principal balance of such Loan is
$                    .

 

  (b) The last day of the current Interest Period for such Loan is
                    .

 

  (c) The principal amount of such Loan to be continued is
$                    .

 

  (d) The requested effective date of the continuation of such Loan is
                    .

 

  (e) The requested Interest Period applicable to the continued Loan is
                    .

¨ Continuing all or a portion of a Eurocurrency Loan as a Eurocurrency Loan (in
the same Alternative Currency)

 

  (a) Such Loan is denominated in                     .

 

  (b) The aggregate outstanding principal balance of such Loan is
                    .

 

  (c) The last day of the current Interest Period for such Loan is
                    .

 

  (d) The principal amount of such Loan to be continued is                     .

 

  (e) The requested effective date of the continuation of such Loan is
                    .

 

  (f) The requested Interest Period applicable to the continued Loan is
                    .

3. The principal amount of all Loans outstanding as of the date hereof does not
exceed the maximum amount permitted to be outstanding pursuant to the terms of
the Credit Agreement.

4. All of the conditions applicable to the conversion or continuation of the
Loan requested herein as set forth in the Credit Agreement have been satisfied
or waived as of the date hereof and will remain satisfied or waived to the date
of such Loan.

5. Capitalized terms used herein and not defined herein shall have the meanings
assigned thereto in the Credit Agreement.

 

EXH. A-4-3



--------------------------------------------------------------------------------

[Signature Page Follows]

IN WITNESS WHEREOF, the undersigned has executed this Notice of
Conversion/Continuation as of the     day of            ,     .

 

CHOICE HOTELS INTERNATIONAL, INC. By:

 

Name:

 

Title:

 

 

EXH. A-4-4



--------------------------------------------------------------------------------

EXHIBIT A-5

to

Senior Unsecured Credit Agreement

dated as of July 21, 2015

by and among

Choice Hotels International, Inc.,

as Borrower,

the Lenders party thereto

and

Deutsche Bank AG New York Branch,

as Administrative Agent

FORM OF COMPETITIVE BID REQUEST

 

EXH. A-5-1



--------------------------------------------------------------------------------

COMPETITIVE BID REQUEST

Dated as of:             

Deutsche Bank AG New York Branch

  as Administrative Agent

c/o Hanover Street Capital, LLC

48 Wall Street, 14th floor

New York, New York 10005

Attention: Amy Sinensky

Fax: (212) 380-9396

Email: amy.sinensky@hanoverstcap.com

c/o DB Services New Jersey, Inc.

Global Business Services

60 Wall Street

New York, New York 10005

Attention: Mark Kellam II

Fax: (904) 271-2469

Email: agency.transaction@db.com

c/o Deutsche Bank Securities Inc.

Commercial Real Estate

200 Crescent Court, Suite 550

Dallas, Texas 75201

Attention: Linda Davis

Email: Linda-x.davis@db.com

Ladies and Gentlemen:

This Competitive Bid Request is delivered to you under Section 2.04(a) of the
Senior Unsecured Credit Agreement dated as of July 21, 2015 (as amended,
supplemented, restated or otherwise modified from time to time, the “Credit
Agreement”), by and among Choice Hotels International, Inc. (the “Borrower”),
the Lenders party thereto, and Deutsche Bank AG New York Branch, as
Administrative Agent.

1. The Borrower hereby requests a Competitive Bid Loan under the Credit
Agreement, and in connection therewith sets forth below the terms on which such
Competitive Bid Loan is requested to be made:

 

(a) Date of Competitive Bid Loan1

 

(b)

Principal Amount of

Competitive Bid Loan2

 

(c) Competitive Bid Rate(s)3

 

 

1  Complete with a Business Day in accordance with Section 2.04(a)(ii) of the
Credit Agreement.

2  The aggregate principal amount of such borrowing shall be in a minimum
principal amount of $1,000,000 or a whole multiple of $1,000,000 in excess
thereof in accordance with Section 2.04(a)(iii) of the Credit Agreement.

3  Specify whether the Competitive Bid Loan is to be a Eurodollar Competitive
Bid Loan or a Fixed Rate Loan.

 

EXH. A-5-2



--------------------------------------------------------------------------------

(d)

Competitive Bid Interest Period(s)

and the last day thereof

 

2. The principal amount of all Loans outstanding as of the date hereof
(including the requested Competitive Bid Loan) does not exceed the maximum
amount permitted to be outstanding pursuant to the terms of the Credit
Agreement.

3. All of the conditions applicable to the Competitive Bid Loan requested herein
as set forth in the Credit Agreement have been satisfied or waived as of the
date hereof and will remain satisfied to the date of such Competitive Bid Loan.

4. Capitalized terms used herein and not defined herein have the meanings
assigned thereto in the Credit Agreement.

[Signature Page Follows]

IN WITNESS WHEREOF, the undersigned has executed this Competitive Bid Request as
of the     day of             ,         .

 

CHOICE HOTELS INTERNATIONAL, INC. By:

 

Name:

 

Title:

 

 

EXH. A-5-3



--------------------------------------------------------------------------------

EXHIBIT A-6

to

Senior Unsecured Credit Agreement

dated as of July 21, 2015

by and among

Choice Hotels International, Inc.,

as Borrower,

the Lenders party thereto

and

Deutsche Bank AG New York Branch,

as Administrative Agent

FORM OF INVITATION TO BID

 

EXH. A-6-1



--------------------------------------------------------------------------------

INVITATION TO BID

Dated as of:             

[Complete                                                                   
               address                         
                                                                 block]

[with                                      contact                            
                 details                       
                          of                                            ]

[each Lender, as appropriate]

Ladies and Gentlemen:

Reference is made to the Senior Unsecured Credit Agreement dated as of July 21,
2015 (as amended, supplemented, restated or otherwise modified from time to
time, the “Credit Agreement”), by and among Choice Hotels International, Inc.
(the “Borrower”), the Lenders party thereto, and Deutsche Bank AG New York
Branch, as Administrative Agent. Capitalized terms used herein and not defined
herein have the meanings assigned thereto in the Credit Agreement.

1. The Borrower made a Competitive Bid Request on                     ,
            , pursuant to Section 2.04(a) of the Credit Agreement, and in
connection therewith you are invited to submit a Competitive Bid by
[Date]/[Time]. Your Competitive Bid must comply with Section 2.04 of the Credit
Agreement and the terms set forth below on which such Competitive Bid Loan is
requested to be made.

 

(a) Date of Competitive Bid Loan

 

(b) Principal amount of Competitive Bid Loan

 

(c) Competitive Bid Rate(s)

 

(d) Competitive Bid Interest Period(s) and the last day thereof

 

[Signature Page Follows]

 

EXH. A-6-2



--------------------------------------------------------------------------------

Very truly yours, DEUTSCHE BANK TRUST COMPANY AMERICAS, as Administrative Agent
By:

 

Name:

 

Title:

 

By:

 

Name:

 

Title:

 

 

EXH. A-6-3



--------------------------------------------------------------------------------

EXHIBIT A-7

to

Senior Unsecured Credit Agreement

dated as of July 21, 2015

by and among

Choice Hotels International, Inc.,

as Borrower,

the Lenders party thereto

and

Deutsche Bank AG New York Branch,

as Administrative Agent

FORM OF COMPETITIVE BID

 

EXH. A-7-1



--------------------------------------------------------------------------------

COMPETITIVE BID

Dated as of:                     

Deutsche Bank AG New York Branch

  as Administrative Agent

c/o Hanover Street Capital, LLC

48 Wall Street, 14th floor

New York, New York 10005

Attention: Amy Sinensky

Fax: (212) 380-9396

Email: amy.sinensky@hanoverstcap.com

c/o DB Services New Jersey, Inc.

Global Business Services

60 Wall Street

New York, New York 10005

Attention: Mark Kellam II

Fax: (904) 271-2469

Email: agency.transaction@db.com

c/o Deutsche Bank Securities Inc.

Commercial Real Estate

200 Crescent Court, Suite 550

Dallas, Texas 75201

Attention: Linda Davis

Email: Linda-x.davis@db.com

Ladies and Gentlemen:

The undersigned, [Name of Lender] refers to the Senior Unsecured Credit
Agreement dated as of July 21, 2015 (as amended, supplemented, restated or
otherwise modified from time to time, the “Credit Agreement”), by and among
Choice Hotels International, Inc. (the “Borrower”), the Lenders party thereto,
and Deutsche Bank AG New York Branch, as Administrative Agent. Capitalized terms
not defined herein shall have the meanings assigned thereto in the Credit
Agreement.

1. The undersigned hereby irrevocably makes a Competitive Bid pursuant to
Section 2.04(b) of the Credit Agreement, in response to the Competitive Bid
Request made by the Borrower on                     ,     , and in connection
therewith sets forth below the terms on which such Competitive Bid is made:

 

(a)

Date of Competitive Bid Loan

 

(b)

Principal Amount of Competitive Bid Loan1

 

 

1  The amount shall be in a minimum of $1,000,000 or a whole multiple of
$1,000,000 in excess thereof in

accordance with Section 2.04(b) of the Credit Agreement.

 

EXH. A-7-2



--------------------------------------------------------------------------------

(c) Competitive Bid Rate(s)

 

(d) Competitive Bid Interest Period(s) and the last day thereof

 

2. The undersigned hereby confirms that it is prepared, subject to the
conditions set forth in the Credit Agreement, to extend credit to the Borrower
upon acceptance by the Borrower of this bid in accordance with Section 2.04(c)
of the Credit Agreement.

[Signature Page Follows]

 

Very truly yours, [NAME OF LENDER] By:

 

Name:

 

Title:

 

 

EXH. A-7-3



--------------------------------------------------------------------------------

EXHIBIT A-8

to

Senior Unsecured Credit Agreement

dated as of July 21, 2015

by and among

Choice Hotels International, Inc.,

as Borrower,

the Lenders party thereto

and

Deutsche Bank AG New York Branch,

as Administrative Agent

FORM OF COMPETITIVE BID ACCEPT/REJECT LETTER

 

EXH. A-8-1



--------------------------------------------------------------------------------

COMPETITIVE BID ACCEPT/REJECT LETTER

Dated as of:                     

Deutsche Bank AG New York Branch

  as Administrative Agent

c/o Hanover Street Capital, LLC

48 Wall Street, 14th floor

New York, New York 10005

Attention: Amy Sinensky

Fax: (212) 380-9396

Email: amy.sinensky@hanoverstcap.com

c/o DB Services New Jersey, Inc.

Global Business Services

60 Wall Street

New York, New York 10005

Attention: Mark Kellam II

Fax: (904) 271-2469

Email: agency.transaction@db.com

c/o Deutsche Bank Securities Inc.

Commercial Real Estate

200 Crescent Court, Suite 550

Dallas, Texas 75201

Attention: Linda Davis

Email: Linda-x.davis@db.com

Ladies and Gentlemen:

This Competitive Bid Accept/Reject Letter is delivered to you under
Section 2.04(c) of the Senior Unsecured Credit Agreement dated as of July 21,
2015 (as amended, supplemented, restated or otherwise modified from time to
time, the “Credit Agreement”), by and among Choice Hotels International, Inc.
(the “Borrower”), the Lenders party thereto and Deutsche Bank AG New York
Branch, as Administrative Agent.

1. The Borrower has received a summary of bids in connection with our
Competitive Bid Request dated                     ,         , and in accordance
with Section 2.04(c) of the Credit Agreement, the Borrower hereby accepts the
following:

 

(a) Date of Competitive Bid Loan

 

(b) Principal Amount of Competitive Bid Loan

 

(c) Competitive Bid Rate(s)

 

(d) Competitive Bid Interest Period(s)

 

(e) Lender

 

 

EXH. A-8-2



--------------------------------------------------------------------------------

2. The Borrower hereby rejects the following bids:

 

(a) Date of Competitive Bid Loan

 

(b) Principal Amount of Competitive Bid Loan

 

(c) Competitive Bid Rate(s)

 

(d) Competitive Bid Interest Period(s)

 

(e) Lender

 

[Signature Page Follows]

IN WITNESS WHEREOF, the undersigned has executed this Competitive Bid
Accept/Reject Letter as of the     day of             ,             .

 

Very truly yours, CHOICE HOTELS INTERNATIONAL, INC. By:

 

Name:

 

Title:

 

 

EXH. A-8-3



--------------------------------------------------------------------------------

CONFIDENTIAL

EXHIBIT B

to

Senior Unsecured Credit Agreement

dated as of July 21, 2015

by and among

Choice Hotels International, Inc.,

as Borrower,

the Lenders party thereto

and

Deutsche Bank AG New York Branch,

as Administrative Agent

FORM OF ADMINISTRATIVE QUESTIONNAIRE

 

EXH. B-1



--------------------------------------------------------------------------------

CONFIDENTIAL

 

Administrative detail reply form

Choice Hotels International, Inc.

Name of entity for signature page:

 

 

    

Credit contact

  

Operations contact

  

Legal counsel

Name:

        

Title:

        

Address:

        

Telephone:

        

Facsimile #:

        

Email:

        

Payment Instructions:

 

Fed wire instructions

   (Name of Lender)       (Address)       (City/State/Zip)       (ABA #)   
(Account #)    (Attention)       Loan advance instructions    Operations contact
  

Deutsche Bank AG New York Branch

New York, New York

ABA# 021-001-033

Credit to Commercial Loan Division

A/C # 60200119

Reference: Choice Hotels

  

Phelecia Parker

Tel: 904-271-3583

Fax: 866-240-3622

Email: phelecia.parker@db.com

Email: NA. AgencyServicing@db.com

 

EXH. B-2



--------------------------------------------------------------------------------

EXHIBIT C

to

Senior Unsecured Credit Agreement

dated as of July 21, 2015

by and among

Choice Hotels International, Inc.,

as Borrower,

the Lenders party thereto

and

Deutsche Bank AG New York Branch,

as Administrative Agent

FORM OF ASSIGNMENT AND ACCEPTANCE

 

EXH. C-1



--------------------------------------------------------------------------------

ASSIGNMENT AND ACCEPTANCE

Reference is made to the Senior Unsecured Credit Agreement dated as of July 21,
2015, by and among Choice Hotels International, Inc., a Delaware corporation
(the “Borrower”), the Lenders party thereto and Deutsche Bank AG New York
Branch, as Administrative Agent (as amended, supplemented, restated or otherwise
modified from time to time, the “Credit Agreement”). Capitalized terms not
defined herein shall have the meaning assigned thereto in the Credit Agreement.

1. The Assignor hereby sells and assigns, without recourse, to the Assignee, and
the Assignee hereby purchases and assumes, without recourse, from the Assignor,
effective as of the Effective Date set forth on the reverse hereof, the
interests set forth on the reverse hereof (the “Assigned Interest”) in the
Assignor’s rights and obligations under the Credit Agreement, including, without
limitation, the interests set forth on the reverse hereof in the Commitment of
the Assignor on the Effective Date and the Competitive Bid Loans owing to the
Assignor which are outstanding on the Effective Date. Each of the Assignor and
the Assignee hereby makes and agrees to be bound by all the representations,
warranties and agreements set forth in Section 9.04(c) of the Credit Agreement,
a copy of which is has been received by each such party. From and after the
Effective Date (i) the Assignee shall be a party to and be bound by the
provisions of the Credit Agreement and, to the extent of the interests assigned
by this Assignment and Acceptance, have the rights and obligations of a Lender
thereunder and under the Loan Documents and (ii) the Assignor shall, to the
extent of the interest assigned by this Assignment and Acceptance, relinquish
its rights and be released from its obligations under the Credit Agreement.

2. This Assignment and Acceptance is being delivered to the Administrative Agent
together with (i) if the Assignee is organized under the laws of a jurisdiction
outside the United States, the forms specified in Section 2.20(e) of the Credit
Agreement, duly completed and executed by such Assignee, (ii) if the Assignee is
not already a Lender under the Credit Agreement, an Administrative Questionnaire
in the form of Exhibit B to the Credit Agreement and (iii) a processing and
recordation fee of $3,500 (unless such fee has otherwise been waived by the
Administrative Agent).

3. This Assignment and Acceptance shall be governed by and construed in
accordance with the laws of the State of New York without reference to its
conflicts of laws principles or provisions.

 

Date of Assignment:

 

Legal Name of Assignor:

 

Legal Name of Assignee:

 

Assignee’s Address for Notices:  

 

 

 

 

 

EXH. C-2



--------------------------------------------------------------------------------

Effective Date of Assignment (may not be fewer than 5 Business
Days after the Date of Assignment):  

 

 

Facility

   Principal
Amount
Assigned    Percentage Assigned of
Facility and Commitment
Thereunder (as set forth,
to at least 8 decimals, as
a percentage of the
Facility and the aggregate
Commitments of all Lenders
thereunder)       

ABR Loans:

           

 

  

 

  

Eurodollar Loans:

  

 

  

 

  

Eurocurrency Loans:

  

 

  

 

  

Eurodollar Competitive Loans

  Bid      

 

  

 

  

Fixed Rate Competitive Loans

  Bid      

 

  

 

  

Swingline Loan Participations

  

 

  

 

  

 

EXH. C-3



--------------------------------------------------------------------------------

The terms set forth above are hereby agreed to:                             , as
Assignor By:

 

Name:

 

Title:

 

                            , as Assignee By:

 

Name:

 

Title:

 

Accepted:

DEUTSCHE BANK TRUST COMPANY AMERICAS,

as Administrative Agent

By:

 

Name:

 

Title:

 

By:

 

Name:

 

Title:

 

[CHOICE HOTELS INTERNATIONAL, INC. By:

 

Name:

 

Title:

 

]1

 

 

1  Include to the extent required under Section 9.04(b).

 

EXH. C-4



--------------------------------------------------------------------------------

EXHIBIT D

to

Senior Unsecured Credit Agreement

dated as of July 21, 2015

by and among

Choice Hotels International, Inc.,

as Borrower,

the Lenders party thereto

and

Deutsche Bank AG New York Branch,

as Administrative Agent

FORM OF GUARANTEE AGREEMENT FOR RESTRICTED SUBSIDIARIES

[See attached.]

 

EXH. D-1



--------------------------------------------------------------------------------

EXECUTION COPY

GUARANTEE AGREEMENT (as amended, restated, supplemented or otherwise modified
from time to time, this “Guaranty”), dated as of July 21, 2015, is made by
certain Restricted Subsidiaries of CHOICE HOTELS INTERNATIONAL, INC., a Delaware
corporation (such Restricted Subsidiaries, collectively, the “Guarantors”, each,
a “Guarantor”), in favor of DEUTSCHE BANK AG NEW YORK BRANCH, as administrative
agent (in such capacity, the “Administrative Agent”) for the ratable benefit of
itself and the other Lender Parties from time to time parties to the Senior
Unsecured Credit Agreement, dated of even date herewith (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among the Borrower, the Lenders, and the Administrative Agent.

STATEMENT OF PURPOSE

Pursuant to the terms of the Credit Agreement, the Lender Parties have agreed to
make Loans to the Borrower upon the terms and subject to the conditions set
forth therein.

The Borrower and the Guarantors, though separate legal entities, comprise one
integrated financial enterprise, and all Loans made to the Borrower will inure,
directly or indirectly, to the benefit of each of the Guarantors.

It is a condition precedent to the obligation of the Lender Parties to make
their respective Loans to the Borrower under the Credit Agreement that the
Guarantors shall have executed and delivered this Guaranty to the Administrative
Agent, for the ratable benefit of itself and the other Lender Parties.

NOW, THEREFORE, in consideration of the premises, in order to induce the Lender
Parties to make Loans under the Credit Agreement from time to time, and to
induce the holders of the Hedging Obligations to enter into Hedging Agreements
from time to time, and to induce the holders of the Cash Management Obligations
to enter into Cash Management Agreements from time to time, and for other good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, each Guarantor hereby agrees with the Administrative Agent for the
ratable benefit of the Lender Parties as follows:

ARTICLE II

DEFINED TERMS

SECTION 2.01. Definitions. The following terms when used in this Guaranty shall
have the meanings assigned to them below:

“Additional Guarantor” means each Restricted Subsidiary of the Borrower which
hereafter becomes a Guarantor pursuant to Section 4.16 hereof and Section 5.09
of the Credit Agreement.

“Applicable Insolvency Laws” means all Applicable Laws governing bankruptcy,
reorganization, arrangement, adjustment of debts, relief of debtors,
dissolution, insolvency, fraudulent transfers or conveyances or other similar
laws (including, without limitation, 11 U.S.C. Sections 544, 547, 548 and 550
and other “avoidance” provisions of Title 11 of the United States Code, as
amended or supplemented).

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“ECP” means an eligible contract participant as defined in the Commodity
Exchange Act.

“Guaranteed Obligations” has the meaning set forth in Section 2.1.



--------------------------------------------------------------------------------

“Guaranty Agreement Supplement” means an instrument in the form of Exhibit A
hereto.

“Lender Parties” shall mean the Administrative Agent, the Swingline Lender, the
Lenders, the holders of any Cash Management Obligations and the holders of any
Hedging Obligations.

“Paid in Full” means, with respect to any Guaranteed Obligations, (a) the
payment in full in cash of all such Guaranteed Obligations (other than
(i) contingent indemnification obligations to the extent no claim giving rise
thereto has been asserted and (ii) Hedging Obligations and Cash Management
Obligations that, at the time of determination, are allowed by the Person to
whom such Guaranteed Obligations are owing to remain outstanding or are not
required to be repaid or cash collateralized pursuant to the provisions of any
document governing the applicable Hedging Obligations or Cash Management
Obligations) and (b) the termination or expiration of all of the Commitments.

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each
Guarantor that has total assets exceeding $10,000,000 at the time such Swap
Obligation is incurred or such other Person as constitutes an ECP under the
Commodity Exchange Act or any regulations promulgated thereunder.

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

SECTION 2.02. Other Definitional Provisions. Capitalized terms used and not
otherwise defined in this Guaranty including the preambles and recitals hereof
shall have the meanings ascribed to them in the Credit Agreement. In the event
of a conflict between capitalized terms defined herein and in the Credit
Agreement, the Credit Agreement shall control. The words “hereof,” “herein”,
“hereto” and “hereunder” and words of similar import when used in this Guaranty
shall refer to this Guaranty as a whole and not to any particular provision of
this Guaranty, and Section references are to this Guaranty unless otherwise
specified. The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.

ARTICLE III

GUARANTY

SECTION 3.01. Guaranty. Each Guarantor hereby, jointly and severally with the
other Guarantors, unconditionally guarantees to the Administrative Agent for the
ratable benefit of itself and the other Lender Parties, and their respective
permitted successors, endorsees, transferees and assigns, the prompt payment and
performance of all Obligations of the Borrower, whether primary or secondary
(whether by way of endorsement or otherwise), whether now existing or hereafter
arising, whether or not from time to time reduced or extinguished (except by
payment thereof) or hereafter increased or incurred, whether enforceable or
unenforceable as against the Borrower, whether or not discharged, stayed or
otherwise affected by any Applicable Insolvency Law or proceeding thereunder,
whether created directly with the Administrative Agent or any other Lender Party
or acquired by the Administrative Agent or any other Lender Party through
assignment or endorsement or otherwise, whether matured or unmatured, whether
joint or several, as and when the same become due and payable (whether at
maturity or earlier, by reason of acceleration, mandatory repayment or
otherwise), in accordance with the terms of any such instruments evidencing any
such obligations, including all renewals, extensions or modifications thereof
(all Obligations of the Borrower, including all of the foregoing, but in each
case excluding all Excluded Swap Obligations, being hereafter collectively
referred to as the “Guaranteed Obligations”).

SECTION 3.02. Bankruptcy Limitations on Guarantors. Notwithstanding anything to
the contrary contained in Section 2.1, it is the intention of each Guarantor,
the Administrative Agent and the other

 

2



--------------------------------------------------------------------------------

Lender Parties that, in any proceeding involving the bankruptcy, reorganization,
arrangement, adjustment of debts, relief of debtors, dissolution or insolvency
or any similar proceeding with respect to any Guarantor or its assets, the
amount of such Guarantor’s obligations with respect to the Guaranteed
Obligations (or any other obligations of such Guarantor to the Administrative
Agent and the other Lender Parties) shall be equal to, but not in excess of, the
maximum amount thereof not subject to avoidance or recovery by operation of
Applicable Insolvency Laws after giving effect to Section 2.3. To that end, but
only in the event and to the extent that after giving effect to Section 2.3 such
Guarantor’s obligations with respect to the Guaranteed Obligations (or any other
obligations of such Guarantor to the Administrative Agent and the other Lender
Parties) or any payment made pursuant to such Guaranteed Obligations (or any
other obligations of such Guarantor to the Administrative Agent and the other
Lender Parties) would, but for the operation of the first sentence of this
Section 2.2, be subject to avoidance or recovery in any such proceeding under
Applicable Insolvency Laws after giving effect to Section 2.3, the amount of
such Guarantor’s obligations with respect to the Guaranteed Obligations (or any
other obligations of such Guarantor to the Administrative Agent and the other
Lender Parties) shall be limited to the largest amount which, after giving
effect thereto, would not, under Applicable Insolvency Laws, render such
Guarantor’s obligations with respect to the Guaranteed Obligations (or any other
obligations of such Guarantor to the Administrative Agent and the other Lender
Parties) unenforceable or avoidable or otherwise subject to recovery under
Applicable Insolvency Laws. To the extent any payment actually made pursuant to
the Guaranteed Obligations exceeds the limitation of the first sentence of this
Section 2.2 and is otherwise subject to avoidance and recovery in any such
proceeding under Applicable Insolvency Laws, the amount subject to avoidance
shall in all events be limited to the amount by which such actual payment
exceeds such limitation and the Guaranteed Obligations as limited by the first
sentence of this Section 2.2 shall in all events remain in full force and effect
and be fully enforceable against such Guarantor. The first sentence of this
Section 2.2 is intended solely to preserve the rights of the Administrative
Agent hereunder against such Guarantor in such proceeding to the maximum extent
permitted by Applicable Insolvency Laws and neither such Guarantor, the
Borrower, any other Guarantor nor any other Person shall have any right or claim
under such sentence that would not otherwise be available under Applicable
Insolvency Laws in such proceeding.

SECTION 3.03. Agreements for Contribution

(a) To the extent any Guarantor is required, by reason of its obligations
hereunder, to pay to any Lender Party an amount greater than the amount of value
(as determined in accordance with Applicable Insolvency Laws) actually made
available to or for the benefit of such Guarantor on account of the Credit
Agreement, this Guaranty or any other Loan Document, such Guarantor shall have
an enforceable right of contribution against the remaining Guarantors, and the
remaining Guarantors shall be jointly and severally liable, for repayment of the
full amount of such excess payment. Subject only to the subordination provided
in subsection 2.3(d), such Guarantor further shall be subrogated to any and all
rights of the Lender Parties against the Borrower and the remaining Guarantors
to the extent of such excess payment.

(b) To the extent that any Guarantor would, but for the operation of this
Section 2.3 and by reason of its obligations hereunder or its obligations to
other Guarantors under this Section 2.3, be rendered insolvent for any purpose
under Applicable Insolvency Laws, each of the Guarantors hereby agrees to
indemnify such Guarantor and commits to make a contribution to such Guarantor’s
capital in an amount at least equal to the amount necessary to prevent such
Guarantor from having been rendered insolvent by reason of the incurrence of any
such obligations.

(c) To the extent that any Guarantor would, but for the operation of this
Section 2.3 be rendered insolvent under any Applicable Insolvency Law by reason
of its incurring of obligations to any other Guarantor under the foregoing
subsections 2.3(a) and (b), such Guarantor shall, in turn, have rights of
contribution and indemnity, to the full extent provided in the foregoing
subsections 2.3(a) and (b), against the remaining Guarantors, such that all
obligations of all of the Guarantors hereunder and under this Section 2.3 shall
be allocated in a manner such that no Guarantor shall be rendered insolvent for
any purpose under Applicable Insolvency Law by reason of its incurrence of such
obligations.

 

3



--------------------------------------------------------------------------------

(d) Notwithstanding any payment or payments by any of the Guarantors hereunder,
or any set-off or application of funds of any of the Guarantors by the
Administrative Agent or any other Lender Party, or the receipt of any amounts by
the Administrative Agent or any other Lender Party with respect to any of the
Guaranteed Obligations, none of the Guarantors shall be entitled to be
subrogated to any of the rights of the Administrative Agent or any other Lender
Party against the Borrower or the other Guarantors for the payment of the
Guaranteed Obligations nor shall any of the Guarantors seek any reimbursement
from the Borrower or any of the other Guarantors in respect of payments made by
such Guarantor in connection with the Guaranteed Obligations, until all amounts
owing to the Administrative Agent and the other Lender Parties on account of the
Guaranteed Obligations are Paid in Full. If any amount shall be paid to any
Guarantor on account of such subrogation rights at any time when all of the
Guaranteed Obligations shall not have been Paid in Full, such amount shall be
held by such Guarantor in trust for the Administrative Agent, segregated from
other funds of such Guarantor, and shall, forthwith upon receipt by such
Guarantor, be turned over to the Administrative Agent in the exact form received
by such Guarantor (duly endorsed by such Guarantor to the Administrative Agent,
if required) to be applied against the Guaranteed Obligations, whether matured
or unmatured, in such order as set forth in the Credit Agreement.

SECTION 3.04. Nature of Guaranty.

(a) Each Guarantor agrees that this Guaranty is a continuing, unconditional
guaranty of payment and performance and not of collection, and that its
obligations under this Guaranty shall be primary, absolute and unconditional,
irrespective of, and unaffected by:

(i) the genuineness, validity, regularity, enforceability or any future
amendment of, or change in, the Credit Agreement, any other Loan Document, any
Hedging Agreement or any other agreement, document or instrument to which the
Borrower or any Subsidiary thereof is or may become a party;

(ii) the absence of any action to enforce this Guaranty, the Credit Agreement or
any other Loan Document, any Hedging Agreement or the waiver or consent by the
Administrative Agent or any other Lender Party with respect to any of the
provisions of this Guaranty, the Credit Agreement or any other Loan Document or
Hedging Agreement;

(iii) the existence, value or condition of, or failure to perfect its Lien
against, any security for or other guaranty of the Guaranteed Obligations or any
action, or the absence of any action, by the Administrative Agent or any other
Lender Party in respect of such security or guaranty (including, without
limitation, the release of any such security or guaranty);

(iv) any structural change in, restructuring of or other similar organizational
change of the Borrower or any Subsidiary thereof;

(v) any manner of application of collateral, or proceeds thereof, to all or any
of the Guaranteed Obligations, or any manner of sale or other disposition of any
collateral for all or any of the Guaranteed Obligations or any other Obligations
of any Loan Party under the Loan Documents or any other assets of any Loan Party
or any of its Subsidiaries;

(vi) any failure of any Lender Party to disclose to any Loan Party any
information relating to the business, condition (financial or otherwise),
operations, performance, properties or prospects of any other Loan Party now or
hereafter known to such Lender Party;

(vii) the failure of any other Person (other than, with respect to this
Guaranty, the Administrative Agent) to execute or deliver this Guaranty, any
Guaranty Agreement Supplement (as hereinafter defined) or any other guaranty or
agreement or the release or reduction of liability of any Guarantor or other
guarantor or surety with respect to the Guaranteed Obligations (other than any
release or reduction described in Section 4.15); or

 

4



--------------------------------------------------------------------------------

(viii) any other action or circumstances which might otherwise constitute a
legal or equitable discharge or defense of a surety or guarantor;

it being agreed by each Guarantor that, subject to the first sentence of
Section 2.2 and to Section 4.15, its obligations under this Guaranty shall not
be discharged until the final indefeasible payment and performance, in full, of
the Guaranteed Obligations (other than contingent indemnification obligations to
the extent no claim giving rise thereto has been asserted) and the termination
of the Commitments.

(b) Each Guarantor represents, warrants and agrees that the Guaranteed
Obligations and its obligations under this Guaranty are not and shall not be
subject to any counterclaims or offsets or defenses of any kind (other than the
defense of payment) against the Administrative Agent, the other Lender Parties
or the Borrower whether now existing or which may arise in the future.

(c) Each Guarantor hereby agrees and acknowledges that the Guaranteed
Obligations, and any of them, shall conclusively be deemed to have been created,
contracted or incurred, or renewed, extended, amended or waived, in reliance
upon this Guaranty, and all dealings between the Borrower and any of the
Guarantors, on the one hand, and the Administrative Agent and the other Lender
Parties, on the other hand, likewise shall be conclusively presumed to have been
had or consummated in reliance upon this Guaranty.

SECTION 3.05. Waivers. To the extent permitted by Applicable Law, each Guarantor
expressly waives all of the following rights and defenses (and agrees not to
take advantage of or assert any such right or defense):

(a) any rights it may now or in the future have under any statute (including,
without limitation, any rights and defenses that are or may become available to
such Guarantor by reason of North Carolina General Statutes Section 26-7, et
seq., California Civil Code Sections 2787 through 2855, inclusive, 2899 and
3433, or any similar laws), or at law or in equity, or otherwise, to compel the
Administrative Agent or any other Lender Party to proceed in respect of the
Obligations against the Borrower or any other Person or against any security for
or other guaranty of the payment and performance of the Guaranteed Obligations
before proceeding against, or as a condition to proceeding against, such
Guarantor;

(b) any defense based upon the failure of the Administrative Agent or any other
Lender Party to commence an action in respect of the Guaranteed Obligations
against the Borrower, such Guarantor, any other guarantor or any other Person or
any security for the payment and performance of the Guaranteed Obligations;

(c) any right to insist upon, plead or in any manner whatever claim or take the
benefit or advantage of, any appraisal, valuation, stay, extension, marshalling
of assets or redemption laws, or exemption, whether now or at any time hereafter
in force, which may delay, prevent or otherwise affect the performance by such
Guarantor of its obligations under, or the enforcement by the Administrative
Agent or the other Lender Parties of this Guaranty;

(d) any right of diligence, presentment, demand, protest and notice (except as
specifically required herein or any other Loan Document) of whatever kind or
nature with respect to any of the Guaranteed Obligations and waives, to the
fullest extent permitted by Applicable Law, the benefit of all provisions of
Applicable Law which are or might be in conflict with the terms of this
Guaranty;

(e) any right to revoke this Guaranty;

(f) any defense arising by reason of any claim or defense based upon an election
of remedies by any Lender Party that in any manner impairs, reduces, releases or
otherwise adversely affects the subrogation, reimbursement, exoneration,
contribution or indemnification rights of such Guarantor or other rights of such
Guarantor to proceed against any of the other Loan Parties, any other guarantor
or any other Person;

 

5



--------------------------------------------------------------------------------

(g) any defense based on any right of set-off or counterclaim against or in
respect of the Obligations of such Guarantor hereunder;

(h) any duty on the part of any Lender Party to disclose to such Guarantor any
information relating to the business, condition (financial or otherwise),
operations, performance, properties or prospects of any other Loan Party or any
of its Subsidiaries now or hereafter known by such Lender Party; and

(i) any and all right to notice of the creation, renewal, extension or accrual
of any of the Obligations and notice of or proof of reliance by the
Administrative Agent or any other Lender Party upon, or acceptance of, this
Guaranty.

Each Guarantor agrees that any notice or directive given at any time to the
Administrative Agent or any other Lender Party which is inconsistent with any of
the foregoing waivers shall be null and void and may be ignored by the
Administrative Agent or such other Lender Party, and, in addition, may not be
pleaded or introduced as evidence in any litigation relating to this Guaranty
for the reason that such pleading or introduction would be at variance with the
written terms of this Guaranty, unless the Administrative Agent and the Required
Lenders have specifically agreed otherwise in writing. The foregoing waivers are
of the essence of the transaction contemplated by the Credit Agreement, the
other Loan Documents and the Hedging Agreements and, but for this Guaranty and
such waivers, the Administrative Agent and the other Lender Parties would
decline to enter into the Credit Agreement, the other Loan Documents and the
Hedging Agreements.

SECTION 3.06. Modification of Loan Documents, etc. Neither the Administrative
Agent nor any other Lender Party shall incur any liability to any Guarantor as a
result of any of the following, and none of the following shall impair or
release this Guaranty or any of the obligations of any Guarantor under this
Guaranty:

(a) any change or extension of the manner, place or terms of payment of, or
renewal or alteration of all or any portion of, the Guaranteed Obligations;

(b) any action under or in respect of the Credit Agreement, any other Loan
Document or any Hedging Agreement in the exercise of any remedy, power or
privilege contained therein or available to any of them at law, in equity or
otherwise, or waiver or refraining from exercising any such remedies, powers or
privileges;

(c) any amendment to or modification of, in any manner whatsoever, the Credit
Agreement, any other Loan Document or any Hedging Agreement;

(d) any extension or waiver of the time for performance by any Guarantor, any
other guarantor, the Borrower or any other Person of, or compliance with, any
term, covenant or agreement on its part to be performed or observed under the
Credit Agreement, any other Loan Document or any Hedging Agreement, or waiver of
such performance or compliance or consent to a failure of, or departure from,
such performance or compliance;

(e) any taking and holding of security or collateral for the payment of the
Guaranteed Obligations or the sale, exchange, release, disposal of, or other
dealing with, any property pledged, mortgaged or conveyed, or in which the
Administrative Agent or the other Lender Parties have been granted a Lien, to
secure any Indebtedness of any Guarantor, any other guarantor or the Borrower to
the Administrative Agent or the other Lender Parties;

(f) any release of anyone who may be liable in any manner for the payment of any
amounts owed by any Guarantor, any other guarantor or the Borrower to the
Administrative Agent or any other Lender Party;

 

6



--------------------------------------------------------------------------------

(g) any modification or termination of the terms of any intercreditor or
subordination agreement pursuant to which claims of other creditors of any
Guarantor, any other guarantor or the Borrower are subordinated to the claims of
the Administrative Agent or any other Lender Party; or

(h) any application of any sums by whomever paid or however realized to any
Guaranteed Obligations owing by any Guarantor, any other guarantor or the
Borrower to the Administrative Agent or any other Lender Party in such manner as
the Administrative Agent or any other Lender Party shall determine in its
reasonable discretion.

SECTION 3.07. Demand by the Administrative Agent. In addition to the terms set
forth in this Article II and in no manner imposing any limitation on such terms,
if all or any portion of the then outstanding Guaranteed Obligations are
declared to be immediately due and payable, then the Guarantors shall, upon
demand in writing therefor by the Administrative Agent to the Guarantors, pay
all or such portion of the outstanding Guaranteed Obligations due hereunder then
declared due and payable. Notwithstanding the foregoing, each Guarantor agrees
that, in the event of the dissolution or insolvency of the Borrower or any
Guarantor, or the inability or failure of the Borrower or any Guarantor to pay
debts as they become due, or an assignment by the Borrower or any Guarantor for
the benefit of creditors, or the commencement of any case or proceeding in
respect of the Borrower or any Guarantor under bankruptcy, insolvency or similar
laws, and if such event shall occur at a time when any of the Guaranteed
Obligations may not then be due and payable, each Guarantor will pay to the
Administrative Agent, for the ratable benefit of the Lender Parties and their
respective permitted successors, indorsees, transferees and assigns, forthwith
the full amount which would be payable hereunder by each Guarantor if all such
Guaranteed Obligations were then due and payable.

SECTION 3.08. Remedies. Upon the occurrence and during the continuance of any
Event of Default, with the consent of the Required Lenders, the Administrative
Agent may, or upon the request of the Required Lenders, the Administrative Agent
shall, enforce against the Guarantors their respective obligations and
liabilities hereunder and exercise such other rights and remedies as may be
available to the Administrative Agent hereunder, under the Credit Agreement, the
other Loan Documents, the Hedging Agreements or otherwise.

SECTION 3.09. Benefits of Guaranty. The provisions of this Guaranty are for the
benefit of the Administrative Agent and the other Lender Parties and their
respective permitted successors, transferees, endorsees and assigns, and nothing
herein contained shall impair, as between the Borrower, the Administrative Agent
and the other Lender Parties, the obligations of the Borrower under the Loan
Documents or the Hedging Agreements. In the event all or any part of the
Guaranteed Obligations are transferred, endorsed or assigned by the
Administrative Agent or any other Lender Party to any Person or Persons as
permitted under the Credit Agreement, any reference to an “Administrative
Agent”, or “Lender Party” herein shall be deemed to refer equally to such Person
or Persons.

SECTION 3.10. Termination; Reinstatement.

(a) Subject to subsection (c) below, this Guaranty shall remain in full force
and effect until all the Guaranteed Obligations shall have been Paid in Full.

(b) No payment made by the Borrower, any Guarantor, any other guarantor or any
other Person received or collected by the Administrative Agent or any other
Lender Party from the Borrower, any Guarantor, any other guarantor or any other
Person by virtue of any action or proceeding or any set-off or appropriation or
application at any time or from time to time in reduction of or in payment of
the Guaranteed Obligations shall be deemed to modify, reduce, release or
otherwise affect the liability of any Guarantor hereunder which shall,
notwithstanding any such payment (other than any payment made by such Guarantor
in respect of the obligations of the Guarantors or any payment received or
collected from such Guarantor in respect of the obligations of the Guarantors),
remain liable for the obligations of the Guarantors up to the maximum liability
of such Guarantor hereunder until the Guaranteed Obligations shall have been
Paid in Full.

 

7



--------------------------------------------------------------------------------

(c) Each Guarantor agrees that, if any payment made by the Borrower or any other
Person applied to the Guaranteed Obligations is at any time avoided, annulled,
set aside, rescinded, invalidated, declared to be fraudulent or preferential or
otherwise required to be refunded or repaid or is repaid in whole or in part
pursuant to a good faith settlement of a pending or threatened avoidance claim,
or the proceeds of any collateral are required to be refunded by the
Administrative Agent or any other Lender Party to the Borrower, its estate,
trustee, receiver or any other Person, including, without limitation, any
Guarantor, under any Applicable Law or equitable cause, then, to the extent of
such payment or repayment, each Guarantor’s liability hereunder (and any Lien or
collateral securing such liability) shall be and remain in full force and
effect, as fully as if such payment had never been made, and, if prior thereto,
this Guaranty shall have been canceled or surrendered (and if any Lien or
collateral securing such Guarantor’s liability hereunder shall have been
released or terminated by virtue of such cancellation or surrender), this
Guaranty (and such Lien or collateral) shall be reinstated in full force and
effect, and such prior cancellation or surrender shall not diminish, release,
discharge, impair or otherwise affect the obligations of such Guarantor in
respect of the amount of such payment (or any Lien or collateral securing such
obligation).

SECTION 3.11. Payments. Payments by the Guarantors shall be made to the
Administrative Agent, to be credited and applied to the Guaranteed Obligations
in accordance with Section 2.12 of the Credit Agreement, in immediately
available dollars to an account designated by the Administrative Agent or at the
Administrative Agent’s address specified in Section 9.01 of the Credit Agreement
or at any other address that may be specified in writing from time to time by
the Administrative Agent.

SECTION 3.12. Keepwell. Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other Loan
Party to honor all of its Guaranteed Obligations in respect of Swap Obligations
(provided, however, that each Qualified ECP Guarantor shall only be liable under
this Guaranty for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Guaranty, or otherwise in
respect of the Guaranteed Obligations, as it relates to such other Loan Party,
voidable under applicable law relating to fraudulent conveyance or fraudulent
transfer, and not for any greater amount). The obligations of each Qualified ECP
Guarantor under this Guaranty shall remain in full force and effect until a
discharge of the Guaranteed Obligations. Each Qualified ECP Guarantor intends
that this Guaranty constitute, and this Guaranty shall be deemed to constitute,
a “keepwell, support, or other agreement” for the benefit of each other Loan
Party for all purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange
Act.

ARTICLE IV

REPRESENTATIONS, WARRANTIES AND COVENANTS

To induce the Administrative Agent and the other Lender Parties to make any
Loans, each Guarantor hereby represents and warrants, and covenants and agrees
(as the context may require) that:

SECTION 4.01. Existence. Such Guarantor is duly organized, validly existing and
in good standing under the laws of the jurisdiction of its incorporation or
formation, has the requisite power and authority to own, lease and operate its
properties and to carry on its business as now being and hereafter proposed to
be conducted and is duly qualified and authorized to do business in each
jurisdiction in which the character of its properties or the nature of its
business requires such qualification and authorization other than in such
jurisdictions where failure to so qualify would not have a Material Adverse
Effect.

SECTION 4.02. Authorization of Guaranty; Enforceability. Such Guarantor has the
right, power and authority to execute, deliver and perform this Guaranty and has
taken all necessary corporate, limited liability company or other organizational
action to authorize its execution, delivery and performance of this Guaranty.
This Guaranty has been duly executed and delivered by the duly authorized
officers of such Guarantor and this Guaranty constitutes the legal, valid and
binding obligation of such Guarantor enforceable

 

8



--------------------------------------------------------------------------------

in accordance with its terms, except as such enforcement may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar state or federal
debtor relief laws from time to time in effect which affect the enforcement of
creditors’ rights in general and the availability of equitable remedies.

SECTION 4.03. No Conflict; Consents. The execution, delivery and performance by
such Guarantor of this Guaranty will not, by the passage of time, the giving of
notice or otherwise, (i) violate any provision of any Applicable Law or
contractual obligation of such Guarantor other than any violation that could not
reasonably be expected to have a Material Adverse Effect and (ii) will not
result in the creation or imposition of any Lien upon or with respect to any
property or revenues of such Guarantor other than Liens permitted under
Section 6.02 of the Credit Agreement. No consent or authorization of, filing
with, or other act by or in respect of, any arbitrator or Governmental Authority
and no consent of any other Person (including, without limitation, any
stockholder or creditor of such Guarantor), is required in connection with the
execution, delivery, performance, validity or enforceability of this Guaranty,
except such as have been made or obtained and are in full force and effect, and
except when failure to obtain any such consents or approvals, make any such
filing or do any other act could not reasonably be expected to have a Material
Adverse Effect.

SECTION 4.04. Litigation. No actions, suits or proceedings before any arbitrator
or Governmental Authority are pending or, to the knowledge of any Responsible
Officer of such Guarantor, threatened by or against such Guarantor or against
any of its properties with respect to this Guaranty or any of the transactions
contemplated hereby (i) which involve any Loan Document or the Transactions
(excluding any such actions, suits or proceedings threatened by the Lender
Parties or the Administrative Agent) or (ii) as to which there is a reasonable
probability of an adverse determination and which, if such probable adverse
determination occurred, could, individually or in the aggregate, reasonably be
anticipated to result in a Material Adverse Effect.

SECTION 4.05. Title to Assets. Such Guarantor has title to the real property
owned by it and a valid leasehold interest in the real property leased by it,
and has good and marketable title to all of its personal property, except
(i) for minor defects in title that do not interfere with its ability to conduct
its business as currently conducted or to utilize such properties and assets for
their intended purposes or (ii) where such failure would not otherwise,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. All such material properties and assets are free of any and all
Liens of any type whatsoever, except those permitted by Section 6.02 of the
Credit Agreement.

ARTICLE V

MISCELLANEOUS

SECTION 5.01. Amendments, Waivers and Consents. None of the terms, covenants,
agreements or conditions of this Guaranty may be amended, supplemented or
otherwise modified, nor may they be waived, nor may any consent be given, except
in accordance with Section 9.08 of the Credit Agreement.

SECTION 5.02. Notices. All notices and communications hereunder shall be given
to the addresses and otherwise made in accordance with Section 9.01 of the
Credit Agreement; provided that notices and communications to the Guarantors
shall be directed to the Guarantors, at the address of the Borrower set forth in
Section 9.01 of the Credit Agreement.

SECTION 5.03. Enforcement Expenses, Indemnification.

(a) Each Guarantor agrees to pay or reimburse the Administrative and each other
Lender Party for all its reasonable and documented out-of-pocket costs and
expenses incurred in connection with enforcing or preserving any rights under
this Guaranty and the other Loan Documents to which such Guarantor is a party,

 

9



--------------------------------------------------------------------------------

including, without limitation, in connection with any workout, restructuring,
bankruptcy or other similar proceeding, in each case, to the extent the Borrower
would be required to do so pursuant to Section 9.05 of the Credit Agreement.
Such costs and expenses shall include, without limitation, the reasonable and
documented out-of-pocket fees and disbursements of counsel to each Lender Party
and of counsel to the Administrative Agent, in each case, to the extent the
Borrower would be required to do so pursuant to Section 9.05 of the Credit
Agreement.

(b) Each Guarantor agrees to pay, and to save the Administrative Agent and the
other Lender Parties harmless from, any and all liabilities with respect to, or
resulting from any delay in paying, any and all stamp, excise, sales or other
taxes which may be payable or determined to be payable with respect to any of
the collateral or in connection with any of the transactions contemplated by
this Guaranty.

(c) Each Guarantor agrees to pay, and to save the Administrative Agent and the
other Lender Parties harmless from any and all liabilities, obligations, losses,
damages, penalties, costs and expenses in connection with actions, judgments,
suits, costs, expenses or disbursements of any kind or nature whatsoever with
respect to the execution, delivery, enforcement, performance and administration
of this Guaranty, in each case, to the extent the Borrower would be required to
do so pursuant to Section 9.05 of the Credit Agreement.

(d) The agreements in this Section 4.3 shall survive termination of the
Commitments and repayment of the Obligations and all other amounts payable under
the Credit Agreement and the other Loan Documents.

SECTION 5.04. Governing Law. This Guaranty shall be construed in accordance with
and governed by the laws of the State of New York.

SECTION 5.05. Consent to Jurisdiction and Venue; Judgment Currency.

(a) Each Guarantor, the Borrower and the Administrative Agent hereby irrevocably
and unconditionally submits, for itself and its property, to the exclusive
jurisdiction of any New York State court or Federal court of the United States
of America sitting in the County and City of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Guaranty or any other Loan Document, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State court or, to the extent permitted by
Applicable Law, in such Federal court. Each of the parties hereto agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Guaranty or any other Loan Document shall
affect any right that the Administrative Agent or any other Lender Party may
otherwise have to bring any action or proceeding relating to this Guaranty or
any other Loan Document against the Borrower, any Guarantor or their respective
properties in the courts of any jurisdiction.

(b) Each Guarantor, the Borrower and the Administrative Agent hereby irrevocably
and unconditionally waives, to the fullest extent permitted by Applicable Law,
any objection that it may now or hereafter have to the laying of venue of any
suit, action or proceeding arising out of or relating to this Guaranty or any
other Loan Document in any New York State or Federal court referred to in
paragraph (a) of this Section 4.5. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by Applicable Law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

(c) Each Guarantor and each other party hereto hereby consents to service of
process in the manner provided for notices in Section 9.01 of the Credit
Agreement. Nothing in this Guaranty will affect the right of any party to this
Guaranty to serve process in any other manner permitted by Applicable Law.

 

10



--------------------------------------------------------------------------------

(d) If for the purpose of obtaining judgment in any court it is necessary to
convert a sum due under the Credit Agreement in one currency into another
currency, the parties hereto agree, to the fullest extent that they may
effectively do so under Applicable Law, that the rate of exchange used shall be
the spot rate at which in accordance with normal banking procedures the first
currency could be purchased in New York City with such other currency by the
Person obtaining such judgment on the Business Day preceding that on which final
judgment is given. Each Guarantor shall indemnify the Lender Parties and hold
each such Person harmless from and against all loss or damage resulting from any
change in exchange rates between the date any claim is reduced to judgment and
the date of payment thereof by any Guarantor.

SECTION 5.06. Waiver of Jury Trial; Waiver of Punitive Damages.

(a) Waiver of Jury Trial. Each party hereto hereby waives, to the fullest extent
permitted by Applicable Law any right it may have to a trial by jury in respect
of any litigation directly or indirectly arising out of, under or in connection
with this Guaranty or any of the other Loan Documents. Each party hereto
(i) certifies that no representative, agent or attorney of any other party has
represented, expressly or otherwise, that such other party would not, in the
event of litigation, seek to enforce the foregoing waiver and (ii) acknowledges
that it and the other parties hereto have been induced to enter into this
Guaranty and the other Loan Documents, as applicable, by, among other things,
the mutual waivers and certifications in this Section 4.6.

(b) No Punitive/Exemplary Damages. The Administrative Agent, the Borrower (on
behalf of itself and its Subsidiaries) and each Guarantor hereby agree that no
such Person shall have a remedy of punitive or exemplary damages against any
other party to this Guaranty or any other Loan Document and each such Person
hereby waives any right or claim to punitive or exemplary damages that they may
now have or may arise in the future.

SECTION 5.07. Rights and Remedies Cumulative; Non-Waiver; etc. The enumeration
of the rights and remedies of the Administrative Agent and the other Lender
Parties set forth in this Guaranty is not intended to be exhaustive and the
exercise by the Administrative Agent and the other Lender Parties of any right
or remedy shall not preclude the exercise of any other rights or remedies, all
of which shall be cumulative, and shall be in addition to any other right or
remedy given hereunder or under the other Loan Documents or that may now or
hereafter exist at law or in equity or by suit or otherwise. No delay or failure
to take action on the part of the Administrative Agent or any other Lender Party
in exercising any right, power or privilege hereunder shall operate as a waiver
thereof. No single or partial exercise of any such right, power or privilege
shall preclude any other or further exercise thereof or the exercise of any
other right, power or privilege. A waiver by the Administrative Agent or any
other Lender Party of any right or remedy hereunder on any one occasion shall
not be construed as a bar to any right or remedy which the Administrative Agent
or such other Lender Party would otherwise have on any future occasion. No
course of dealing between the Borrower, the Administrative Agent and the other
Lender Parties or their respective agents or employees shall be effective to
change, modify or discharge any provision of this Guaranty or any of the other
Loan Documents or to constitute a waiver of any Event of Default.

SECTION 5.08. Successors and Assigns. This Guaranty shall be binding upon each
Guarantor and its respective the successors and assigns and shall inure to the
benefit of each Guarantor (and shall bind all Persons who become bound as a
Guarantor under this Guaranty), the Administrative Agent and the other Lender
Parties and their successors and permitted assigns; provided that no Guarantor
may assign, transfer or delegate any of its rights or obligations under this
Guaranty without the prior written consent of the Administrative Agent (given in
accordance with Section 4.1).

SECTION 5.09. Severability. In the event any one or more of the provisions
contained in this Guaranty or in any other Loan Document should be held invalid,
illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby. The parties shall endeavor in
good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.

 

11



--------------------------------------------------------------------------------

SECTION 5.10. Headings. Article and Section headings used herein are for
convenience of reference only, are not part of this Guaranty and are not to
affect the construction of, or to be taken into consideration in interpreting,
this Guaranty.

SECTION 5.11. Counterparts. This Guaranty may be executed in any number of
counterparts, each of which shall be an original and all of which, when taken
together, shall constitute one agreement. This Guaranty may be delivered by
facsimile or other electronic transmission of the relevant signature pages
hereof.

SECTION 5.12. Set-Off. Each Guarantor hereby irrevocably authorizes the
Administrative Agent and each other Lender Party at any time and from time to
time upon the occurrence and during the continuation of an Event of Default and
in accordance with Section 9.06 of the Credit Agreement, without notice to such
Guarantor or any other Guarantor, any such notice being expressly waived by each
Guarantor, to set-off and appropriate and apply any and all deposits (general or
special, time or demand, provisional or final, but excluding trust accounts), in
any currency, and any other credits, indebtedness or claims, in any currency, in
each case, whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by the Administrative Agent or such other
Lender Party to or for the credit or the account of such Guarantor, or any part
thereof in such amounts as the Administrative Agent or such other Lender Party
may elect, against and on account of the obligations and liabilities of such
Guarantor to the Administrative Agent or such other Lender Party hereunder and
claims of every nature and description of the Administrative Agent or such other
Lender Party against such Guarantor, in any currency, whether arising hereunder,
under the Credit Agreement, any other Loan Document or otherwise, as the
Administrative Agent or such other Lender Party may elect, whether or not the
Administrative Agent or any other Lender Party has made any demand for payment
and although such obligations, liabilities and claims may be contingent or
unmatured. The Administrative Agent and each other Lender Party shall notify
such Guarantor promptly of any such set-off and the application made by the
Administrative Agent or such other Lender Party of the proceeds thereof;
provided that the failure to give such notice shall not affect the validity of
such set-off and application. The rights of the Administrative Agent and each
other Lender Party under this Section 4.12 are in addition to other rights and
remedies (including, without limitation, other rights of set-off) which the
Administrative Agent or such other Lender Party may have.

SECTION 5.13. Integration. This Guaranty and the other Loan Documents represent
the agreement of the Guarantors, the Administrative Agent and the other Lender
Parties with respect to the subject matter hereof and thereof, and there are no
promises, undertakings, representations or warranties by the Administrative
Agent or any other Lender Party relative to subject matter hereof and thereof
not expressly set forth or referred to herein or in the other Loan Documents.

SECTION 5.14. Acknowledgements. Each Guarantor hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Guaranty and the other Loan Documents to which it is a party;

(b) it has received a copy of the Credit Agreement and has reviewed and
understands the same;

(c) neither the Administrative Agent nor any other Lender Party has any
fiduciary relationship with or duty to any Guarantor arising out of or in
connection with this Guaranty or any of the other Loan Documents, and the
relationship between the Guarantors, on the one hand, and the Administrative
Agent and the other Lender Parties, on the other hand, in connection herewith or
therewith is solely that of debtor and creditor; and

 

12



--------------------------------------------------------------------------------

(d) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby or thereby
among the Lender Parties or among the Guarantors and the Lender Parties.

SECTION 5.15. Releases.

(a) At such time as the Guaranteed Obligations shall have been Paid in Full,
this Guaranty and all obligations (other than those expressly stated to survive
such termination or as may be reinstated after such termination) of the
Administrative Agent and each Guarantor hereunder shall terminate, all without
delivery of any instrument or performance of any act by any party.

(b) Notwithstanding anything contained herein to the contrary, a Guarantor will
be automatically and unconditionally released from its obligations under this
Guaranty upon (i) the sale or disposition of such Guarantor (by merger,
consolidation, the sale of its Capital Stock or the sale of all or substantially
all of its assets (other than by lease)) and whether or not the Guarantor is the
surviving corporation in such transaction, to a Person which is not the Borrower
or a Restricted Subsidiary, so long as such transaction is not prohibited by the
Credit Agreement and would not result in a Default or Event of Default
thereunder, (ii) the redesignation of such Guarantor as an Unrestricted
Subsidiary pursuant to Section 5.09 of the Credit Agreement or (iii) the release
of such Guarantor as set forth in Section 9.20 of the Credit Agreement. Without
the consent or other agreement of any Lender, the Administrative Agent is
authorized to release a Guarantor, and shall release such Guarantor, upon the
delivery of an officer’s certificate certifying in writing to the Administrative
Agent that the conditions for such release described in this Section 4.15(b)
have been satisfied. To the extent the Administrative Agent is required to
execute any release documents in accordance with the immediately preceding
sentence, the Administrative Agent shall, at Borrower’s cost, do so promptly
upon requests of the Borrower or the relevant Loan Party without the consent or
further agreement of any Lender.

SECTION 5.16. Additional Guarantors. Each Restricted Subsidiary of the Borrower
that is required to become a party to this Guaranty pursuant to Section 5.09 of
the Credit Agreement shall become a Guarantor for all purposes of this Guaranty
upon execution and delivery by such Restricted Subsidiary of a Guaranty
Agreement Supplement.

[Signature Pages to Follow]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Guarantors has executed and delivered this
Guaranty by their duly authorized officers, all as of the day and year first
above written.

 

CHOICE HOTELS INTERNATIONAL SERVICES

CORP., as Guarantor

By:

 

Name:

 

Title:

 

SUBURBAN FRANCHISE HOLDING COMPANY, INC., as Guarantor By:

 

Name:

 

Title:

 

SUBURBAN FRANCHISE SYSTEMS, INC.,

as Guarantor

By:

 

Name:

 

Title:

 

CHOICE HOTELS INTERNATIONAL, INC., as Borrower By:

 

Name:

 

Title:

 

[Signature Pages Continue]

 

S CHOICE HOTELS – GUARANTEE AGREEMENT



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH, as Administrative Agent By:

 

Name:

 

Title:

 

By:

 

Name:

 

Title:

 

 

S CHOICE HOTELS – GUARANTEE AGREEMENT



--------------------------------------------------------------------------------

Exhibit A

GUARANTEE AGREEMENT SUPPLEMENT

THIS GUARANTEE AGREEMENT SUPPLEMENT, dated as of             , 20    , (this
“Supplement”) is made by [                            ], a
[                            ] (the “New Subsidiary Guarantor”) in favor of
DEUTSCHE BANK AG NEW YORK BRANCH, as Administrative Agent for the Lender Parties
party to the Credit Agreement (as defined in the Guarantee Agreement referred to
below).

1. Reference is hereby made to the Guarantee Agreement dated as of
[            ], 2015, made by certain Restricted Subsidiaries of Choice Hotels
International, Inc. party thereto, as guarantors, in favor of the Administrative
Agent (as amended, restated, supplemented or otherwise modified from time to
time, the “Guaranty”). This Supplement supplements the Guarantee Agreement,
forms a part thereof and is subject to the terms thereof. Capitalized terms used
and not defined herein shall have the meanings given thereto or referenced in
the Credit Agreement or the Guaranty, as applicable.

2. The New Subsidiary Guarantor hereby agrees to unconditionally guarantee to
the Administrative Agent for the ratable benefit of itself and the other Lender
Parties and their respective permitted successors, endorsees, transferees and
assigns, the prompt payment (whether at stated maturity, by acceleration or
otherwise) and performance of all Obligations of the Borrower (exclusive of all
Excluded Swap Obligations) to the same extent and upon the same terms and
conditions as are contained in the Guarantee Agreement.

3. The New Subsidiary Guarantor hereby agrees that by executing this Supplement
it is a Guarantor (as defined in the Guaranty) under the Guaranty as if a
signatory thereto on the Closing Date, and the New Subsidiary Guarantor shall
comply with, and be subject to, all of the terms, covenants, conditions and
agreements and hereby makes each representation and warranty, in each case set
forth therein. The New Subsidiary Guarantor agrees that the “Guarantee
Agreement”, “Guarantee” or “Guaranty” as used herein or in any other Loan
Documents shall mean the Guaranty as supplemented hereby.

4. The New Subsidiary Guarantor hereby acknowledges it has received a copy of
the Credit Agreement and the Guaranty and that it has read and understands the
terms thereof.

5. Attached hereto as Annex A is a schedule setting forth all information of the
type required to be provided pursuant to Section 3.08 to the Credit Agreement
therein with respect to the New Subsidiary Guarantor.

6. All notices and communications to the New Subsidiary Guarantor shall be given
to the addresses and otherwise made in accordance with Section 9.01 of the
Credit Agreement; provided that notices and communications to the New Subsidiary
Guarantor shall be directed to the New Subsidiary Guarantor at the address of
the Borrower set forth in Section 9.01 of the Credit Agreement.

7. The New Subsidiary Guarantor hereby waives acceptance by the Administrative
Agent and the other Lender Parties of the guaranty by the New Subsidiary
Guarantor under the Guaranty upon the execution of this Supplement by the New
Subsidiary Guarantor.

8. This Supplement may be executed in any number of counterparts, each of which
shall be an original and all of which, when taken together, shall constitute one
agreement. This Supplement may be delivered by facsimile or other electronic
transmission of the relevant signature pages hereof.

9. This Supplement shall be governed by and construed and interpreted in
accordance with the laws of the State of New York.

[Signature Page to Follow]

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned hereby causes this Guarantee Agreement
Supplement to be executed and delivered as of the date first above written.

 

[                    ] By:

 

Name:

 

Title:

 

 

17



--------------------------------------------------------------------------------

ANNEX A

Supplemental Schedule 3.08 to Credit Agreement

 

18



--------------------------------------------------------------------------------

EXHIBIT E

to

Senior Unsecured Credit Agreement

dated as of July 21, 2015

by and among

Choice Hotels International, Inc.,

as Borrower,

the Lenders party thereto

and

Deutsche Bank AG New York Branch,

as Administrative Agent

FORM OF NOTE

 

EXH. E-1



--------------------------------------------------------------------------------

NOTE

 

$                     Dated:             , 20    

FOR VALUE RECEIVED, the undersigned, CHOICE HOTELS INTERNATIONAL, INC. a
Delaware corporation (the “Borrower”), HEREBY PROMISES TO PAY             (the
“Lender”) on the Maturity Date the aggregate principal amount of the Revolving
Credit Advances and the Swingline Advances (each as defined below) owing to the
Lender by the Borrower pursuant to the Senior Unsecured Credit Agreement dated
as of July 21, 2015 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”; terms defined therein,
unless otherwise defined herein, being used herein as therein defined) among the
Borrower, the Lender and certain other lender parties party thereto, and
Deutsche Bank AG New York Branch, as Administrative Agent for the Lender and
such other lender parties.

The Borrower promises to pay interest on the unpaid principal amount of each
Revolving Credit Advance and Swingline Advance from the date of such Revolving
Credit Advance or Swingline Advance, as the case may be, until such principal
amount is paid in full, at such interest rates, and payable at such times, as
are specified in the Credit Agreement.

Both principal and interest are payable in the applicable Permitted Currency in
which each Revolving Loan was initially funded to Deutsche Bank AG New York
Branch, as Administrative Agent, at 60 Wall Street, New York, New York 10005, in
same day funds. Each Revolving Credit Advance and Swingline Advance owing to the
Lender by the Borrower, and all payments made on account of principal thereof,
shall be recorded by the Lender and, prior to any transfer hereof, endorsed on
the grid attached hereto, which is part of this Promissory Note; provided,
however, that the failure of the Lender to make any such recordation or
endorsement shall not affect the Obligations of the Borrower under this
Promissory Note.

This Promissory Note is one of the Notes referred to in, and is entitled to the
benefits of, the Credit Agreement. The Credit Agreement, among other things,
(i) provides for the making of advances (variously, the “Revolving Credit
Advances” or the “Swingline Advances”) by the Lender to or for the benefit of
the Borrower from time to time in an aggregate amount not to exceed at any time
outstanding the U.S. dollar amount first above mentioned, the indebtedness of
the Borrower resulting from each such Revolving Credit Advance and Swingline
Advance being evidenced by this Promissory Note, and (ii) contains provisions
for acceleration of the maturity hereof upon the happening of certain stated
events and also for prepayments on account of principal hereof prior to the
maturity hereof upon the terms and conditions therein specified. If any conflict
or inconsistency exists between this Note and the Credit Agreement, the Credit
Agreement shall control and govern to the extent of such conflict or
inconsistency.

[Signature Page Follows]

 

EXH. E-2



--------------------------------------------------------------------------------

CHOICE HOTELS INTERNATIONAL, INC. By:

 

Name:

 

Title:

 

 

EXH. E-3



--------------------------------------------------------------------------------

ADVANCES AND PAYMENTS OF PRINCIPAL

 

Date

 

Amount of

Advance

 

Amount of

Principal Paid

or Prepaid

 

Unpaid

Principal

Balance

 

Notation

Made By

                                                                               
                                                                               

 

EXH. E-4



--------------------------------------------------------------------------------

EXHIBIT F

to

Senior Unsecured Credit Agreement

dated as of July 21, 2015

by and among

Choice Hotels International, Inc.,

as Borrower,

the Lenders party thereto

and

Deutsche Bank AG New York Branch,

as Administrative Agent

FORM OF DESIGNATED BANK NOTE

 

EXH. F-1



--------------------------------------------------------------------------------

FORM OF DESIGNATED BANK NOTE

 

$                                 , 20    

FOR VALUE RECEIVED, Choice Hotels International, Inc., a Delaware corporation
(the “Borrower”), promises to pay to
                                        (the “Lender”) the unpaid principal
amount of each Competitive Bid Loan made by the Lender to the Borrower pursuant
to the Credit Agreement referred to below on the dates specified therein. The
Borrower promises to pay interest on the unpaid principal amount of each such
Competitive Bid Loan on the dates and at the rate or rates provided for in the
Credit Agreement. All such payments of principal and interest shall be made in
lawful money of the United States in immediately available funds at the office
of the Administrative Agent.

All Competitive Bid Loans made by the Lender, the respective types and
maturities thereof and all repayments of the principal thereof shall be recorded
by the Lender and, if the Lender so elects in connection with any transfer or
enforcement hereof, appropriate notations to evidence the foregoing information
with respect to each such Competitive Bid Loan then outstanding may be endorsed
by the Lender on the schedule attached hereto, or on a continuation of such
schedule attached to and made a part hereof, provided that the failure of the
Lender to make any such recordation or endorsement shall not affect the
obligations of the Borrower hereunder or under the Credit Agreement.

This promissory note is one of the Designated Bank Notes referred to in the
Senior Unsecured Credit Agreement, dated as of July 21, 2015, by and among the
Borrower, the institutions from time to time party thereto, and Deutsche Bank AG
New York Branch, as Administrative Agent (as amended, supplemented, restated, or
otherwise modified from time to time, the “Credit Agreement”). Capitalized terms
used herein and not defined herein shall have the meanings assigned thereto in
the Credit Agreement. Reference is made to the Credit Agreement for provisions
for the prepayment hereof, the acceleration of the maturity hereof upon the
happening of certain events and certain waivers by the Borrower.

THIS PROMISSORY NOTE SHALL BE INTERPRETED, AND THE RIGHTS AND LIABILITIES OF THE
PARTIES HERETO DETERMINED, IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF
NEW YORK.

 

BORROWER: CHOICE HOTELS INTERNATIONAL, INC. By:

 

Name: Title:

 

EXH. F-2



--------------------------------------------------------------------------------

LOANS AND PAYMENTS OF PRINCIPAL

 

Date

 

Amount of Loan

 

Type of Loan

 

Amount of Principal
Repaid

 

Maturity Date

 

Notation Made By

                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                       

 

EXH. F-3



--------------------------------------------------------------------------------

EXHIBIT G

to

Senior Unsecured Credit Agreement

dated as of July 21, 2015

by and among

Choice Hotels International, Inc.,

as Borrower,

the Lenders party thereto

and

Deutsche Bank AG New York Branch,

as Administrative Agent

FORM OF DESIGNATION AGREEMENT

 

EXH. G-1



--------------------------------------------------------------------------------

FORM OF DESIGNATION AGREEMENT

Dated             , 20    

Reference is made to the Senior Unsecured Credit Agreement dated as of July 21,
2015 (as amended, supplemented, restated or otherwise modified from time to
time, the “Credit Agreement”), among Choice Hotels International, Inc., a
Delaware corporation (the “Borrower”), the Lenders named therein, and Deutsche
Bank AG New York Branch, as Administrative Agent. Capitalized terms used herein
and not defined herein shall have the meanings assigned thereto in the Credit
Agreement.

[NAME OF DESIGNOR] (the “Designor”), [NAME OF DESIGNEE] (the “Designee”), and
the Administrative Agent agree as follows:

1. The Designor hereby designates the Designee, and the Designee hereby accepts
such designation, to have a right to make Competitive Bid Loans pursuant to
Article II of the Credit Agreement. Any assignment by the Designor to the
Designee of its rights to make a Competitive Bid Loan pursuant to such Article
II shall be effective at the time of the funding of such Competitive Bid Loan
and not before such time.

2. Except as set forth in Section 7 below, the Designor makes no representation
or warranty and assumes no responsibility pursuant to this Designation Agreement
with respect to (a) any statements, warranties or representations made in or in
connection with any Loan Document or any other instrument or document furnished
pursuant thereto or the execution, legality, validity, enforceability,
genuineness, sufficiency or value of any Loan Document or any other instrument
and document furnished pursuant thereto and (b) the financial condition of the
Borrower or the performance or observance by the Borrower of any of its
obligations under any Loan Document or any other instrument or document
furnished pursuant thereto.

3. The Designee (a) confirms that it has received a copy of each Loan Document,
together with copies of the financial statements referred to in the Credit
Agreement and such other documents and information as it has deemed appropriate
to make its own credit analysis and decision to enter into this Designation
Agreement; (b) agrees that it will independently and without reliance upon the
Administrative Agent, the Designor or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under any Loan
Document; (c) confirms that it is a Designated Bank; (d) appoints and authorizes
the Administrative Agent to take such action as agent on its behalf and to
exercise such powers and discretion under any Loan Document as are delegated to
the Administrative Agent by the terms thereof, together with such powers and
discretion as are reasonably incidental thereto; and (e) agrees to be bound by
each and every provision of each Loan Document and further agrees that it will
perform in accordance with their terms all of the obligations which by the terms
of any Loan Document are required to be performed by it as a Designated Bank,
including any and all obligations set forth in Section 9.04(i) of the Credit
Agreement.

4. The Designee hereby appoints the Designor as the Designee’s agent and
attorney in fact, and grants to the Designor an irrevocable power of attorney,
to receive payments made for the benefit of the Designee under the Credit
Agreement, to deliver and receive all communications and notices under the
Credit Agreement and other Loan Documents and to exercise on the Designee’s
behalf all rights to vote and to grant and make approvals, waivers, consents or
amendments to or under the Credit Agreement or other Loan Documents. Any
document executed by the Designor on the Designee’s behalf in connection with
the Credit Agreement or other Loan Documents shall be binding on the Designee to
the same extent as if actually signed by the Designee. The Borrower, the
Administrative Agent and each of the other Lenders may rely on and are
beneficiaries of the preceding provisions.

 

EXH. G-2



--------------------------------------------------------------------------------

5. Following the execution of this Designation Agreement by the Designor and the
Designee, it will be delivered to the Administrative Agent for acceptance by the
Administrative Agent. The effective date for this Designation Agreement (the
“Effective Date”) shall be the date of acceptance hereof by the Administrative
Agent, unless otherwise specified on the signature page hereto.

6. The Designor unconditionally agrees to pay or reimburse the Designee for, and
save the Designee harmless against, all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever which may be imposed or asserted by any of the
parties to the Loan Documents against the Designee, in its capacity as such, in
any way relating to or arising out of this Designation Agreement or any other
Loan Documents or any action taken or omitted by the Designee hereunder or
thereunder.

7. Upon such acceptance by the Administrative Agent, as of the Effective Date,
the Designee shall be a party to the Credit Agreement with a right to make
Competitive Bid Loans as a Lender pursuant to Sections 2.03 and 2.04 of the
Credit Agreement and the rights and obligations of a Lender related thereto.
Notwithstanding the foregoing, the Designor, as agent for the Designee, shall be
and remain obligated to the Borrower and the other Lenders for each and every
one of the obligations of the Designee and the Designor with respect to the
Credit Agreement and any sums otherwise payable to the Borrower by the Designee.

8. This Designation Agreement shall be governed by, and construed in accordance
with, the laws of the State of New York.

9. This Designation Agreement may be executed in any number of counterparts and
by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of a
signature page to this Designation Agreement by facsimile transmission shall be
effective as delivery of a manually executed counterpart of this Designation
Agreement.

[Signature Page Follows]

 

EXH. G-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Designor and the Designee, intending to be legally
bound, have caused this Designation Agreement to be executed by their officers
thereunto duly authorized as of the date first above written.

 

Effective Date:             , 20     [NAME OF DESIGNOR], as Designor By:

 

Name: Title: [NAME OF DESIGNEE], as Designee By:

 

Name: Title: Applicable Lending Office (and address for notices): [ADDRESS]

 

Accepted this      day of             , 20    

DEUTSCHE BANK AG NEW YORK BRANCH,

as Administrative Agent

By:

 

Name: Title: By:

 

Name: Title:

 

EXH. G-4